Exhibit 10.3
EXECUTION VERSION
THIRD AMENDMENT TO CREDIT AGREEMENT AND FORBEARANCE AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND FORBEARANCE AGREEMENT (this
“Third Amendment”), dated as of June 29, 2010, by and among TRICO MARINE CAYMAN,
L.P., a limited partnership organized under the laws of the Cayman Islands
(“Trico Cayman”), TRICO HOLDCO LLC, a Delaware limited liability company and the
general partner of Trico Cayman (“Trico Holdco”), TRICO SUPPLY AS, a limited
company organized under the laws of Norway (“Holdings”, and together with Trico
Cayman and Trico Holdco, the “Holdco Guarantors”), the Subsidiary Guarantors
listed on Schedule IX to the Credit Agreement (as defined below) (the
“Subsidiary Guarantors”), TRICO SHIPPING AS, a limited company organized under
the laws of Norway and a wholly-owned Subsidiary of Holdings (the “Borrower”),
the Lenders (as defined below) party hereto and NORDEA BANK FINLAND PLC, NEW
YORK BRANCH (“Nordea”), as Administrative Agent (in such capacity, the
“Administrative Agent”). Unless otherwise indicated, all capitalized terms used
herein and not otherwise defined shall have the respective meanings provided
such terms in the Amended Credit Agreement referred to below.
WITNESSETH:
          WHEREAS, the Borrower, the Holdco Guarantors, the Subsidiary
Guarantors, the lenders party thereto (each, an “Existing Lender” and,
collectively, the “Existing Lenders”) and the Administrative Agent are parties
to a Credit Agreement, dated as of October 30, 2009 (as amended by that certain
First Amendment and Waiver to Credit Agreement dated as of March 15, 2010 and
that certain Second Amendment to Credit Agreement and Forbearance Agreement (the
“Second Amendment”) dated as of June 17, 2010, the “Credit Agreement”); and
          WHEREAS, pursuant to the Second Amendment, the Existing Lenders agreed
to forbear during the Forbearance Period in certain respects in the enforcement
of certain remedies set forth in the Credit Documents or available to it at law
or in equity as a result of one or more Events of Default (the “Specified Events
of Default”) under the Credit Agreement that have occurred and are continuing or
may occur as a direct or indirect result of (i) an Event of Default under the
Parent Credit Agreement and/or the Indenture, dated as of May 14, 2009 (the
“8.125% Indenture”), between Trico Marine Services, Inc. (the “Parent”), as
issuer of the 8.125% Secured Convertible Debentures due 2013, and Wells Fargo
Bank, National Association, as trustee (“Trustee”) and/or (ii) the commencement
of a bankruptcy case by the Parent, Trico Cayman and/or Trico Holdco under the
Bankruptcy Code or any other state or foreign bankruptcy statute, such
forbearance to occur strictly on the terms and conditions set forth therein; and
          WHEREAS, the Credit Parties have requested that the Existing Lenders
reaffirm their agreement to forbear and that the New Lenders (as defined below)
agree to forbear in certain respects in the enforcement of certain remedies set
forth in the Credit Documents or available to it at law or in equity as a result
of the Specified Events of Default, in each case during the Forbearance Period,
such forbearance to occur strictly on the terms and conditions set forth herein;
and

 



--------------------------------------------------------------------------------



 



          WHEREAS, the Borrower has notified the Administrative Agent and the
Existing Lenders that, notwithstanding the Specified Events of Default, it
desires to enter into an amendment to the Credit Agreement as set forth herein
to provide for a term loan facility of up to $65,000,000 to be funded by the
lenders listed on the signature pages hereto as “New Lenders” (each, a “New
Lender” and, collectively, the “New Lenders” and, together with the Existing
Lenders, the “Lenders”) pursuant to and in accordance with the Credit Agreement,
after giving effect to this Third Amendment (the “Amended Credit Agreement”).
          NOW, THEREFORE, in consideration of the premises, the mutual covenants
contained herein and for other valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Credit Parties and the Lenders hereby
agree as follows:
ARTICLE I
FORBEARANCE; RESERVATION OF RIGHTS;
DEFERRAL OF PRINCIPAL; NOTICE
          Section 1.01. Forbearance. Subject to the terms and conditions set
forth herein, each New Lender hereby agrees, and each Existing Lender hereby
reaffirms its agreement pursuant to the Second Amendment, that, during the
Forbearance Period, it shall not exercise or instruct the exercise of, and
hereby instructs the Administrative Agent not to exercise, any of the following
remedies:
     (i) acceleration of amounts payable by the Borrower under the Credit
Documents by reason of any Specified Event of Default;
     (ii) exercise of foreclosure or similar remedies in respect of collateral
of any Credit Party under the Credit Documents by reason of any Specified Event
of Default;
     (iii) exercise of remedies under or in respect of guarantees made by the
Credit Parties under the Credit Documents by reason of any Specified Event of
Default; or
     (iv) exercise of any other remedy under the Credit Documents against any
Credit Party occurring solely by reason of a Specified Event of Default.
          Section 1.02. Reservation of Rights. Subject to the terms and
conditions set forth herein, each of the Lenders hereby reserves all of its
rights, remedies, powers and privileges under the Amended Credit Agreement, the
other Credit Documents, any applicable law and equity and, except as expressly
set forth herein, does not waive any Default or Event of Default which may
currently or hereafter exist, and this Third Amendment shall not be construed as
a waiver thereof. This Section 1.02 shall survive the Forbearance Period until
the termination of the Credit Documents and the indefeasible payment in full in
cash of all obligations of the Credit Parties under or in respect of the Amended
Credit Agreement and the other Credit Documents.

-2-



--------------------------------------------------------------------------------



 



ARTICLE II
FORBEARANCE TERMINATION EVENTS
          Section 2.01. Forbearance Termination Events. The agreement of the
Lenders to forbear from exercising certain remedies against the Credit Parties
pursuant to Article I hereof shall immediately terminate and be of no further
force and effect upon the election of the Required Revolving Lenders and/or the
Required Term Lenders (the date of such election, the “Forbearance Termination
Date”) (provided that if the event described in clause (i) below occurs, then
such agreement to forbear shall automatically terminate without requiring the
election of, or any other action by, the Required Lenders) at any time after the
occurrence of any of the following:

  (i)   the termination of the Noteholder Forbearance; or     (ii)   the failure
of the Borrower or any Subsidiary to comply with the covenants as set forth in
Article V hereof; or     (iii)   the occurrence of an Event of Default under the
Amended Credit Agreement (other than a Specified Event of Default); or     (iv)
  any of the Parent, Trico Marine Assets, Inc. (“TMA”) or Trico Marine
Operators, Inc. (“TMO”) shall take any action or join with or support any third
party in seeking or taking any action to contest, challenge, avoid,
recharacterize, subordinate or in any way impair or adversely affect (any such
action, a “Challenge”) Nordea’s lien on the Cash Collateral (as defined in the
L/C Cash Collateral Agreement (as defined below)) as security for the
Obligations (as defined in the L/C Cash Collateral Agreement) pursuant to the
L/C Cash Collateral Agreement; or the Bankruptcy Court shall enter into any
order or judgment upholding any Challenge (whether initiated by the Parent, TMA,
TMO or any other Person) or authorizing use of the Cash Collateral (as defined
in the L/C Cash Collateral Agreement) by the Parent, TMA and/or TMO for any
purpose other than to secure the Obligations (as defined in the L/C Cash
Collateral Agreement) strictly in accordance with the L/C Cash Collateral
Agreement, dated as of June 11, 2010 (the “L/C Cash Collateral Agreement”), by
and among the Parent, TMA and TMO, as assignors, Nordea Bank Norge ASA, Cayman
Islands Branch, as assignee, and Nordea, as issuing lender.

          For the avoidance of doubt, the agreement of the Existing Lenders
pursuant to this Section 2.01 shall supersede and replace in its entirety the
agreement of the Existing Lenders pursuant to Section 3.01 of the Second
Amendment.
ARTICLE III
ABSENCE OF WAIVER
          The parties hereto agree that the agreements set forth in this Third
Amendment shall not be deemed to:

-3-



--------------------------------------------------------------------------------



 



     (a) except as expressly set forth herein, be a consent to, or waiver of,
any Default or Event of Default or any “event of default” (however styled) under
any Credit Document or any other instrument governing indebtedness of any Credit
Party;
     (b) except as expressly set forth herein, modify or limit any other term or
condition of the Amended Credit Agreement or any other Credit Document or any
related documents;
     (c) impose upon any Lender or any affiliate thereof, any obligation,
express or implied, to consent to any amendment or further modification of the
Amended Credit Agreement or other Credit Document or any related documents; or
     (d) except as otherwise expressly provided in Article II, prejudice any
right or remedy that any Lender or any affiliate thereof may now have or may in
the future have under the Amended Credit Agreement or under or in connection
with the other Credit Documents or any instrument or agreement referred to
therein or any related documents including, without limitation, any right or
remedy resulting from any Default or Event of Default or any “event of default”
(however styled).
          The provisions of this Article III shall survive the Forbearance
Period until the termination of the Credit Documents and the payment in full of
all obligations of the Credit Parties under or in respect of the Amended Credit
Agreement and the other Credit Documents.
ARTICLE IV
AMENDMENTS TO CREDIT AGREEMENT
          Section 4.01. The Credit Agreement is hereby amended as reflected in
Annex A hereto.
          Section 4.02. Exhibits A, B and C to the Amended Credit Agreement are
hereby amended as reflected in Annex B hereto.
          Section 4.03. Exhibit O is hereby added to the Exhibits to the Amended
Credit Agreement in the form reflected in Annex C hereto.
          Section 4.04. The Schedules to the Amended Credit Agreement are hereby
amended as reflected in Annex D hereto.
ARTICLE V
FURTHER AGREEMENTS
          Section 5.01. Each of the New Lenders hereby waives, and each of the
Existing Lenders hereby reaffirms that it has waived, for the benefit of the
Credit Parties, the Specified Events of Default and acknowledges that no Event
of Default with respect to any Credit Party shall arise or be deemed to exist as
a result of the Specified Events of Default, provided that all parties hereto
acknowledge and agree that upon the occurrence of the Forbearance Termination

-4-



--------------------------------------------------------------------------------



 



Date (which occurrence shall constitute an Event of Default) and whether or not
relating to the Credit Parties, the Lenders and the Administrative Agent shall
have the right to exercise all of their rights and remedies under the Credit
Documents and applicable law against the Credit Parties.
          Section 5.02. Each Credit Party will execute and deliver, or cause to
be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions, which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to ensure perfection and priority of the
Liens created or intended to be created by the Security Documents, all at the
expense of the Credit Parties.
          Section 5.03. The Borrower will deliver to the Administrative Agent
copies of all waivers and/or forbearance agreements in respect of the
Indebtedness of the Parent or the Borrower and shall provide any other
information reasonably requested by the Administrative Agent in connection
therewith.
          The Credit Parties hereby consent to all the provisions of, and
actions contemplated by, this Article V.
ARTICLE VI
REAFFIRMATION
          Section 6.01. Each of Parent and each Credit Party hereby acknowledges
and agrees that it expects to realize substantial direct and indirect benefits
as a result of the transactions contemplated by this Third Amendment and the
extension of credit to the Borrower in the form of the Revolving Loans and the
Term Loans from and after the date hereof.
          Section 6.02. Each of Parent and each Credit Party hereby acknowledges
its receipt of this Third Amendment (including, for the avoidance of doubt, the
Annexes attached hereto) and its review of the terms and conditions thereof and
consents to the terms and conditions of this Third Amendment (including, for the
avoidance of doubt, the Annexes attached hereto) contemplated hereby and
thereby, including the extension of credit to the Borrower in the form of the
Revolving Loans and the Term Loans from and after the date hereof.
          Section 6.03. Each of Parent and each Credit Party, by executing and
delivering a copy hereof, hereby (i) affirms and confirms its guarantee, pledge,
grant and other agreements under and pursuant to the applicable Guaranty and the
Security Documents (including, without limitation, any such Security Documents
governed by the laws of New York, Brazil, Cayman, Island of Guernsey, Mexico,
Netherlands, Norway, Scotland, Bahamas, Isle of Man, Vanuatu and England and
Wales) in accordance with the terms and provisions thereof and (ii) agrees that,
notwithstanding the effectiveness of this Third Amendment, (x) each such
Guaranty and Security Document continues to be in full force and effect and
(y) all guarantees, pledges, grants and other agreements thereunder shall
continue to be in full force and effect without interruption to secure the
Secured Obligations (including, for the avoidance of doubt, the Revolving Loans
and Term Loans made by the Lenders from and after the date hereof and all other
obligations under the Credit Documents as each such Credit Document may be
amended on the date hereof and as

-5-



--------------------------------------------------------------------------------



 



it may be further amended, restated, modified or supplemented from time to
time), in each case, as such agreements and other documents are being amended
hereby or in connection herewith.
ARTICLE VII
MISCELLANEOUS PROVISIONS
          Section 7.01. In order to induce the Lenders to enter into this Third
Amendment, each of Holdings and the Borrower hereby represent and warrant that
other than the Specified Events of Default, (i) no Default or Event of Default
exists as of the Third Amendment Effective Date after giving effect to this
Third Amendment and (ii) all of the representations and warranties contained in
the Amended Credit Agreement (other than the representation contained in
Section 8.05(e) of the Amended Credit Agreement, and any representation or
warranty which has been rendered untrue as a result of the Specified Events of
Default) are true and correct in all material respects on the Third Amendment
Effective Date both before and after giving effect to this Third Amendment, with
the same effect as though such representations and warranties had been made on
and as of the Third Amendment Effective Date (it being understood that any
representation or warranty made as of a specific date shall be true and correct
in all material respects as of such specific date).
          Section 7.02. This Third Amendment is limited as specified and shall
not constitute a modification, acceptance, consent to deviation from or waiver
of any other provision of the Amended Credit Agreement or any other Credit
Document.
          Section 7.03. This Third Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. A complete set
of counterparts shall be lodged with the Borrower and the Administrative Agent.
Delivery of an executed signature page to this Third Amendment by facsimile
transmission, as a .pdf attachment or by other electronic means of transmission
shall be as effective as delivery of a manually signed counterpart of this Third
Amendment.
          Section 7.04. THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.
          Section 7.05. This Third Amendment shall become effective on the date
(the “Third Amendment Effective Date”) when each of the following conditions
shall have been satisfied:
     (i) the Noteholder Forbearance, a copy of which was attached to the Second
Amendment, shall have been fully executed and shall remain in full force and
effect;
     (ii) the Administrative Agent and the Lenders shall have received a
certificate from an Authorized Officer of the Borrower certifying that the
conditions set forth in Sections 7.05(iii), (viii), (ix), (x), (xii), (xii),
(xiii), (xvi) and (xvii) are satisfied on the

-6-



--------------------------------------------------------------------------------



 



Third Amendment Effective Date (to the extent that, in each case, such
conditions are not required to be acceptable (reasonably or otherwise) to the
Administrative Agent) and representing and warranting that all factual
information (taken as a whole) furnished by or on behalf of the Credit Parties
in writing to the Administrative Agent or any Lender (including, without
limitation, all information contained in the Credit Documents and in the
Offering Memorandum but excluding all Projections) for purposes of or in
connection with the Amended Credit Agreement, the other Credit Documents or any
transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of any Credit
Party in writing to the Administrative Agent or any Lender, will be true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided;
     (iii) the Borrower shall have paid all fees, costs and expenses (including
legal fees, costs and expenses and recording taxes and fees) of the Lenders and
the Administrative Agent in full accrued to date and incurred in connection with
the transactions contemplated herein;
     (iv) each Credit Party, the Required Revolving Lenders and the Term Lenders
shall have signed a counterpart hereof (whether the same or different
counterparts) and delivered the same (including by way of facsimile or other
electronic transmission) to White & Case LLP, 1155 Avenue of the Americas, New
York, NY 10036 Attention: May Yip-Daniels (facsimile number: 212-354-8113 /
email: myip@whitecase.com);
     (v) the Administrative Agent and the Lenders shall have received the
following opinions addressing substantially the same matters as set forth in the
respective Exhibits to the Credit Agreement: (a) from Vinson & Elkins L.L.P.,
special counsel to each Credit Party, a favorable opinion reasonably
satisfactory in form and substance to the Administrative Agent and the New
Lenders and addressed to the Administrative Agent and each of the Lenders and
dated the Third Amendment Effective Date covering such matters incident to the
transactions contemplated herein as the Administrative Agent or the New Lenders
may reasonably request, (b) from Higgs & Johnson, Bahamian maritime counsel to
each Credit Party, a favorable opinion reasonably satisfactory in form and
substance to the Administrative Agent and the New Lenders and addressed to the
Administrative Agent and each of the Lenders and dated the Third Amendment
Effective Date covering the matters incident to the transactions contemplated
herein as the Administrative Agent or the New Lenders may reasonably request,
(c) from Sue Kean, General Counsel to the Parent a favorable opinion reasonably
satisfactory in form and substance to the Administrative Agent and the New
Lenders and addressed to the Administrative Agent and each of the Lenders and
dated the Third Amendment Effective Date covering the matters incident to the
transactions contemplated herein as the Administrative Agent or the New Lenders
may reasonably request, (d) from Cains, Isle of Man maritime counsel to each
Credit Party, a favorable opinion reasonably satisfactory in form and substance
to the Administrative Agent and the New Lenders and addressed to the
Administrative Agent and each of the Lenders and dated the Third Amendment

-7-



--------------------------------------------------------------------------------



 



Effective Date covering the matters incident to the transactions contemplated
herein as the Administrative Agent or the New Lenders may reasonably request,
(e) from Bugge, Arentz-Hansen & Rasmussen, Norwegian counsel to each Credit
Party, a favorable opinion reasonably satisfactory in form and substance to the
Administrative Agent and the New Lenders and addressed to the Administrative
Agent and each of the Lenders and dated the Third Amendment Effective Date
covering the matters incident to the transactions contemplated herein as the
Administrative Agent or the New Lenders may reasonably request and
(f) Mackinnons, English and Wales counsel to each Credit Party, favorable
opinion reasonably satisfactory in form and substance to the Administrative
Agent and the New Lenders and addressed to the Administrative Agent and each of
the Lenders and dated the Third Amendment Effective Date covering the matters
incident to the transactions contemplated herein as the Administrative Agent or
the New Lenders may reasonably request;
     (vi) the Administrative Agent and the New Lenders shall have received a
certificate from the Parent, the Holdco Guarantors and each other Credit Party,
dated the Third Amendment Effective Date, signed by an Authorized Officer of
such entity, and attested to by the Secretary or any Assistant Secretary (or if
such entity does not have a Secretary or Assistant Secretary, any other officer
or director of such entity) of such entity, substantially in the form of Annex E
hereto, with appropriate insertions, together with copies of the Certificate of
Incorporation and By-Laws (or equivalent organizational documents) of such
entity and the resolutions of such entity referred to in such certificate, and
each of the foregoing shall be reasonably acceptable to the Administrative Agent
and the New Lenders;
     (vii) all corporate, limited liability company, partnership and legal
proceedings, and all instruments and agreements in respect of the Parent, the
Holdco Guarantors and each other Credit Party in connection with the
transactions contemplated by this Third Amendment and the Third Amendment
Collateral Modifications (as defined below), shall be reasonably satisfactory in
form and substance to the Administrative Agent and the New Lenders, and the
Administrative Agent and the New Lenders shall have received all information and
copies of all documents and papers, including records of corporate, limited
liability company and partnership proceedings, governmental approvals, good
standing certificates and bring-down telegrams or facsimiles, if any, which the
Administrative Agent or the New Lenders reasonably may have requested in
connection therewith, such documents and papers, where appropriate, to be
certified by proper corporate or governmental authorities;
     (viii) except for the Existing Indebtedness set forth on Schedule VI to the
Amended Credit Agreement, on the Third Amendment Effective Date, neither
Holdings nor any other Credit Party has any outstanding preferred equity, or
Indebtedness, except for Indebtedness incurred pursuant to the Amended Credit
Agreement and the Senior Notes, and all equity interests of each Subsidiary
Guarantor shall be owned directly or indirectly by the Borrower, in each case
free and clear of Liens (other than Permitted Liens) and all equity interests of
the Borrower shall be owned directly or indirectly by Holdings free and clear of
Liens (other than Permitted Liens);

-8-



--------------------------------------------------------------------------------



 



     (ix) all necessary governmental (domestic and foreign) and third party
approvals and/or consents in connection with the Loans and the Third Amendment
Collateral Modifications have been obtained and remain in effect, and all
applicable waiting periods with respect thereto shall have expired without any
action being taken by any competent authority which restrains, prevents or
imposes materially adverse conditions upon the making of the Loans and the
performance by the Credit Parties of the Credit Documents. On the Third
Amendment Effective Date, there shall not exist any judgment, order, injunction
or other restraint issued or filed or a hearing seeking injunctive relief or
other restraint pending or notified, prohibiting or imposing materially adverse
conditions upon the making of the Loans or the performance by the Credit Parties
of their obligations under the Credit Documents;
     (x) no actions, suits, investigations or proceedings of any Credit Party by
any entity (private or governmental) shall be pending or, to the knowledge of
any Credit Party, (a) threatened with respect to any Credit Document, or
(b) which could be reasonably to have a Material Adverse Effect;
     (xi) there shall not exist any condition or occurrence on or arising from
any property owned or operated or occupied by the Borrower or any of its
Subsidiaries that (a) results in noncompliance by the Borrower or such
Subsidiary with any applicable Environmental Law that has had, or could
reasonably be expected to have, a Material Adverse Effect or (b) could
reasonably be expected to form the basis of an Environmental Claim against the
Borrower or any of its Subsidiaries or any property of the Borrower or any of
its Subsidiaries and such Environmental Claim could reasonably be expected to
have, a Material Adverse Effect;
     (xii) the consummation of the Transaction on the Third Amendment Effective
Date shall not have resulted in any material conflict with, or any material
default under, any material agreement of the Parent or any Subsidiary thereof;
     (xiii) all Loans shall be in full compliance with all applicable
requirements of law including, but without limitation, the provisions of
Regulations U and X of the Board of Governors of the Federal Reserve System;
     (xiv) no occurrence, development or change that shall have occurred after
June 22, 2010 that, in the commercially reasonable judgment of the New Lenders,
has had or could be reasonably expected to have a material adverse effect upon
the business, operations or financial condition of the Credit Parties and their
direct and indirect subsidiaries, taken as a whole;
     (xv) the New Lenders not becoming aware after June 22, 2010 of any new or
inconsistent information or other matter not previously disclosed to the New
Lenders in writing relating to the Parent, the Credit Parties or their direct or
indirect subsidiaries or the transactions contemplated by this Third Amendment
which the New Lenders, in their commercially reasonable judgment, deem material
and adverse relative to the information or other matters disclosed to the New
Lenders in writing prior to June 22, 2010;

-9-



--------------------------------------------------------------------------------



 



     (xvi) all of the representations and warranties contained in the Amended
Credit Agreement (other than the representation contained in Section 8.05(e) of
the to the Amended Credit Agreement, and any representation or warranty which
has been rendered untrue as a result of the Specified Events of Default) are
true and correct in all material respects on the Third Amendment Effective Date
both before and after giving effect to this Third Amendment and the Third
Amendment Collateral Modifications, with the same effect as though such
representations and warranties had been made on and as of the Third Amendment
Effective Date (it being understood that any representation or warranty made as
of a specific date shall be true and correct in all material respects as of such
specific date);
     (xvii) no Default or Event of Default (other than the Specified Events of
Default) shall have occurred and be continuing under the Amended Credit
Agreement, after giving effect to this Third Amendment and the Third Amendment
Collateral Modifications;
     (xviii) the Borrower shall have provided the New Lenders an updated
business plan, including projections, which business plan and projections shall
be satisfactory to the New Lenders;
     (xix) the Borrower shall have provided, or caused to be provided to the New
Lenders, confirmation of validity, perfection and priority of liens and security
interests provided under the Amended Credit Agreement and the Security
Documents, including, without limitation, as to Vessels and any charters and
other revenues generated therefrom that is satisfactory to the New Lenders;
     (xx) the Borrower shall have provided a list of Subsidiaries that are not
Subsidiary Guarantors under the Amended Credit Agreement and information on
assets, revenues and operations of such Subsidiaries and such information shall
be reasonably acceptable to the New Lenders;
     (xxi) the Borrower shall have provided, or caused to be provided to the New
Lender, reasonably satisfactory proof of insurance customary for companies such
as the Borrower and evidence that the Administrative Agent and the Lenders have
been named as additional insured or loss payee, as applicable, on such policies;
     (xxii) (A) the principal of Revolving Loans shall have been repaid in an
amount equal to the amount required to reduce the aggregate outstanding
Revolving Loans and Letter of Credit Outstandings to $15,000,000 on the Third
Amendment Effective Date and (B) the Total Revolving Commitments of the
Revolving Lenders under the Amended Credit Agreement shall have been permanently
reduced to $15,000,000 on the Third Amendment Effective Date;
     (xxiii) the Borrower shall have provided the Lenders opinions of counsel
with respect to Norwegian tax liabilities and tax withholdings and such other
opinions of counsel to the extent requested by the New Lenders (including an
opinion that the investors in the New Lenders shall not be obligated to file tax
returns in Norway as a

-10-



--------------------------------------------------------------------------------



 



result of becoming New Lenders), in each case, in form and substance
satisfactory to the New Lenders; and
     (xxiv) with respect to the Collateral Agency and Intercreditor Agreement
dated as of October 30, 2009, the due execution and delivery of an amendment
thereto in form and substance satisfactory to the Lenders to increase the
maximum aggregate outstanding principal amount of the “Working Capital Facility
Obligations” as defined therein to $65,000,000.
          Section 7.06. Except for deliveries that are required pursuant to the
Amended Credit Agreement, each of the parties hereto agree and acknowledge that
notwithstanding anything to the contrary contained herein, none of the
Administrative Agent or the Borrower or any of its Subsidiaries shall have any
duty to disseminate any information or materials, or to solicit the
participation, of any Lender (or any affiliate (including funds under common
management) thereof).
          The Borrower and its Subsidiaries agree to indemnify and hold harmless
the Administrative Agent, the Lenders and their respective affiliates and each
director, officer, employee, representative and agent thereof (each, an
“indemnified person”) from and against any and all actions, suits, proceedings
(including any investigations or inquiries), claims, losses, damages,
liabilities or expenses of any kind or nature whatsoever which may be incurred
by or asserted against or involve the Administrative Agent, the Lenders or any
other such indemnified person as a result of or arising out of or in any way
related to or resulting from the matters described in the foregoing paragraph
and, upon demand, to pay and reimburse the Administrative Agent, the Lenders and
each other indemnified person for any reasonable legal or other out-of-pocket
expenses paid or incurred in connection with investigating, defending or
preparing to defend any such action, suit, proceeding (including any inquiry or
investigation) or claim (whether or not the Administrative Agent, the Lenders or
any other such indemnified person is a party to any action or proceeding out of
which any such expenses arise).
          Section 7.07. No Lender shall assign or transfer any of its Commitment
and/or its outstanding Loans to any Person unless such Person shall have signed
a counterpart hereof contemporaneously with such assignment or transfer.
          Section 7.08. From and after the Third Amendment Effective Date, all
references in the Credit Agreement and each of the other Credit Documents to the
Credit Agreement shall be deemed to be references to the Amended Credit
Agreement.
ARTICLE VIII
GENERAL RELEASE; INDEMNITY
          Section 8.01. In consideration of, among other things, the execution
and delivery of this Third Amendment by the Administrative Agent and the
Lenders, and any financial accommodations which the Administrative Agent or any
Lender elects to extend to the Borrower or any other Credit Party after the date
hereof, each of the Parent, the Borrower and the other Credit Parties, on behalf
of itself and its successors and assigns (collectively, “Releasors”), hereby
forever waives, releases and discharges to the fullest extent permitted by law,
and hereby

-11-



--------------------------------------------------------------------------------



 



agrees to hold each Releasee (as defined below) harmless from, any and all
claims (including, without limitation, crossclaims, counterclaims, rights of
set-off and recoupment), causes of action, demands, suits, costs, expenses and
damages (collectively, the “Claims”), that any Releasor now has, of whatsoever
nature and kind, whether known or unknown, whether arising at law or in equity,
against any or all of the Administrative Agent and the Lenders in any capacity
and their respective affiliates, shareholders and “controlling persons” (within
the meaning of the federal securities laws), and their respective successors and
assigns and each and all of the officers, directors, employees, consultants,
agents, attorneys and other representatives of each of the foregoing
(collectively, the “Releasees”), based in whole or in part on facts, whether or
not now known, existing on or before the Third Amendment Effective Date. The
receipt by Borrower or any other Credit Party of any Loans or other financial
accommodations made by the Administrative Agent or any Lender after the date
hereof shall constitute a ratification, adoption, and confirmation by the
Parent, the Borrower and the other Credit Parties of the foregoing general
releases of all Claims against any Releasee which are based in whole or in part
on facts, whether or not now known or unknown, existing on or prior to the date
of receipt of any such Loans or other financial accommodations. In entering into
this Third Amendment, Parent, Borrower and the other Credit Parties have
consulted with, and been represented by, legal counsel and expressly disclaim
any reliance on any representations, acts or omissions by any of the Releasees
and hereby agree and acknowledge that the validity and effectiveness of the
releases set forth above do not depend in any way on any such representations,
acts and/or omissions or the accuracy, completeness or validity hereof. The
provisions of this Section shall survive the termination of the Amended Credit
Agreement and the other Credit Documents and payment in full of the Obligations.
*          *          *

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Third Amendment as of the date first above
written.

            TRICO SHIPPING AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        TRICO MARINE CAYMAN, L.P.

By: Trico Holdco LLC, General Partner
      By:   /s/ Rishi A. Varma         Name:   Rishi A.Varma        Title:  
President        TRICO HOLDCO LLC
      By:   /s/ Rishi A. Varma         Name:   Rishi A.Varma        Title:  
President        TRICO SUPPLY AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A.Varma        Title:  
Chairman     

[Signature Page to Third Amendment to Credit Agreement and Forbearance
Agreement]

 



--------------------------------------------------------------------------------



 



            DEEPOCEAN SHIPPING III AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A.Varma        Title:  
Chairman        DEEPOCEAN SHIPPING II AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A.Varma        Title:  
Chairman        DEEPOCEAN SHIPPING AS
      By:   /s/ Mads Bardsen         Name:   Mads Bardsen        Title:  
Chairman        DEEPOCEAN AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman        TRICO SUPPLY (UK) LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        ALBYN MARINE LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        CTC MARINE PROJECTS LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director     

[Signature Page to Third Amendment to Credit Agreement and Forbearance
Agreement]

 



--------------------------------------------------------------------------------



 



            DEEPOCEAN BRASIL SERVICOS LTDA.
      By:   /s/ Tomás Salazar         Name:   Tomás Salazer        Title:  
Director        DEEPOCEAN MARITIME AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman        DEEPOCEAN MANAGEMENT AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman        DEEPOCEAN DE MEXICO S. DE R.L. DE C.V.
      By:   /s/ Tomás Salazar         Name:   Tomás Salazer        Title:  
Director        CTC MARINE NORWAY AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman        CTC MARINE PROJECTS (GUERNSEY) LIMITED
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Director        DEEPOCEAN SUBSEA SERVICES LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director     

[Signature Page to Third Amendment to Credit Agreement and Forbearance
Agreement]

 



--------------------------------------------------------------------------------



 



            DEEPOCEAN BV
      By:   /s/ Mads Bardsen         Name:   Mads Bardsen        Title:  
Director        DEEPOCEAN UK LTD.
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        SERVICIOS PROFESIONALES DE APOYO ESPECIALIZADO, S. DE
R.L. DE C.V.
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Manager        SERVICIOS DE SOPORTE PROFESIONAL ADMINISTRATIVO, S. DE R.L. DE
C.V.
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Manager        TRICO SUBSEA AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman        TRICO SUBSEA HOLDING AS
      By:   /s/ Rishi A. Varma         Name:           Title:           TRICO
MARINE SERVICES, INC.
      By:   /s/ Rishi A. Varma         Name:           Title:        

[Signature Page to Third Amendment to Credit Agreement and Forbearance
Agreement]

 



--------------------------------------------------------------------------------



 



            EXISTING LENDER:

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Lender and as Administrative Agent
      By:   /s/ Colleen Durkin         Name:   Colleen Durkin        Title:  
First Vice President              By:   /s/ Hans Chr. Kjelsrud         Name:  
Hans Chr. Kjelsrud        Title:   Executive Vice President     

[Signature Page to Third Amendment to Credit Agreement and Forbearance
Agreement]

 



--------------------------------------------------------------------------------



 



            EXISTING LENDER:

UNICREDIT BANK AG (f/k/a BAYERISCHE HYPO- UND VEREINSBANK), as Lender
      By:   /s/ Susanne Spanholtz         Name:   Susanne Spanholtz       
Title:   Department Director              By:   /s/ Stephan Somitsch        
Name:   Stephan Somitsch        Title:   VP     

[Signature Page to Third Amendment to Credit Agreement and Forbearance
Agreement]

 



--------------------------------------------------------------------------------



 



            NEW LENDERS:

SPECIAL VALUE CONTINUATION PARTNERS, LP

TENNENBAUM OPPORTUNITIES PARTNERS V, LP

TENNENBAUM DIP OPPORTUNITY FUND, LLC
      By:   Tennenbaum Capital Partners, LLC,
Investment Manager of each of the above companies
      By:   /s/ David Hollander         Name:   David Hollander        Title:  
Partner     

[Signature Page to Third Amendment to Credit Agreement and Forbearance
Agreement]

 



--------------------------------------------------------------------------------



 



ANNEX A
AMENDED CREDIT AGREEMENT
[see attached]

 



--------------------------------------------------------------------------------



 



 
 
AMENDED CREDIT AGREEMENT
among
TRICO SHIPPING AS,
as Borrower,
TRICO MARINE CAYMAN, L.P.,
TRICO HOLDCO LLC,
TRICO SUPPLY AS
and
the Subsidiary Guarantors listed on Schedule IX hereto,
VARIOUS LENDERS,
NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
as Administrative Agent and Book Runner
and
NORDEA BANK FINLAND PLC, NEW YORK BRANCH and UNICREDIT BANK AG,
as Joint Lead Arrangers
 
Originally dated as of October 30, 2009 and
as amended through and including June 29, 2010
 
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
Section 1.
  Defined Terms     1  
 
           
Section 2.
  Amount and Terms of Credit Facility     22  
 
           
2.01
  Loans and Commitments     22  
2.02
  Minimum Amount of Each Borrowing; Limitation on Number of Borrowings     24  
2.03
  Notice of Borrowing     24  
2.04
  Disbursement of Funds     24  
2.05
  Notes     25  
2.06
  Pro Rata Borrowings     26  
2.07
  Interest     26  
2.08
  Interest Periods     27  
2.09
  Increased Costs, Illegality, etc.     28  
2.10
  Compensation     31  
2.11
  Change of Lending Office     31  
2.12
  Replacement of Lenders     32  
2.13
  Termination of Revolving Lender Commitments     32  
 
           
Section 3.
  Letters of Credit     33  
 
           
3.01
  Letters of Credit     33  
3.02
  Letter of Credit Requests; Minimum Stated Amount     34  
3.03
  Letter of Credit Participations     35  
3.04
  Agreement to Repay Letter of Credit Drawings     37  
3.05
  Increased Costs     38  
3.06
  Cash Collateral     39  
 
           
Section 4.
  Commitment Commission; Reductions of Commitment     39  
 
           
4.01
  Commitment Commission     39  
4.02
  Voluntary Termination of Unutilized Commitments     41  
4.03
  Mandatory Reduction of Commitments     41  
 
           
Section 5.
  Prepayments; Payments; Taxes; Voluntary Prepayments     43  
 
           
5.01
  Voluntary Prepayments     43  
5.02
  Mandatory Repayments     44  
5.03
  Method and Place of Payment     45  
5.04
  Net Payments; Taxes     45  
 
           
Section 6.
  Conditions Precedent to the Effective Date     47  
 
           
6.01
  Execution of Agreement; Notes     47  

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
 
           
6.02
  Officer’s Certificate     47  
6.03
  Fees, etc.     47  
6.04
  Opinions of Counsel     47  
6.05
  Corporate Documents; Proceedings; etc.     49  
6.06
  Indebtedness     49  
6.07
  Security Documents     49  
6.08
  Solvency Certificate     50  
6.09
  Approvals     50  
6.10
  Subsidiaries Guaranty; TMS Guaranty     50  
6.11
  Litigation     50  
6.12
  Environmental Laws     50  
6.13
  Material Adverse Effect     51  
6.14
  No Conflicts; Margin Regulations     51  
6.15
  Refinancing of Existing Indebtedness; Issuance of Senior Notes     51  
6.16
  Collateral Agency and Intercreditor Agreement     51  
6.17
  Parent Credit Agreement Amendment     51  
 
           
Section 7.
  Conditions Precedent to each Credit Event     51  
 
           
7.01
  No Default; Representations and Warranties     51  
7.02
  Notice of Borrowing     52  
7.03
  Third Amendment Effective Date     52  
 
           
Section 8.
  Representations, Warranties and Agreements     52  
 
           
8.01
  Corporate/Limited Liability Company/Limited Partnership Status     52  
8.02
  Corporate Power and Authority     53  
8.03
  No Violation     53  
8.04
  Governmental Approvals     53  
8.05
  Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.     53  
8.06
  Litigation     54  
8.07
  True and Complete Disclosure     54  
8.08
  Use of Proceeds; Margin Regulations     55  
8.09
  Tax Returns and Payments     55  
8.10
  Compliance with ERISA     56  
8.11
  The Security Documents     57  
8.12
  Subsidiaries     57  
8.13
  Compliance with Statutes, etc.     57  
8.14
  Investment Company Act     57  
8.15
  Environmental Matters     58  
8.16
  Labor Relations     58  
8.17
  Patents, Licenses, Franchises and Formulas     59  
8.18
  Indebtedness     59  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
 
           
8.19
  Insurance     59  
8.20
  Properties     59  
8.21
  Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc.     59  
8.22
  Concerning the Mortgaged Vessels     59  
8.23
  Citizenship     59  
8.24
  Vessel Classification     59  
8.25
  No Immunity     60  
8.26
  Fees and Enforcement     60  
8.27
  Form of Documentation     60  
 
           
Section 9.
  Affirmative Covenants     60  
 
           
9.01
  Information Covenants     60  
9.02
  Books, Records and Inspections     63  
9.03
  Maintenance of Property; Insurance     64  
9.04
  Existence; Franchises     64  
9.05
  Compliance with Statutes, etc.     64  
9.06
  Compliance with Environmental Laws     64  
9.07
  ERISA     65  
9.08
  End of Fiscal Years     66  
9.09
  Performance of Obligations     66  
9.10
  Payment of Taxes     66  
9.11
  Additional Security; Additional Guarantors; Further Assurances     66  
9.12
  Use of Proceeds     67  
9.13
  Flag of Mortgaged Vessels; Vessel Classifications; Management     67  
9.14
  Post-Third Amendment Effective Date Deliverables     67  
 
           
Section 10.
  Negative Covenants     68  
 
           
10.01
  Liens     68  
10.02
  Merger, Consolidation or Sale of Assets, Etc.     68  
10.03
  Dividends     68  
10.04
  Indebtedness     70  
10.05
  Transactions with Affiliates     72  
10.06
  Limitations on Investments     73  
10.07
  Limitation on Modifications of Certificate of Incorporation and By-Laws; etc.
    74  
10.08
  Limitation on Certain Restrictions on Subsidiaries     74  
10.09
  Business     75  
10.10
  ERISA     75  
10.11
  Voluntary Prepayments, Etc. of Senior Notes; Amendments of Senior Notes
Documentation     75  
10.12
  Substitution of Collateral     75  

iii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
 
           
10.13
  Minimum Cash     75  
10.14
  Minimum Monthly EBITDA     76  
 
           
Section 11.
  Events of Default     76  
 
           
11.01
  Payments     76  
11.02
  Representations, etc.     76  
11.03
  Covenants     77  
11.04
  Default Under Other Agreements     77  
11.05
  Bankruptcy, etc.     77  
11.06
  ERISA     78  
11.07
  Security Documents     78  
11.08
  Guaranties     78  
11.09
  Judgments     78  
11.10
  Change of Control     79  
11.11
  Parent Credit Agreement     79  
11.12
  Special Repurchase Offer     79  
11.13
  Forbearance Termination Date     79  
 
           
Section 12.
  Administrative Agent     80  
 
           
12.01
  Appointment     80  
12.02
  Nature of Duties     80  
12.03
  Lack of Reliance on the Administrative Agent     81  
12.04
  Certain Rights of the Administrative Agent     81  
12.05
  Reliance     81  
12.06
  Indemnification     81  
12.07
  The Administrative Agent in its Individual Capacity     82  
12.08
  Holders     82  
12.09
  Resignation by the Administrative Agent     82  
12.10
  No Other Duties, etc.     83  
12.11
  Removal of the Administrative Agent; Appointment of Successor Administrative
Agent     83  
 
           
Section 13.
  Holdco Guarantees     84  
 
           
13.01
  Holdco Guarantees     84  
13.02
  Bankruptcy     84  
13.03
  Nature of Liability     84  
13.04
  Independent Obligation     85  
13.05
  Authorization     85  
13.06
  Reliance     86  
13.07
  Subordination     86  
13.08
  Waiver     87  

iv



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
 
           
Section 14.
  Miscellaneous     87  
 
           
14.01
  Payment of Expenses     87  
14.02
  Right of Setoff     89  
14.03
  Notices     89  
14.04
  Benefit of Agreement; Assignments and Participations     90  
14.05
  No Waiver; Remedies Cumulative     91  
14.06
  Payments Pro Rata     92  
14.07
  Calculations; Computations     92  
14.08
  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL;
APPOINTMENT OF PROCESS AGENT     93  
14.09
  Counterparts     94  
14.10
  Effectiveness     94  
14.11
  Headings Descriptive     94  
14.12
  Amendment or Waiver; etc.     94  
14.13
  Survival     96  
14.14
  Domicile of Loans     96  
14.15
  Limitation on Additional Amounts, etc.     96  
14.16
  Confidentiality     97  
14.17
  Register     97  
14.18
  Judgment Currency     98  
14.19
  Language     98  
14.20
  Waiver of Immunity     98  
14.21
  USA PATRIOT Act Notice     99  
14.22
  OTHER LIENS ON COLLATERAL; TERMS OF COLLATERAL AGENCY AND INTERCREDITOR
AGREEMENT; ETC.     99  

v



--------------------------------------------------------------------------------



 



Table of Contents
(continued)
SCHEDULES

         
SCHEDULE I
  —   Commitments
SCHEDULE II
  —   Lender Addresses
SCHEDULE III
  —   Approved Classification Societies
SCHEDULE IV
  —   ERISA
SCHEDULE V
  —   Subsidiaries
SCHEDULE VI
  —   Existing Indebtedness
SCHEDULE VII
  —   Legal Name; Type of Organization and whether a Registered Organization;
Jurisdiction of Organization; Etc.
SCHEDULE VIII
  —   Transactions with Affiliates
SCHEDULE IX
  —   Subsidiary Guarantors
SCHEDULE X
  —   Closing Checklist
SCHEDULE XI
  —   Mortgaged Vessels
SCHEDULE XII
  —   Required Insurance
SCHEDULE XIII
  —   Post-Third Amendment Effective Date Deliverables
SCHEDULE XIV
  —   Existing Investments

EXHIBITS

         
EXHIBIT A
  —   Notice of Borrowing
EXHIBIT B
  —   Note
EXHIBIT C
  —   Form of Assignment and Assumption Agreement
EXHIBIT D-1
  —   Opinion of Vinson & Elkins L.L.P., special counsel to the Parent, the
Holdco Guarantors and the Credit Parties
EXHIBIT D-2
  —   Opinion of Simonsen Advokatfirma DA, Norwegian maritime counsel to the
Credit Parties
EXHIBIT D-3
  —   Opinion of Higgs & Johnson, Bahamian counsel to the Credit Parties
EXHIBIT D-4
  —   Opinion of Seward & Kissel LLP, Vanuatu maritime counsel to the Credit
Parties
EXHIBIT D-5
  —   Opinion of Mackinnons, Scottish counsel to the Credit Parties
EXHIBIT D-6
  —   Opinion of Sue Kean, General Counsel of the Parent
EXHIBIT D-7
  —   Opinion of TozziniFreire Advogados, Brazilian counsel to the Credit
Parties
EXHIBIT D-8
  —   Opinion of Maples and Calder, Cayman Islands counsel to the Credit Parties
EXHIBIT D-9
  —   Opinion of Carey Olsen, Guernsey counsel to the Credit Parties
EXHIBIT D-10
  —   Opinion of Cains, Isle of Man maritime counsel to the Credit Parties
EXHIBIT D-11
  —   Opinion of Nauta Dutilh, Dutch counsel to the Credit Parties

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

         
EXHIBIT D-12
  —   Opinion of Bugge, Arentz-Hansen & Rasmussen, Norwegian counsel to the
Credit Parties
EXHIBIT D-13
  —   Opinion of Advokatfirmaet Schjodt DA, special Norwegian counsel to each
Credit Party formed in Norway
EXHIBIT D-14
  —   Opinion of Uria Menendez, Spanish maritime counsel to the Credit Parties
EXHIBIT D-15
  —   Opinion of Pinedo Abogados, Mexican counsel to the Credit Parties
EXHIBIT E
  —   Officer’s Certificate
EXHIBIT F
  —   Form of Subsidiaries Guaranty
EXHIBIT G
  —   Solvency Certificate
EXHIBIT H
  —   Form of Intercompany Subordination Provisions
EXHIBIT I
  —   Form of TMS Guaranty
EXHIBIT J
  —   Letter of Credit Request
EXHIBIT K
  —   Form of Collateral Agency and Intercreditor Agreement
EXHIBIT L
  —   Parent Credit Agreement Amendment
EXHIBIT M
  —   Form of Officer’s Certificate (Minimum Cash)
EXHIBIT N
  —   Form of Officer’s Certificate (Minimum Monthly EBITDA)

 



--------------------------------------------------------------------------------



 



          AMENDED CREDIT AGREEMENT, originally dated as of October 30, 2009, as
amended by that certain First Amendment and Waiver to Credit Agreement, dated as
of March 15, 2010, that certain Second Amendment to Credit Agreement and
Forbearance Agreement, dated as of June 17, 2010, and that certain Third
Amendment to Credit Agreement and Forbearance Agreement, dated as of June 29,
2010, among TRICO MARINE CAYMAN, L.P., a limited partnership organized under the
laws of the Cayman Islands (“Trico Cayman”), TRICO HOLDCO LLC, a Delaware
limited liability company and the general partner of Trico Cayman (“Trico
Holdco”), TRICO SUPPLY AS, a limited company organized under the laws of Norway
(“Holdings”, and together with Trico Cayman and Trico Holdco, the “Holdco
Guarantors”), the Subsidiary Guarantors listed on Schedule IX, TRICO SHIPPING
AS, a limited company organized under the laws of Norway and a wholly-owned
Subsidiary of Holdings (the “Borrower”), the Lenders party hereto from time to
time, and NORDEA BANK FINLAND PLC, NEW YORK BRANCH (“Nordea”), as Administrative
Agent (in such capacity, the “Administrative Agent”). All capitalized terms used
herein and defined in Section 1 are used herein as therein defined.
WITNESSETH:
          WHEREAS, the Lenders are willing to extend credit to the Borrower, on
the terms and conditions set forth herein; and
          WHEREAS, Trico Marine Services, Inc., a Delaware corporation (the
“Parent”), the Holdco Guarantors and the Subsidiary Guarantors will guarantee
the obligations of the Borrower hereunder;
          NOW, THEREFORE, the parties hereto agree as follows:
          Section 1. Defined Terms As used in this Agreement, the following
terms shall have the meanings specified below:
          “Administrative Agent” shall have the meaning provided in the first
paragraph of this Agreement, and shall include any successor thereto.
          “Affiliate” shall mean, with respect to any Person, any other Person
(including, for purposes of Section 10.05 only, all directors, officers and
partners of such Person) directly or indirectly controlling, controlled by, or
under direct or indirect common control with, such Person; provided, however,
that for purposes of Section 10.05, an Affiliate of Holdings shall include any
Person that directly or indirectly owns more than 5% of any class of the capital
stock of Holdings and any officer or director of Holdings or any of its
Subsidiaries. A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise. Notwithstanding anything to the
contrary contained above, for purposes of Section 10.05, neither the
Administrative Agent, nor the Collateral Agent, nor any Lender (or any of their
respective affiliates) shall be deemed to constitute an Affiliate of Holdings or
its Subsidiaries in connection with the Credit Documents or its dealings or
arrangements relating thereto.

 



--------------------------------------------------------------------------------



 



          “Agents” shall mean, collectively, the Administrative Agent and the
Collateral Agent.
          “Aggregate Revolving Exposure” at any time shall mean the aggregate
principal amount of Revolving Loans then outstanding plus the amount of all
Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid
with the proceeds of, and simultaneously with the incurrence of, an incurrence
of Revolving Loans).
          “Aggregate Term Loan Exposure” at any time shall mean the Aggregate
Tranche A Term Loan Exposure plus the Aggregate Tranche B Term Loan Exposure at
such time.
          “Aggregate Tranche A Term Loan Exposure” at any time shall mean the
aggregate principal amount of Tranche A Term Loans then outstanding.
          “Aggregate Tranche B Term Loan Exposure” at any time shall mean the
aggregate principal amount of Tranche B Term Loans then outstanding.
          “Agreement” shall mean this Credit Agreement, as modified,
supplemented, amended or restated from time to time.
          “Alternate Currency” shall mean Euros, NOK and Sterling or such other
currency as may be acceptable to the Administrative Agent in its sole
discretion.
          “Applicable Margin” shall mean, for Revolving Loans (i) during the
Forbearance Period, 7.00% per annum and (ii) thereafter, 5.00% per annum.
          “Appraisal” shall mean, with respect to a Mortgaged Vessel, an “as
built” written appraisal by an Approved Appraiser of the fair market value of
such Vessel on an individual charter free basis.
          “Approved Appraiser” shall mean R.S. Platou, Fearnleys A.S. and ODS
Petrodata or such other independent appraisal firm as may be reasonably
acceptable to the Administrative Agent and the Required Term Lenders.
          “Asset Sale” shall have the meaning provided in the Senior Notes
Indenture as in effect on the Third Amendment Effective Date and without giving
effect to any subsequent amendment, modification, supplement or waiver thereto
(which definition together with the defined terms used therein are herein
incorporated by reference).
          “Assignment and Assumption Agreement” shall mean each Assignment and
Assumption Agreement substantially in the form of Exhibit C (appropriately
completed).
          “Authorized Officer” shall mean, with respect to (i) the delivery of
Notices of Borrowing, the chairman of the board, managing director, the chief
executive officer, the chief financial officer, the president, any vice
president, the treasurer or the secretary of the Borrower, or any other officer
of the Borrower designated in writing to the Administrative Agent by the chief
executive officer, president or treasurer of the Borrower as being authorized to
give notices under this Agreement, (ii) delivery of financial documents and
officer’s certificates pursuant to

2



--------------------------------------------------------------------------------



 



this Agreement, the chairman of the board, managing director, director, the
president, any vice president, the treasurer, any other financial officer or an
authorized manager of any Credit Party and (iii) any other matter in connection
with this Agreement or any other Credit Document, any officer (or a Person or
Persons so designated by any two officers) of any Credit Party, in each case to
the extent reasonably acceptable to the Administrative Agent and the Required
Term Lenders.
          “Bankruptcy Code” shall have the meaning provided in Section 11.05.
          “Borrower” shall have the meaning provided in the first paragraph of
this Agreement.
          “Borrowing” shall mean a Term Loan Borrowing or a Revolving Loan
Borrowing, as applicable.
          “Business Day” shall mean any day excluding Saturday, Sunday and any
day which shall be in the City of New York or London or Frankfurt a legal
holiday or a day on which banking institutions are authorized by law or other
governmental actions to close.
          “Called Principal” shall mean the principal amount of any Term Loans
that is required to be prepaid pursuant to Section 5.02, or that has become or
is declared to be immediately due and payable pursuant to Section 11.
          “Capitalized Lease Obligations” shall mean, with respect to any
Person, the obligations of such Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such person
under GAAP and, for purposes hereof, the amount of such obligations at any time
shall be the capitalized amount thereof at such time determined in accordance
with GAAP.
          “Cash Collateral Account” shall have the meaning provided in the
Senior Notes Indenture (as in effect on the Third Amendment Effective Date and
without giving effect to any further amendment, modification, supplement or
waiver thereto).
          “Cash Equivalents” shall have the meaning provided in the Collateral
Agency and Intercreditor Agreement (as in effect on the Third Amendment
Effective Date immediately after giving effect to any amendments thereto on such
date and without giving effect to any further amendment, modification,
supplement or waiver thereto).
          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as the same may be amended from time to
time, 42 U.S.C. § 9601 et seq.
          “Change of Control” shall mean (i) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), shall become, or obtain rights (whether
by means of warrants, options or otherwise) to become, the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than 35% of the outstanding common stock of the

3



--------------------------------------------------------------------------------



 



Parent, (ii) the board of directors of the Parent shall cease to consist of a
majority of Continuing Directors, (iii) the Parent shall cease to own, directly
or indirectly, 100% of the voting and/or economic interests in the capital stock
or other Equity Interests of the Credit Parties, (iv) Holdings shall cease to
own, directly or indirectly, 100% of the voting and/or economic interests in the
capital stock or other Equity Interests of the Borrower or (v) a “Change of
Control” under and as defined in the Senior Notes Indenture.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
          “Collateral” shall mean all assets and properties of the Borrower and
the Guarantors subject to Liens created by the Security Documents.
          “Collateral Agency and Intercreditor Agreement” shall mean that
certain Collateral Agency and Intercreditor Agreement, substantially in the form
of Exhibit K, dated as of October 30, 2009, among the Collateral Agent, the
Trustee (as defined therein), the Administrative Agent, the Borrower and the
Guarantors, as amended, modified or restated from time to time.
          “Collateral Agent” shall mean Wilmington Trust FSB as collateral agent
for the holders of the Secured Obligations and any successor thereto in such
capacity.
          “Collateral Disposition” shall mean any Asset Sale of assets or other
rights or property that constitute Collateral under the Security Documents. The
sale or issuance of Equity Interests in a Subsidiary Guarantor that owns
Collateral such that, as a consequence, such Person no longer is a Subsidiary
Guarantor, shall be deemed a Collateral Disposition of the Collateral owned by
such Subsidiary Guarantor.
          “Commitments” shall mean, collectively, the Revolving Loan
Commitments, the Tranche A Term Loan Commitments and the Tranche B Term Loan
Commitments.
          “Commitment Commission” shall have the meaning provided in
Section 3.01(a).
          “Consolidated Cash Flow” and the defined terms used therein shall have
the meanings provided in the Senior Notes Indenture as in effect on the Third
Amendment Effective Date and without giving effect to any subsequent amendment,
modification, supplement or waiver thereto (which definition together with the
defined terms used therein are herein incorporated by reference).
          “Consolidated Net Income” shall have the meaning provided in the
Senior Notes Indenture (as in effect on the Third Amendment Effective Date and
without giving effect to any further amendment, modification, supplement or
waiver thereto).
          “Contingent Obligation” shall mean, as to any Person, any obligation
of such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner,

4



--------------------------------------------------------------------------------



 



whether directly or indirectly, including, without limitation, any obligation of
such Person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (x) for the purchase or payment of any such
primary obligation or (y) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include (w) endorsements of instruments for deposit or
collection in the ordinary course of business, (x) customary and reasonable
indemnity obligations in effect on the Effective Date or entered into in
connection with any acquisition or disposition of assets permitted by this
Agreement, (y) any products warranties extended in the ordinary course of
business and (z) guarantees made by Holdings or any of its Subsidiaries in
respect of the obligations of any Subsidiaries of Holdings under operating
leases entered into in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if the less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.
          “Continuing Directors” means the directors of the Parent on the Third
Amendment Effective Date, and each other director, if, in each case, such other
director’s nomination for election to the board of directors of the Parent is
recommended by at least a majority of the then Continuing Directors.
          “Credit Documents” shall mean this Agreement, each Note, the
Collateral Agency and Intercreditor Agreement, each Security Document, the
Subsidiaries Guaranty and each additional guaranty or additional security
document executed pursuant to Section 9.11.
          “Credit Event” shall mean the making of any Loan or the issuance of
any Letter of Credit.
          “Credit Party” shall mean Holdings, the Borrower, each Subsidiary
Guarantor and, at any time, any other Subsidiary of Holdings which is a party to
any Credit Document at such time.
          “Default” shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.
          “Defaulting Revolving Lender” shall mean each Defaulting Lender that
is a Revolving Lender.

5



--------------------------------------------------------------------------------



 



          “Defaulting Term Lender” shall mean each Defaulting Lender that is a
Term Lender.
          “Discontinued Vessel” shall have the meaning provided in the Senior
Notes Indenture (as in effect on the Third Amendment Effective Date and without
giving effect to any further amendment, modification, supplement or waiver
thereto).
          “Discounted Value” shall mean, with respect to any Called Principal,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Make-Whole Settlement Date with respect to such Called Principal, in accordance
with accepted financial practice and at a discount factor (applied on the same
basis as that on which the interest payments on the Called Principal is payable)
equal to the Reinvestment Rate.
          “Disqualified Stock” shall have the meaning provided in the Senior
Notes Indenture (as in effect on the Third Amendment Effective Date and without
giving effect to any further amendment, modification, supplement or waiver
thereto).
          “Dividend” with respect to any Person shall mean that such Person has
declared or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common equity of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration
(other than common equity of such Person) any shares of any class of its capital
stock partnership or membership interests outstanding on or after the Third
Amendment Effective Date (or any options or warrants issued by such Person with
respect to its capital stock), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for a consideration (other than common equity of such Person)
any shares of any class of the capital stock of, or equity interests in, such
Person outstanding on or after the Third Amendment Effective Date (or any
options or warrants issued by such Person with respect to its capital stock or
other equity interests). Without limiting the foregoing, “Dividends” with
respect to any Person shall also include all payments made or required to be
made (other than common equity of such Person) by such Person with respect to
any stock appreciation rights, plans, equity incentive or achievement plans or
any similar plans or setting aside of any funds for the foregoing purposes.
          “Dollar Equivalent” of an amount denominated in a currency other than
Dollars shall mean, at any time for the determination thereof, the amount of
Dollars which could be purchased with the amount of such currency involved in
such computation at the spot exchange rate therefor as quoted by the
Administrative Agent as of 11:00 A.M. (New York time) on such date; provided
that (i) for purposes of (x) determining compliance with Section 2.01 and
Section 4.02 and (y) calculating Commitment Commission pursuant to
Section 3.01(a), the Dollar Equivalent of any amounts denominated in a currency
other than Dollars shall be calculated on a monthly basis on the first Business
Day of each calendar month, (ii) at any time during a calendar month, if the
Aggregate Revolving Exposure would exceed 90% of the Total Revolving Commitment
at such time, then in the sole discretion of the Administrative Agent or at the
request of the Required Revolving Lenders, the Dollar Equivalent shall be reset
on such date,

6



--------------------------------------------------------------------------------



 



which rates shall remain in effect until the last Business Day of such calendar
month or such earlier date, if any, as the rate is reset pursuant to this
proviso, and (iii) notwithstanding anything to the contrary contained in this
definition, at any time that a Default of an Event of Default then exists, the
Administrative Agent may revalue the Dollar Equivalent of any amounts
outstanding under the Credit Documents in a currency other than Dollars in its
reasonable discretion.
          “Dollars” and the sign “$” shall each mean lawful money of the United
States.
          “Drawing” has the meaning provided in Section 3.04(b).
          “Effective Date” shall mean October 30, 2009.
          “Eligible Transferee” shall mean and include a commercial bank,
insurance company, financial institution, fund or other Person which regularly
purchases interests in loans or extensions of credit of the types made pursuant
to this Agreement, any other Person which would constitute a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act as
in effect on the Third Amendment Effective Date or other “accredited investor”
(as defined in Regulation D of the Securities Act).
          “Environmental Claim” shall mean any written claim, action, suit,
cause of action or notice by any person or entity alleging potential liability
arising out of, based on or resulting from (a) the Release into the environment,
of any Hazardous Material or (b) circumstances forming the basis of any
violation, or alleged violation, of any Environmental Law.
          “Environmental Law” shall mean all applicable foreign, federal, state
and local laws and regulations having the force and effect of law relating to
the protection of the natural environment or imposing liability or standards of
conduct concerning the use, handling, storage, or management of any Hazardous
Material.
          “Equity Interests” of any Person means any and all shares, equity
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred stock, any limited or general partnership interest and
any limited liability company membership interest.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder. Section references to ERISA are to ERISA, as in effect at the
date of this Agreement and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
          “ERISA Affiliate” shall mean each person (as defined in Section 3(9)
of ERISA) which together with Holdings or any Subsidiary would be deemed to be a
“single employer” within the meaning of Section 414(b), (c), (m) or (o) of the
Code.
          “Euros” and the designation “€” shall mean the currency introduced on
January 1, 1999 at the start of the third stage of European economic and
monetary union pursuant to the Treaty.

7



--------------------------------------------------------------------------------



 



          “Eurodollar Rate” shall mean with respect to each Interest Period for
a Loan, (a) the offered rate (rounded upward to the nearest 1/100 of one
percent) for deposits of Dollars for a period equivalent to such period at or
about 11:00 A.M. (London time) on the second Business Day before the first day
of such period as is displayed on Reuters LIBOR 01 Page (or such other page as
may replace such page on such service for the purpose of displaying the rates at
which dollar deposits are offered by leading banks in the London interbank
deposit market) (the “Screen Rate”); provided that if on such Interest
Determination Date no such rate is so displayed, the Eurodollar Rate for such
period shall be (a) the arithmetic average of the rates quoted to the
Administrative Agent as the offered rate for deposits of Dollars in an amount
approximately equal to the amount in relation to which the Eurodollar Rate is to
be determined for a period equivalent to such applicable Interest Period by the
Reference Banks in the London interbank Eurodollar market at or about 11:00 A.M.
(London time) on such Interest Determination Date, in each case divided (and
rounded upward to the nearest 1/100 of 1%) by (b) a percentage equal to 100%
minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves required by applicable law) applicable to any member bank of the
Federal Reserve System in respect of Eurodollar funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D).
          “Event of Default” shall have the meaning provided in Section 11.
          “Event of Loss” shall have the meaning provided in the Senior Notes
Indenture as in effect on the Third Amendment Effective Date and without giving
effect to any subsequent amendment, modification, supplement or waiver thereto
(which terms together with the defined terms used therein are hereby
incorporated by reference).
          “Excluded Taxes” shall have the meaning provided in Section 5.04(a).
          “Existing Indebtedness” shall have the meaning provided in
Section 8.18.
          “Existing Intercompany Indebtedness” shall mean the TMS Intercompany
Indebtedness, the Trico Cayman Intercompany Indebtedness and the Trico Supply
Intercompany Indebtedness.
          “Existing Option Construction Contract” shall have the meaning
provided in the Senior Notes Indenture (as in effect on the Third Amendment
Effective Date and without giving effect to any further amendment, modification,
supplement or waiver thereto).
          “Facing Fee” shall have the meaning provided in Section 4.01(d).
          “Fair Market Value” shall have the meaning provided in the Senior
Notes Indenture (as in effect on the Third Amendment Effective Date and without
giving effect to any further amendment, modification, supplement or waiver
thereto).
          “Federal Funds Rate” shall mean, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the

8



--------------------------------------------------------------------------------



 



Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations at approximately
11:00 A.M. (New York time) on such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.
          “Forbearance Period” means the period beginning at 12:01 AM EST on
June 17, 2010 and ending on the earliest to occur of (i) one year following such
date, (ii) the effective date of a plan of reorganization for the Parent, Trico
Cayman and/or Trico Holdco in the Parent Bankruptcy Case and (iii) the
Forbearance Termination Date (as defined in the Third Amendment).
          “Foreign Pension Plan” shall mean any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States of America by Holdings or any one or more
of its Subsidiaries primarily for the benefit of employees of Holdings or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
          “GAAP” shall have the meaning provided in Section 14.07(a).
          “Guaranteed Creditors” shall mean and include each of the
Administrative Agent and the Lenders.
          “Guaranteed Obligations” shall mean the full and prompt payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of each Obligation of the Borrower (including Obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due and any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for herein,
whether or not such interest is an allowed claim in any such proceeding) to the
Lenders and the Agents now existing or hereafter incurred under, arising out of
or in connection with this Agreement and each other Credit Document to which the
Borrower is party.
          “Guarantors” shall mean the Parent, each Holdco Guarantor and each
Subsidiary Guarantor.
          “Guaranty” shall mean each of the TMS Guaranty, the Holdco Guarantees
and each Subsidiaries Guaranty.
          “Hazardous Materials” shall mean (a) any petroleum or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation, transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls, and
radon gas; (b) any chemicals, materials or substances defined as or included in
the definition of “hazardous substances,” “hazardous waste,” “hazardous
materials,” “extremely hazardous substances,” “restricted hazardous waste,”
“toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or
words of similar import, under any applicable Environmental Law; and (c) any
other chemical, material or substance, exposure to

9



--------------------------------------------------------------------------------



 



which is prohibited, limited or regulated by any governmental authority under
Environmental Laws.
          “Holdco Guarantees” shall mean the guarantees of Holdings, Trico
Cayman and Trico Holdco pursuant to Section 13.
          “Holdco Guarantors” shall have the meaning provided in the first
paragraph of this Agreement.
          “Holdings” shall have the meaning provided in the first paragraph of
this Agreement.
          “Indebtedness” shall mean, as to any Person, without duplication,
(i) all indebtedness (including principal, interest, fees and charges) of such
Person for borrowed money or for the deferred purchase price of property or
services, (ii) all Indebtedness of the types described in clause (i), (iii),
(iv), (v) or (vi) of this definition secured by any Lien on any property owned
by such Person, whether or not such Indebtedness has been assumed by such Person
(provided that, if the Person has not assumed or otherwise become liable in
respect of such Indebtedness, such Indebtedness shall be deemed to be in an
amount equal to the fair market value of the property to which such Lien relates
as determined in good faith by such Person), (iii) the aggregate amount of all
Capitalized Lease Obligations of such Person, (iv) all obligations of such
person to pay a specified purchase price for goods or services, whether or not
delivered or accepted, i.e., take-or-pay and similar obligations, (v) all
Contingent Obligations of such Person with respect to Indebtedness of another
Person and (vi) all obligations under any Interest Rate Protection Agreement or
Other Hedging Agreement or under any similar type of agreement; provided that
Indebtedness shall in any event not include (x) trade payables and expenses
accrued in the ordinary course of business or (y) milestone payments and similar
obligations incurred by any Person under any vessel purchase contract.
          “Indemnitees” shall have the meaning provided in Section 14.01.
          “Intercompany Debt” shall mean Indebtedness owing by any of Holdings,
the Subsidiaries of Holdings (including the Borrower), the Parent or the
Intermediate Obligors to the Parent or any Subsidiary of the Parent (including
any of Holdings, the Subsidiaries of Holdings (including the Borrower) or the
Intermediate Obligors).
          “Intercompany Internal Debt” shall mean Intercompany Debt owing to
Holdings, the Borrower or any Subsidiary Guarantor.
          “Interest Determination Date” shall mean, with respect to any Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Loan.
          “Interest Period” shall have the meaning provided in Section 2.08.
          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.

10



--------------------------------------------------------------------------------



 



          “Intermediate Obligors” shall mean Trico Cayman and Trico Holdco.
          “Investments” shall have the meaning provided in Section 10.06.
          “IRS” shall mean the Internal Revenue Service.
          “Issuing Lender” shall mean the Administrative Agent and any Lender
(which, for purposes of this definition, also shall include any banking
affiliate of any Lender which has agreed to issue Letters of Credit under this
Agreement) which at the request of the Borrower and with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld) agrees,
in such Lender’s sole discretion, to become an Issuing Lender for the purpose of
issuing Letters of Credit pursuant to Section 3.01.
          “Joint Lead Arrangers” shall mean Nordea Bank Finland plc, New York
Branch and UniCredit Bank AG.
          “Lender” shall mean a Revolving Lender or a Term Lender or
collectively, the Revolving Lenders and the Term Lenders, as the context may
require, as well as any Person which becomes a “Lender” hereunder pursuant to
Section 2.12 or Section 14.04(b).
          “Lender Default” shall mean, as to any Lender, (i) the wrongful
refusal (which has not been retracted) of such Lender or the failure of such
Lender to make available its portion of any Borrowing required to be made by it
pursuant to the terms of this Agreement or to fund its portion of any
unreimbursed payment with respect to a Letter of Credit pursuant to Section
3.03(c) or 3.04, (ii) such Lender having been deemed insolvent or having become
the subject of a bankruptcy or insolvency proceeding or a takeover by a
regulatory authority, or (iii) such Lender having notified the Administrative
Agent, any Issuing Lender and/or any Credit Party (x) that it does not intend to
comply with its obligations under Sections 2.01 or 2.04 in circumstances where
such non-compliance would constitute a breach of such Lender’s obligations under
the respective Section or (y) of the events described in preceding clause (ii);
provided that, for purposes of (and only for purposes of) Sections 3.01(b)(iii)
and 3.01(e) and any documentation entered into pursuant to the Letter of Credit
Back-Stop Arrangements (and the term “Defaulting Lender” as used therein), the
term “Lender Default” shall also include, as to any Lender, (i) any Affiliate of
such Lender that has “control” (within the meaning provided in the definition of
“Affiliate”) of such Lender having been deemed insolvent or having become the
subject of a bankruptcy or insolvency proceeding or a takeover by a regulatory
authority, (ii) any previously cured “Lender Default” of such Lender under this
Agreement, unless such Lender Default has ceased to exist for a period of at
least 90 consecutive days, (iii) any default by such Lender with respect to its
obligations under any other credit facility to which it is a party and which any
Issuing Lender or the Administrative Agent believes in good faith has occurred
and is continuing, (iv) the failure of such Lender to make available its portion
of any Revolving Loan Borrowing or to fund its portion of any unreimbursed
payment with respect to a Letter of Credit pursuant to Section 3.03(c) or 3.04
within one Business Day of the date (x) the Administrative Agent (in its
capacity as a Lender) or (y) Lenders constituting the Required Revolving Lenders
with Revolving Loan Commitments has or have, as applicable, funded its or their
portion thereof, and (v) the failure of such Lender to make available its
portion of any Term Loan

11



--------------------------------------------------------------------------------



 



Borrowing within one Business Day of the date that Lenders constituting the
Required Term Lenders with Term Loan Commitments have funded their portion
thereof.
          “Letter of Credit” shall have the meaning provided in Section 3.01(a).
          “Letter of Credit Back-Stop Arrangements” shall have the meaning
provided in Section 3.01(b)(iii).
          “Letter of Credit Fee” shall have the meaning provided in
Section 4.01(c).
          “Letter of Credit Outstandings” shall mean, at any time, the sum of
(i) the aggregate Stated Amount of all outstanding Letters of Credit and
(ii) the amount of all Unpaid Drawings.
          “Letter of Credit Request” shall have the meaning provided in
Section 3.02(a).
          “Lien” shall mean any mortgage, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other) or other
security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).
          “Liquidity” shall have the meaning provided in Section 10.13.
          “Loans” shall mean, collectively, the Revolving Loans and the Term
Loans.
          “LTM Consolidated Cash Flow” shall have the meaning provided in
Section 10.14.
          “Make-Whole Amount” shall mean, with respect to any repayment of Term
Loans required by Section 5.02, or required as a result of Term Loans having
become or being declared to be immediately due and payable pursuant to
Section 11, an amount equal to the excess, if any, of the Discounted Value of
the Remaining Scheduled Payments over the amount of such Called Principal;
provided that the Make-Whole Amount may in no event be less than zero.
          “Make-Whole Settlement Date” shall mean, with respect to any Called
Principal, the date on which such Called Principal is required to be prepaid
pursuant to Section 5.02 or that has become or is declared to be immediately due
and payable pursuant to Section 11.
          “Margin Stock” shall have the meaning provided in Regulation U.
          “Market Disruption Event” shall mean:
     (i) at or about noon New York City time on the Interest Determination Date
for the relevant Interest Period the Screen Rate is not available and none or
only one of the Reference Banks supplies a rate to the Administrative Agent to
determine the Eurodollar Rate for the relevant Interest Period; or

12



--------------------------------------------------------------------------------



 



     (ii) before close of business in New York on the Interest Determination
Date for the relevant Interest Period, the Administrative Agent receives
notifications from Lenders the sum of whose Revolving Loan Commitments at such
time equals at least 40% of the Total Revolving Loan Commitment that (i) the
cost to such Lenders of obtaining matching deposits in the applicable interbank
market for the relevant Interest Period would be in excess of the Eurodollar
Rate for such Interest Period or (ii) such Lenders are unable to obtain funding
in the applicable interbank market.
          “Material Adverse Effect” shall mean a material adverse effect (w) on
the rights or remedies of the Lenders under the Credit Documents, taken as a
whole, (x) or the ability of the Credit Parties and the Parent, taken as a
whole, to perform its or their obligations to the Lenders or (y) on the
property, assets, operations, liabilities or financial condition of the Credit
Parties and the Parent, taken as a whole.
          “Mortgaged Vessels” shall mean, at any time, the Vessels that are
subject to a first priority vessel mortgage under the Security Documents. On the
Third Amendment Effective Date, the Mortgaged Vessels shall be the Vessels set
forth on Schedule XI hereto.
          “Net Available Cash” shall have the meaning provided in the Senior
Notes Indenture (as in effect on the Third Amendment Effective Date and without
giving effect to any further amendment, modification, supplement or waiver
thereto).
          “NOK” shall mean lawful money of the Kingdom of Norway.
          “Non-Defaulting Lender” shall mean each Lender that is not a
Defaulting Lender.
          “Non-Defaulting Revolving Lender” shall mean each Non-Defaulting
Lender that is a Revolving Lender.
          “Non-Defaulting Term Lender” shall mean each Non-Defaulting Lender
that is a Term Lender.
          “Non-US Lender” shall mean any Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code.
          “Nordea” shall have the meaning given to such term in the first
paragraph of this Agreement.
          “Note” shall have the meaning provided in Section 2.05(a).
          “Noteholder Forbearance” shall mean that certain First Supplemental
Indenture, dated as of June 17, 2010, to the Senior Notes Indenture, by and
among the Borrower, the guarantors named therein and Deutsche Bank National
Trust Company (successor trustee to Wells Fargo Bank, N.A.), as trustee (as in
effect on the Third Amendment Effective Date and without giving effect to any
amendment, modification, supplement or waiver thereto).
          “Notice of Borrowing” shall have the meaning provided in Section 2.03.

13



--------------------------------------------------------------------------------



 



          “Notice Office” shall mean the office of the Administrative Agent
located at 437 Madison Avenue, 21st Floor, New York, NY 10022, or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.
          “Obligations” shall mean all amounts owing to the Administrative
Agent, the Collateral Agent or any Lender pursuant to the terms of this
Agreement or any other Credit Document.
          “Offering Memorandum” shall mean the offering memorandum, dated
October 16, 2009, in respect of the Senior Notes.
          “OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C.
§ 2701 et. seq.
          “Option Vessel” shall have the meaning provided in the Senior Notes
Indenture (as in effect on the Third Amendment Effective Date and without giving
effect to any further amendment, modification, supplement or waiver thereto).
          “Other Hedging Agreement” shall mean any foreign exchange contracts,
currency swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency or
commodity values.
          “Parent” shall have the meaning provided in the second recital hereto.
          “Parent Bankruptcy Case” shall mean the commencement of a bankruptcy
case by Parent, Trico Cayman and/or Trico Holdco under Title 11 of the
Bankruptcy Code or any other state or foreign bankruptcy statute.
          “Parent Credit Agreement” shall mean the Second Amended and Restated
Credit Agreement, dated as of June 11, 2010, among the Parent, the guarantors
from time to time party thereto, the Lenders from time to time party thereto,
Nordea Bank Finland plc, New York Branch, as collateral agent, and Obsidian
Agency Services, Inc., as administrative agent, as amended, supplemented,
modified, amended and restated and/or refinanced in whole or in part from time
to time.
          “PATRIOT Act” shall have the meaning provided in Section 14.21.
          “Payment Office” shall mean the office of the Administrative Agent
located at 437 Madison Avenue, 21st Floor, New York, NY 10022, or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.
          “Permitted Collateral Liens” shall have the meaning provided in the
Senior Notes Indenture (as in effect on the Third Amendment Effective Date and
without giving effect to any further amendment, modification, supplement or
waiver thereto).
          “Permitted Flag Jurisdiction” shall have the meaning provided in the
Senior Notes Indenture (as in effect on the Third Amendment Effective Date and
without giving effect to any further amendment, modification, supplement or
waiver thereto).

14



--------------------------------------------------------------------------------



 



          “Permitted Liens” shall have the meaning provided in the Senior Notes
Indenture (as in effect on the Third Amendment Effective Date and without giving
effect to any further amendment, modification, supplement or waiver thereto).
          “Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.
          “Plan” shall mean any pension plan as defined in Section 3(2) of
ERISA, excluding any pension plan that is not subject to Title I or Title IV of
ERISA, which is maintained or contributed to by (or to which there is an
obligation to contribute of) Holdings or a Subsidiary of Holdings or any ERISA
Affiliate, and each such plan for the five-year period immediately following the
latest date on which Holdings or a Subsidiary of Holdings or any ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.
          “Prepayment Premium” shall have the meaning provided in
Section 5.01(e).
          “Projections” shall have the meaning provided in Section 8.05(d).
          “Quarterly Payment Date” shall mean the last Business Day of each
March, June, September and December.
          “Real Property” of any Person shall mean all the right, title and
interest of such Person in and to land, improvements and fixtures, including
leaseholds or licenses of land.
          “Reference Banks” shall mean the Joint Lead Arrangers or such other
Person that becomes a Reference Bank pursuant to Section 2.09(f).
          “Reference Period” shall mean, with respect to any date, the most
recently ended four fiscal quarters for which financial statements were required
to be provided pursuant to Section 9.01(a) or Section 9.01(b).
          “Refinancing” shall mean the repayment of existing Indebtedness
described under the caption “Use of Proceeds” in the Offering Memorandum,
including, but not limited to, the Amended and Restated Credit Agreement, dated
as of September 30, 2009, among the Borrower and Trico Subsea AS, as borrowers,
Trico Subsea Holding AS and Trico Supply AS, as guarantors, the lenders party
thereto from time to time party and the Administrative Agent, as administrative
agent, that are intended to be consummated on the Effective Date.
          “Register” shall have the meaning provided in Section 14.17.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof establishing reserve requirements.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.

15



--------------------------------------------------------------------------------



 



          “Regulation X” shall mean Regulation X of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Reinvestment Rate” shall mean, with respect to any Called Principal,
0.50% plus the yield reported as of 10:00 a.m. (New York time) on the Business
Day next preceding the Make-Whole Settlement Date with respect to such Called
Principal for actively traded U.S. Treasury securities having a maturity of six
months after such Make-Whole Settlement Date, as reported in the Wall Street
Journal.
          “Release” shall mean actively or passively disposing, discharging,
injecting, spilling, pumping, leaking, leaching, dumping, emitting, escaping,
emptying, pouring, seeping, migrating or the like, into or upon any land or
water or air, or otherwise entering into the environment.
          “Remaining Scheduled Payments” shall mean, with respect to any Called
Principal, (i) all payments of interest on such Called Principal that would be
due after the Make-Whole Settlement Date and on or prior to January 1, 2011 if
no payment of such Called Principal were made prior to January 1, 2011 and
(ii) a deemed payment on January 1, 2011 equal to such Called Principal plus the
Prepayment Premium that would be due with respect to the Called Principal if the
prepayment thereof were actually made on January 1, 2011.
          “Replaced Lender” shall have the meaning provided in Section 2.12.
          “Replacement Lender” shall have the meaning provided in Section 2.12.
          “Required Lenders” shall mean (i) if there are two Non-Defaulting
Lenders or less, each Non-Defaulting Lender or (ii) if there are more than two
Non-Defaulting Lenders, Non-Defaulting Lenders the sum of whose outstanding
Commitments (or after the termination thereof, outstanding Loans and the
Revolving Percentage of Letter of Credit Outstandings) represent an amount
greater than 66-2/3% of the sum of the Total Commitments less the Commitments of
all Defaulting Lenders (or after the termination thereof, the total outstanding
Loans and the Revolving Percentage of Letter of Credit Outstandings of
Non-Defaulting Lenders at such time).
          “Required Revolving Lenders” shall mean (i) if there are two
Non-Defaulting Revolving Lenders or less, each Non-Defaulting Revolving Lender
or (ii) if there are more than two Non-Defaulting Revolving Lenders,
Non-Defaulting Revolving Lenders the sum of whose outstanding Revolving
Commitments (or after the termination thereof, outstanding Revolving Loans and
the Revolving Percentage of Letter of Credit Outstandings) represent an amount
greater than 66-2/3% of the sum of the Total Revolving Commitment less the
Revolving Commitments of all Defaulting Revolving Lenders (or after the
termination thereof, the total outstanding Revolving Loans and the Revolving
Percentage of Letter of Credit Outstandings of Non-Defaulting Revolving Lenders
at such time).
          “Required Term Lenders” shall mean Non-Defaulting Term Lenders the sum
of whose outstanding Term Commitments (or after the termination thereof,
outstanding Term Loans) represent an amount greater than 50% of the Total Term
Commitment less the Term

16



--------------------------------------------------------------------------------



 



Commitments of all Defaulting Term Lenders (or after the termination thereof,
the total outstanding Term Loans of Non-Defaulting Term Lenders at such time).
          “Returns” shall have the meaning provided in Section 8.09.
          “Revolving Lender” shall mean each financial institution listed on
Schedule I as a “Revolving Lender”.
          “Revolving Loan” shall have the meaning provided in Section 2.01(a).
          “Revolving Loan Borrowing” shall mean the borrowing of Revolving Loans
from all the Lenders (other than any Lender which has not funded its share of a
Borrowing in accordance with this Agreement) having Revolving Loan Commitments
on a given date, and which have the same Interest Period.
          “Revolving Loan Commitment” shall mean, for each Lender, the amount
set forth opposite such Lender’s name in Schedule I hereto directly below the
column entitled “Revolving Loan Commitment,” as the same may be (x) reduced from
time to time pursuant to Sections 4.02 or 4.03, and/or, as a result of the
acceleration of the Loans, pursuant to Section 11 or (y) adjusted from time to
time as a result of assignments to or from such Lender pursuant to Section 2.12
or 14.04(b).
          “Revolving Loan Maturity Date” shall mean December 31, 2011.
          “Revolving Participant” shall have the meaning provided in
Section 3.03(a).
          “Revolving Percentage” of any Revolving Lender at any time shall mean
a fraction (expressed as a percentage) the numerator of which is the Revolving
Loan Commitment of such Lender at such time and the denominator of which is the
Total Revolving Commitment at such time, provided that if the Revolving
Percentage of any Lender is to be determined after the Total Revolving
Commitment has been terminated, then the Revolving Percentages of the Revolving
Lenders shall be determined immediately prior (and without giving effect) to
such termination.
          “Scheduled Commitment Reduction” shall have the meaning provided in
Section 4.03(b).
          “Scheduled Commitment Reduction Date” shall mean the first Business
Day of each January, April, July and October.
          “Screen Rate” shall have the meaning specified in the definition of
Eurodollar Rate.
          “SEC” shall mean the Securities and Exchange Commission.
          “Second Amendment” shall mean the Second Amendment and Forbearance to
Credit Agreement dated as of June 17, 2010.

17



--------------------------------------------------------------------------------



 



          “Second Amendment Effective Date” shall have the meaning provided in
Section 7.05 of the Second Amendment.
          “Section 5.04(b)(ii) Certificate” shall have the meaning provided in
Section 5.04(b)(ii).
          “Secured Creditors” shall mean the “Secured Parties” as defined in the
Collateral Agency and Intercreditor Agreement.
          “Secured Obligations” shall have the meaning provided in the
Collateral Agency and Intercreditor Agreement.
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “Security Documents” shall have the meaning provided in the Collateral
Agency and Intercreditor Agreement.
          “Senior Notes” shall mean the 11.875% Senior Secured Notes of the
Borrower, due November 1, 2014 issued pursuant to the Senior Notes Indenture.
          “Senior Notes Documentation” shall mean the Senior Notes and all other
documents, instruments and agreements executed and delivered in connection with
the Senior Notes, including the Senior Notes Indenture, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.
          “Senior Notes Indenture” shall mean the Indenture, dated as of
October 30, 2009, pursuant to which the Senior Notes have been issued, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof.
          “Senior Notes Trustee” shall mean Wells Fargo Bank, N.A., as trustee
under the Senior Notes Indenture and any successor thereto.
          “Stated Amount” of each Letter of Credit shall, at any time, mean the
maximum amount available to be drawn thereunder (in each case determined without
regard to whether any conditions to drawing could then be met). The Stated
Amount of a Letter of Credit denominated in a currency other than Dollars shall
be the Dollar Equivalent thereof.
          “Sterling” and the designation “£” shall mean the lawful currency of
the United Kingdom.
          “Subsidiaries Guaranty” shall have the meaning provided in
Section 6.10(a).
          “Subsidiary” shall mean, as to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint

18



--------------------------------------------------------------------------------



 



venture or other entity in which such Person and/or one or more Subsidiaries of
such Person has more than a 50% equity interest at the time.
          “Subsidiary Guarantor” shall mean each Subsidiary of Holdings that
executes and delivers any Subsidiaries Guaranty, unless and until such time as
the respective Subsidiary is released from all of its obligations under any
relevant Subsidiaries Guaranty in accordance with the terms and provisions
thereof.
          “Taxes” shall have the meaning provided in Section 5.04(a).
          “Term Commitments” shall mean the Tranche A Term Loan Commitments and
the Tranche B Term Loan Commitments.
          “Term Lenders” shall mean, collectively, the Tranche A Term Lenders
and the Tranche B Term Lenders.
          “Term Loan Borrowing” shall mean a Tranche A Term Loan Borrowing or a
Tranche B Term Loan Borrowing, as the context may require.
          “Term Loan Maturity Date” shall mean January 31, 2014.
          “Term Loans” shall mean, collectively, the Tranche A Term Loans and
the Tranche B Term Loans.
          “Third Amendment” shall mean the Third Amendment and Forbearance
Agreement to Credit Agreement dated as of June 29, 2010.
          “Third Amendment Effective Date” shall have the meaning provided to
such term in the Third Amendment.
          “TMS Guaranty” shall have the meaning provided in Section 6.10(b).
          “TMS Intercompany Indebtedness” shall mean the Indebtedness in the
initial principal amount of $395,000,000 incurred by the Borrower from the
Parent pursuant to a loan agreement dated May 15, 2008.
          “Total Commitments” shall mean the sum of the Total Revolving
Commitments, the Total Tranche A Term Loan Commitments and the Total Tranche B
Term Loan Commitments.
          “Total Revolving Commitment” shall mean, at any time, (i) $15,000,000
minus (ii) the sum of the aggregate amount of (x) any voluntary reductions to
the Total Revolving Commitment made pursuant to Section 4.02 after the Third
Amendment Effective Date and (y) mandatory reductions to the Total Revolving
Commitment required to be made pursuant to Sections 4.03(b) through 4.03(e)
after the Third Amendment Effective Date.
          “Total Term Commitments” shall mean the sum of the Total Tranche A
Term Loan Commitments and the Total Tranche B Term Loan Commitments.

19



--------------------------------------------------------------------------------



 



          “Total Tranche A Term Loan Commitment” shall mean, at any time, (i)
$50,000,000 minus (ii) the sum of the aggregate amount of (x) any voluntary
reductions to the Total Tranche A Term Loan Commitment made pursuant to
Section 4.02 at or before such time and (y) mandatory reductions to the Total
Tranche A Term Loan Commitment required to be made pursuant to Sections 4.03(c)
through 4.03(e) at or before such time.
          “Total Tranche B Term Loan Commitment” shall mean, at any time, (i)
$15,000,000 minus (ii) the sum of the aggregate amount of (x) any voluntary
reductions to the Total Tranche B Term Loan Commitment made pursuant to
Section 4.02 at or before such time and (y) mandatory reductions to the Total
Tranche B Term Loan Commitment required to be made pursuant to Sections 4.03(c)
through 4.03(e) at or before such time.
          “Total Unutilized Revolving Commitment” shall mean at any time, the
Total Revolving Commitment at such time less the Aggregate Revolving Exposure at
such time.
          “Tranche A Term Lender” shall mean each financial institution listed
on Schedule I as a “Tranche A Term Lender”.
          “Tranche A Term Loan” shall have the meaning provided in
Section 2.01(b).
          “Tranche A Term Loan Borrowing” shall mean the borrowing of Tranche A
Term Loans from all the Tranche A Term Lenders (other than any Tranche A Term
Lender which has not funded its share of a Tranche A Term Loan Borrowing in
accordance with this Agreement) having Tranche A Term Loan Commitments on a
given date.
          “Tranche A Term Loan Commitment” shall mean, for each Tranche A Term
Lender, the amount set forth opposite such Tranche A Term Lender’s name in
Schedule I hereto directly below the column entitled “Tranche A Term Loan
Commitment,” as the same may be (x) reduced from time to time as a result of the
acceleration of the Tranche A Term Loans, pursuant to Section 11 or (y) adjusted
from time to time as a result of assignments to or from such Tranche A Term
Lender pursuant to Section 2.12 or 14.04(b).
          “Tranche A Term Loan Commitment Termination Date” shall mean the date
6 months from and after the Third Amendment Effective Date.
          “Tranche A Yield Enhancement” shall have the meaning provided in
Section 3.01(g).
          “Tranche B Term Lender” shall mean each financial institution listed
on Schedule I as a “Tranche B Term Lender”.
          “Tranche B Term Loan” shall have the meaning provided in
Section 2.01(c).
          “Tranche B Term Loan Borrowing” shall mean the borrowing of Tranche B
Term Loans from all the Tranche B Term Lenders (other than any Tranche B Term
Lender which has not funded its share of a Tranche B Term Loan Borrowing in
accordance with this Agreement) having Tranche B Term Loan Commitments on a
given date.

20



--------------------------------------------------------------------------------



 



          “Tranche B Term Loan Commitment” shall mean, for each Tranche B Term
Lender, the amount set forth opposite such Tranche B Term Lender’s name in
Schedule I hereto directly below the column entitled “Tranche B Term Loan
Commitment,” as the same may be (x) reduced from time to time as a result of the
acceleration of the Tranche B Term Loans or Section 11 or (y) adjusted from time
to time as a result of assignments to or from such Tranche B Term Lender
pursuant to Section 2.12 or 14.04(b).
          “Tranche B Term Loan Commitment Termination Date” shall mean March 31,
2011.
          “Tranche B Yield Enhancement” shall have the meaning provided in
Section 3.01(h).
          “Transaction” shall mean, collectively, (i) the entering into of the
Third Amendment and the amendments to the Credit Documents to be entered into as
a condition to the Third Amendment, the incurrence of Loans and the issuance of
Letters of Credit hereunder and (ii) the payment of fees and expenses in
connection with the foregoing.
          “Treaty” shall mean the Treaty establishing the European Community
being the Treaty of Rome of March 25, 1957, as amended by the Single European
Act 1986, the Maastricht Treaty (which was signed in Maastricht on February 7,
1992) and the Treaty of Amsterdam (which was signed in Amsterdam on October 2,
1997).
          “Trico Cayman” shall have the meaning provided in the first paragraph
of this Agreement.
          “Trico Cayman Intercompany Indebtedness” shall mean the Indebtedness
in the initial principal amount of $33,486,076.35 incurred by Holdings from
Trico Cayman, acting through its general partner, Trico Holdco, pursuant to a
loan agreement dated as of November 8, 2007, as amended.
          “Trico Holdco” shall have the meaning provided in the first paragraph
of this Agreement.
          “Trico Supply Intercompany Indebtedness” shall mean the Indebtedness
in the initial principal amount of $194,000,000 incurred by Holdings from Trico
Marine Operators, Inc. pursuant to a promissory note dated November 8, 2007, as
amended.
          “UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the relevant jurisdiction.
          “United States” and “U.S.” shall each mean the United States of
America.
          “Unpaid Drawing” shall have the meaning provided in Section 3.04(a).
The principal amount of Unpaid Drawings in respect of a Letter of Credit
denominated in a currency other than Dollars shall be the Dollar Equivalent
thereof.
          “Utilization Fee” shall have the meaning provided in Section 4.01(b).

21



--------------------------------------------------------------------------------



 



          “Vessel” shall mean a multi-purpose service vessel, platform supply
vessel, subsea platform supply vessel, supply vessel, trenching and protection
support vessel, anchor handling, towing and supply vessel, crew boat, line
handling vessel, tanker, bulk carrier, barge, container vessel, reefer vessel,
tug boat, push boat, off shore supply vessel, floating storage production unit,
barge and in general any floating craft whose purpose may be partially or wholly
to (i) deploy, procure, process, transport, load, discharge, transfer or store
lawful cargo, drilling products, water or fuel, (ii) transport crew, personnel
or passengers or (iii) support construction, repair, maintenance and subsea
work, and all related spares, stores, equipment, additions and improvement
equipment related to such work whether it is attached to such vessel or not, in
each case used in a Permitted Business (as defined in the Senior Note
Indenture).
          “Vessel Mortgage” shall mean a first preferred mortgage and deed of
covenants, as applicable, as such mortgage and deed of covenants may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.
          “Working Capital Pro Rata Share Percentage” shall mean, as to any Lost
Mortgaged Vessel (as defined in the Senior Notes Indenture (as in effect on the
Third Amendment Effective Date and without giving effect to any amendment,
modification, supplement or waiver thereto) or Sold Mortgaged Vessel (as defined
in the Senior Notes Indenture as so in effect) or Sold Vessel Owning Guarantor
(as defined in the Senior Notes Indenture as so in effect), a fraction the
numerator of which is the aggregate amount of Commitments (or, if such
Commitments have been terminated, the sum of the principal amount of Loans and
105% of the Stated Amount of Letters of Credit then outstanding) respectively,
on the Sale Date (as defined in the Senior Notes Indenture as so in effect) or
Loss Date (as defined in the Senior Notes Indenture as so in effect), and the
denominator of which is the sum of the principal amount of Senior Notes then
outstanding and the aggregate amount of Commitments (or, if such Commitments
have been terminated, the sum of the principal amount of Loans and 105% of the
Stated Amount of Letters of Credit then outstanding), respectively, on such
date.
          “Yield Enhancement Letter” shall mean that certain Yield Enhancement
Letter dated as of June 22, 2010 by and among the Borrower and the New Lenders
(as defined in the Third Amendment).
          Section 2. Amount and Terms of Credit Facility.
          2.01 Loans and Commitments.
          (a) Subject to and upon the terms and conditions set forth herein,
each Revolving Lender severally agrees to make at any time on or after the
Effective Date and prior to the Revolving Loan Maturity Date revolving loans
(each a “Revolving Loan” and, collectively “Revolving Loans”) to the Borrower,
which Revolving Loans (A) shall be made and maintained in Dollars, (B) shall
bear interest in accordance with Section 2.07, (C) may only be incurred on a
date occurring prior to the Revolving Loan Maturity Date, (D) may be repaid and
reborrowed in accordance with the provisions hereof, (E) shall not exceed for
any Revolving Lender at any time that aggregate principal amount outstanding
which, when added to such Revolving Lender’s Revolving Percentage of all Letter
of Credit Outstandings (exclusive of Unpaid Drawings which are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective

22



--------------------------------------------------------------------------------



 



incurrence of Revolving Loans) at such time, equals the Revolving Loan
Commitment of such Revolving Lender at such time and (F) shall not be required
to be made by any Revolving Lender if, after giving effect thereto, the
Aggregate Revolving Exposure would exceed the then applicable Total Revolving
Commitment.
          (b) Subject to and upon the terms and conditions set forth herein,
each Tranche A Term Lender severally agrees to make at any time on or after the
Third Amendment Effective Date and prior to the Tranche A Term Loan Commitment
Termination Date term loans (each a “Tranche A Term Loan”) requested by Borrower
hereunder, which Tranche A Term Loans (A) shall be made and maintained in
Dollars, (B) shall bear interest in accordance with Section 2.07, (C) may only
be incurred on a date occurring prior to the Tranche A Term Loan Commitment
Termination Date, (D) may not be reborrowed if repaid, (E) shall not exceed for
any Tranche A Term Lender at any time that aggregate principal amount
outstanding which at such time equals the Tranche A Term Loan Commitment of such
Tranche A Term Lender at such time, (F) shall not be required to be made by any
Tranche A Term Lender if, after giving effect thereto, the Aggregate Tranche A
Term Loan Exposure would exceed the then applicable Total Tranche A Term Loan
Commitment, (G) may only be drawn by the Borrower pursuant to one Borrowing on
the Third Amendment Effective Date and two additional Borrowings after the Third
Amendment Effective Date but prior to the Tranche A Term Loan Commitment
Termination Date and (H) shall not be required to be made by any Tranche A Term
Lender if, after giving effect thereto, the Aggregate Term Loan Exposure would
exceed the amount then permitted pursuant to Section 4.07(1) of the Senior Note
Indenture minus the amount of the Total Revolving Commitment at such time.
          (c) Subject to and upon the terms and conditions set forth herein,
each Tranche B Term Lender severally agrees to make at any time on or after the
Third Amendment Effective Date and prior to the Tranche B Term Loan Commitment
Termination Date term loans (each a “Tranche B Term Loan”) requested by Borrower
hereunder, which Tranche B Term Loans (A) shall be made and maintained in
Dollars, (B) shall bear interest in accordance with Section 2.07, (C) may only
be drawn by the Borrower on a date occurring prior to the Tranche B Term Loan
Commitment Termination Date, (D) may not be reborrowed if repaid, (E) shall not
exceed for any Tranche B Term Lender at any time that aggregate principal amount
outstanding which at such time equals the Tranche B Term Loan Commitment of such
Tranche B Term Lender at such time, (F) shall not be required to be made by any
Tranche B Term Lender if, after giving effect thereto, the Aggregate Tranche B
Term Loan Exposure would exceed the then applicable Total Tranche B Term Loan
Commitment, (G) may only be drawn by the Borrower pursuant to one Borrowing
after the Third Amendment Effective Date but prior to the Tranche B Term Loan
Commitment Termination Date, (H) may only be drawn if prior to or concurrently
with such Borrowing, the Total Revolving Commitment is terminated and all
Obligations to the Issuing Lender, the Revolving Lenders and the Administrative
Agent have been, or are concurrently, paid in full in cash or, with respect to
each Letter of Credit outstanding at such time, cash collateralized in
accordance with the provisions of Section 5.02(a) with respect to such Letter of
Credit and (I) shall not be required to be made by any Tranche B Term Lender if,
after giving effect thereto, the Aggregate Term Loan Exposure would exceed the
amount then permitted pursuant to Section 4.07(1) of the Senior Note Indenture
minus the amount of the Total Revolving Commitment at such time.

23



--------------------------------------------------------------------------------



 



          2.02 Minimum Amount of Each Borrowing; Limitation on Number of
Borrowings. The aggregate principal amount of (i) each Revolving Borrowing shall
not be less than $1,000,000, (ii) each Tranche A Term Loan Borrowing shall not
be less than $10,000,000 and in multiples of $1,000,000 in excess thereof (or if
less, the entire remaining Aggregate Tranche A Term Loan Commitments) and
(iii) the Tranche B Term Loan Borrowing shall be the full amount permitted to be
funded hereunder on the date of such Borrowing. More than one Borrowing may
occur on the same date.
          2.03 Notice of Borrowing. (a) Whenever the Borrower desires to request
(i) a Revolving Borrowing or a Tranche A Term Loan Borrowing hereunder, the
Borrower shall give the Administrative Agent at the Notice Office at least three
Business Days’ prior notice of each Revolving Loan and Tranche A Term Loan to be
incurred hereunder and (ii) the Tranche B Term Loan Borrowing, the Borrower
shall give the Administrative Agent at the Notice Office at least ten Business
Days’ prior notice of the Tranche B Term Loans to be incurred hereunder,
provided that (in each case) any such notice shall be deemed to have been given
on a certain day only if given before 11:00 A.M. (New York City time) on such
day. Each such notice (each, a “Notice of Borrowing”), except as otherwise
expressly provided in Section 2.09, shall be irrevocable and shall be given by
the Borrower substantially in the form of Exhibit A, appropriately completed to
specify: (i) whether the requested Borrowing is a Revolving Loan, a Tranche A
Term Loan or a Tranche B Term Loan, as applicable, (ii) the aggregate principal
amount of the Loans to be made pursuant to such Borrowing, (iii) the date of
such Borrowing (which shall be a Business Day), (iv) if such Borrowing is for
Revolving Loans, the initial Interest Period to be applicable thereto and (v) to
which account the proceeds of such Loans are to be deposited. The Administrative
Agent shall promptly give each Lender which is required to make Loans, notice of
such proposed Borrowing, of such Lender’s proportionate share thereof and of the
other matters required by the immediately preceding sentence to be specified in
the Notice of Borrowing.
          (b) Without in any way limiting the obligation of the Borrower to
deliver a written Notice of Borrowing in accordance with Section 2.03(a), the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing, believed by the Administrative Agent in good faith to
be from an Authorized Officer of the Borrower prior to receipt of the Notice of
Borrowing. In each such case, the Borrower hereby waives the right to dispute
the Administrative Agent’s record of the terms of such telephonic notice of such
Borrowing of Loans, absent manifest error.
          2.04 Disbursement of Funds. Except as otherwise specifically provided
in the immediately succeeding sentence, no later than 12:00 Noon (New York time)
on the date specified in each Notice of Borrowing, each Lender will make
available its pro rata portion of each such Borrowing requested to be made on
such date. All such amounts shall be made available in Dollars and in
immediately available funds at the Payment Office and the Administrative Agent
will make available to the Borrower (prior to 1:00 p.m. (New York time) on such
day to the extent of funds actually received by the Administrative Agent prior
to 12:00 Noon (New York time) on such day) at the Payment Office, in the account
specified in the applicable Notice of Borrowing, the aggregate of the amounts so
made available by the Lenders. Unless the Administrative Agent shall have been
notified by any Lender prior to the date of Borrowing that such Lender does not
intend to make available to the Administrative Agent such Lender’s portion of
any Borrowing to be made on such date, the Administrative Agent may

24



--------------------------------------------------------------------------------



 



assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
Borrower a corresponding amount. If the Administrative Agent makes such
corresponding amount available to the Borrower but such corresponding amount is
not in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent. The Administrative Agent
also shall be entitled to recover on demand from such Lender or the Borrower, as
the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Administrative
Agent to the Borrower until the date such corresponding amount is recovered by
the Administrative Agent, at a rate per annum equal to (i) if recovered from
such Lender, at the overnight Federal Funds Rate for the first three days and at
the interest rate otherwise applicable to such Loans for each day thereafter and
(ii) if recovered from the Borrower, at the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 2.07. Nothing in this
Section 2.04 shall be deemed to relieve any Lender of its obligation to make
Loans hereunder or to prejudice any rights the Borrower may have against any
Lender as a result of such Lender’s failure to make Loans hereunder.
          2.05 Notes. (a) The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender shall be evidenced in the Register
maintained by the Administrative Agent pursuant to Section 14.17 and shall, if
requested by such Lender, be evidenced by a promissory note duly executed and
delivered by the Borrower substantially in the form of Exhibit B with blanks
appropriately completed in conformity herewith (each a “Note” and, collectively,
the “Notes”).
          (b) Each Note shall (i) be executed by the Borrower, (ii) be payable
to such Lender and be dated the Effective Date (or, in the case of Notes issued
after the Effective Date, be dated the date of issuance thereof), (iii) be in a
stated principal amount equal to the Revolving Loan Commitment, Tranche A Term
Loan Commitment or Tranche B Term Loan Commitment, as applicable, of such Lender
on the Effective Date before giving effect to any reductions thereto on such
date (or, in the case of Notes issued after the Effective Date, be in a stated
principal amount equal to the Revolving Loan Commitment, Tranche A Term Loan
Commitment or Tranche B Term Loan Commitment, as applicable, of such Lender on
the date of the issuance thereof) and be payable in the principal amount of the
Loans evidenced thereby, (iv) with respect to each Loan evidenced thereby, be
payable in Dollars, (v) mature on the Revolving Loan Maturity Date or the Term
Loan Maturity Date, as applicable, (vi) bear interest as provided in
Section 2.07, (vii) be subject to voluntary prepayment and mandatory repayment
as provided in Sections 5.01 and 5.02 and (viii) be entitled to the benefits of
this Agreement and the other Credit Documents.
          (c) Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and will, prior to any
transfer of any of its Notes, endorse on the reverse side thereof the
outstanding principal amount of Loans evidenced thereby.

25



--------------------------------------------------------------------------------



 



Failure to make any such notation or any error in any such notation or
endorsement shall not affect the Borrower’s obligations in respect of such
Loans.
          (d) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall be delivered only to
Lenders that at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by Borrower that would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the Credit Documents. Any Lender that does not have a Note
evidencing its outstanding Loans shall in no event be required to make the
notations otherwise described in preceding clause (c). At any time (including,
without limitation, to replace any Note that has been destroyed or lost) when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall promptly execute and deliver to such Lender the requested Note in
the appropriate amount or amounts to evidence such Loans; provided that, in the
case of a substitute or replacement Note, the Borrower shall have received from
such requesting Lender (i) an affidavit of loss or destruction and (ii) a
customary lost/destroyed Note indemnity, in each case in form and substance
reasonably acceptable to the Borrower and such requesting Lender, and duly
executed by such requesting Lender.
          2.06 Pro Rata Borrowings. All Borrowings of (i) Revolving Loans under
this Agreement shall be incurred from the Revolving Lenders pro rata on the
basis of their Revolving Loan Commitments, (ii) Tranche A Term Loans under this
Agreement shall be incurred from the Tranche A Term Lenders pro rata on the
basis of their Tranche A Term Loan Commitments and (iii) Tranche B Term Loans
under this Agreement shall be incurred from the Tranche B Term Lenders pro rata
on the basis of their Tranche B Term Loan Commitments. It is understood that no
Lender shall be responsible for any default by any other Lender of its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to make its Loans hereunder.
          2.07 Interest. (a) The Borrower agrees to pay interest in respect of
the unpaid principal amount of each Loan from the date of Borrowing thereof
until the maturity thereof (whether by acceleration, prepayment or otherwise) at
a rate per annum which shall, during each Interest Period applicable thereto, be
equal to (x) with respect to the Revolving Loans, the sum of the Applicable
Margin as in effect from time to time during such Interest Period plus the
Eurodollar Rate for such Interest Period and (y) with respect to the Term Loans
(A) from the Third Amendment Effective Date until June 30, 2013, 13.50% per
annum and (y) thereafter, 14.50% per annum.
          (b) After the occurrence and during the continuance of any Event of
Default, interest shall accrue on all Obligations (in the case of interest to
the extent permitted by law) from the due date up to the date of actual payment
(both before and after judgment) (i) for Term Loans, at a rate equal to 2% above
the otherwise then-applicable interest rate for Term Loans and (ii) for all
other Obligations, at a rate which, subject to paragraph (c) below, is equal to
2% plus the rate which would otherwise have been payable on the Revolving Loans.
Any interest

26



--------------------------------------------------------------------------------



 



accruing under this Section 2.07(b) shall be immediately payable by the Borrower
on demand by the Administrative Agent or, in the case of the Term Loans, the
Required Term Lenders.
          (c) If any overdue amount consists of all or part of a Revolving Loan
which became due on a day which was not the last day of an Interest Period
relating to that Revolving Loan:
(i) the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Loan; and
(ii) the rate of interest applying to the overdue amount during that first
Interest Period shall be 2% plus the rate which would have applied if the
overdue amount had not become due.
          Default interest (if unpaid) will be compounded at the end of each
Interest Period with respect to Revolving Loans and monthly with respect to Term
Loans but will remain immediately due and payable.
          (d) Accrued (and theretofore unpaid) interest in respect of Revolving
Loans shall be payable on the last day of each Interest Period applicable
thereto and, in the case of an Interest Period in excess of three months, on
each date occurring at three month intervals after the first day of such
Interest Period, on any repayment or prepayment (on the amount repaid or
prepaid), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand. Accrued (and theretofore unpaid) interest in respect of
Term Loans shall be payable on the first day of each calendar month, on any
repayment or prepayment (on the amount repaid or prepaid), at maturity (whether
by acceleration or otherwise) and, after such maturity, on demand.
          (e) Upon each Interest Determination Date, the Administrative Agent
shall determine the Eurodollar Rate for each Interest Period applicable to the
Revolving Loans to be made pursuant to the applicable Borrowing and shall
promptly notify the Borrower and the Revolving Lenders thereof. Each such
determination shall, absent manifest error, be final and conclusive and binding
on all parties hereto.
          (f) All calculations of interest shall be based on a 360-day year and
actual days elapsed.
          2.08 Interest Periods. (a) At the time the Borrower gives a Notice of
Borrowing in respect of the making of any Revolving Loan (in the case of the
initial Interest Period applicable thereto) or prior to 11:00 A.M. (New York
time) on the third Business Day prior to the expiration of an Interest Period
applicable to such Revolving Loan (in the case of any subsequent Interest
Period), the Borrower shall have the right to elect, by giving the
Administrative Agent notice thereof, the interest period (each an “Interest
Period”) applicable to such Revolving Loan, which Interest Period shall, at the
option of the Borrower, be a three or six-month period (or such other period as
may be agreed upon by all Revolving Lenders, it being understood, however, that
during the one month period preceding the Revolving Loan Maturity Date, the
Borrower, with the consent of the Revolving Lenders, may select an Interest
Period of

27



--------------------------------------------------------------------------------



 



less than three months so long as such Interest Period ends no later than the
Revolving Loan Maturity Date); provided that:
     (i) all Revolving Loans comprising a Borrowing shall at all times have the
same Interest Period;
     (ii) the initial Interest Period for any Revolving Loan shall commence on
the date of Borrowing of such Revolving Loan (if initially borrowed as a
Revolving Loan), and each Interest Period occurring thereafter in respect of
such Revolving Loan shall commence on the day immediately following the day on
which the immediately preceding Interest Period applicable thereto expires;
     (iii) if any Interest Period relating to a Revolving Loan begins on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period, such Interest Period shall end on the last Business
Day of such calendar month;
     (iv) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the first succeeding Business
Day; provided, however, that if any Interest Period for a Revolving Loan would
otherwise expire on a day which is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day;
     (v) no Interest Period longer than three months may be selected at any time
when an Event of Default is then in existence;
     (vi) no Interest Period in respect of any Revolving Loan Borrowing shall be
selected which extends beyond the Revolving Loan Maturity Date; and
     (vii) the Interest Period in respect of the interest payable pursuant to
Section 2.07(b) shall be selected by the Administrative Agent pursuant to such
Section.
          If by 11:00 A.M. (New York time) on the third Business Day preceding
the expiration of any Interest Period applicable to a Borrowing of Revolving
Loans, the Borrower has failed to elect a new Interest Period to be applicable
to such Revolving Loans as provided above, the Borrower shall be deemed to have
elected a one month Interest Period to be applicable to such Revolving Loans
effective as of the expiration date of such current Interest Period.
          2.09 Increased Costs, Illegality, etc. (a) In the event that any
Lender shall have determined in good faith (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto):
     (i) at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any Loan because
of (x) any change since the Effective Date in any applicable law or governmental
rule, regulation, order, guideline or request (whether or not having the force
of law) or in the

28



--------------------------------------------------------------------------------



 



interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, order, guideline or request, such as
but not limited to: (A) a change in the basis of taxation of payment to any
Lender of the principal of or interest on such Loan or any other amounts payable
hereunder (except for the imposition of, or any change in, the rate of any
Excluded Tax), but without duplication of any increased costs with respect to
Taxes which are addressed in Section 5.04, or (B) a change in official reserve
requirements but, in all events, excluding reserves required under Regulation D
to the extent included in the computation of the Eurodollar Rate, and/or
(y) other circumstances arising since the Effective Date affecting such Lender,
the applicable interbank market or the position of such Lender in such market
(whether or not such Lender was a Lender at the time of such occurrence); or
     (ii) at any time, that the making or continuance of any Loan has been made
unlawful by any law or governmental rule, regulation or order (or would conflict
with any governmental rule, regulation, guideline, request or order not having
the force of law but with which such Lender customarily complies even though the
failure to comply therewith would not be unlawful);
then, and in any such event, such Lender shall promptly give notice (by
telephone confirmed in writing) to the Borrower and to the Administrative Agent
of such determination (which notice the Administrative Agent shall promptly
transmit to each of the other Lenders). Thereafter (x) in the case of clause
(i) above, the Borrower agrees to pay to such Lender, upon written demand
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as shall be required to compensate such Lender
for such increased costs or reductions in amounts received or receivable
hereunder (with the written notice as to the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower by such Lender in accordance with the foregoing to be,
absent manifest error, final and conclusive and binding on all the parties
hereto, although the failure to give any such notice shall not release or
diminish any of the Borrower’s obligations to pay additional amounts pursuant to
this Section 2.09(a) upon the subsequent receipt of such notice) and (y) in the
case of clause (ii) above, the Borrower shall take one of the actions specified
in Section 2.09(b) as promptly as possible and, in any event, within the time
period required by law.
          (b) At any time that any Loan is affected by the circumstances
described in Section 2.09(a)(i) or (ii), the Borrower may (and in the case of a
Loan affected by the circumstances described in Section 2.09(a)(ii) shall)
either (x) if the affected Loan is then being made initially or pursuant to a
conversion, cancel the respective Borrowing by giving the Administrative Agent
telephonic notice (confirmed in writing) on the same date that such Borrower was
notified by the affected Lender or the Administrative Agent pursuant to Section
2.09(a)(i) or (ii) or (y) if the affected Loan is then outstanding, upon at
least three Business Days’ written notice to the Administrative Agent, in the
case of any Loan, repay all outstanding Borrowings which include such affected
Loans in full in accordance with the applicable requirements of Section 5.01;
provided that (i) if the circumstances described in Section 2.09(a)(ii) apply to
any Loan, the Borrower may, in lieu of taking the actions described above,
maintain such Loan outstanding, in which case, the Eurodollar Rate shall be
determined on the basis provided in the proviso to the definition of Eurodollar
Rate, unless the maintenance

29



--------------------------------------------------------------------------------



 



of such Loan outstanding on such basis would not stop the conditions described
in Section 2.09(a)(ii) from existing (in which case the actions described above,
without giving effect to this proviso, shall be required to be taken) and
(ii) if more than one Lender is affected at any time, then all affected Lenders
must be treated the same pursuant to this Section 2.09(b).
          (c) If any Lender shall have determined that the adoption or
effectiveness, after the Effective Date, of any applicable law, rule or
regulation regarding capital adequacy, or any change after the Effective Date
therein, or any change after the Effective Date in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Lender or any corporation controlling such Lender with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s or such other
corporation’s capital or assets as a consequence of such Lender’s Commitments
hereunder or its obligations hereunder to the Borrower to a level below that
which such Lender or such other corporation could have achieved but for such
adoption, effectiveness, change or compliance (taking into consideration such
Lender’s or such other corporation’s policies with respect to capital adequacy),
then from time to time, upon written demand by such Lender (with a copy to the
Administrative Agent), accompanied by the notice referred to in the next
succeeding sentence of this clause (c), such Borrower agrees (to the extent
applicable) to pay to such Lender such additional amount or amounts as will
compensate such Lender or such other corporation for such reduction in the rate
of return to such Lender or such other corporation. Each Lender, upon
determining in good faith (and using reasonable averaging and attribution
methods) that any additional amounts will be payable pursuant to this Section
2.09(c), will give prompt written notice thereof to the Borrower (a copy of
which shall be sent by such Lender to the Administrative Agent), which notice
shall set forth such Lender’s basis for asserting its rights under this
Section 2.09(c) and the calculation, in reasonable detail, of such additional
amounts claimed hereunder, although the failure to give any such notice shall
not release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.09(c) upon the subsequent receipt of such notice. A
Lender’s good faith determination of compensation owing under this
Section 2.09(c) shall, absent manifest error, be final and conclusive and
binding on all the parties hereto.
          (d) If a Market Disruption Event occurs in relation to a Revolving
Loan for any Interest Period, then the rate of interest on each Lender’s share
of that Revolving Loan for the Interest Period shall be the percentage rate per
annum which is the sum of:
     (i) the Applicable Margin; and
     (ii) the rate which is the arithmetic average of the rates (rounded upward
to the nearest 1/100 of one percent) determined by the Reference Banks on the
Interest Determination Date for such Interest Period to be that which expresses
as a percentage rate per annum the cost to each such Reference Bank of funding
its participation in that Loan for a period equivalent to such Interest Period
from whatever source it may reasonably select; provided that (x) in the event
that none or only one of the Reference Banks supplies a rate to the
Administrative Agent as contemplated by this clause (ii), the rate for each
Revolving Lender for such Interest Period shall be the rate determined on

30



--------------------------------------------------------------------------------



 



the Interest Determination Date for such Interest Period by such Revolving
Lender to be that which expresses as a percentage rate per annum the cost to
such Revolving Lender of funding its participation in that Revolving Loan for a
period equivalent to such Interest Period from whatever source it may reasonably
select, and (y) the rate provided by a Reference Bank or Revolving Lender
pursuant to this clause (ii) shall, absent manifest error, be final and
conclusive and binding on all the parties hereto and shall not be disclosed to
any other Revolving Lender and shall be held as confidential by the
Administrative Agent and the Borrower.
          (e) If a Market Disruption Event occurs and the Administrative Agent
or the Borrower so requires, the Administrative Agent and the Borrower shall
enter into negotiations (for a period of not more than thirty days) with a view
to agreeing to a substitute basis for determining the rate of interest. Any
alternative basis agreed pursuant to the immediately preceding sentence shall,
with the prior consent of all the Revolving Lenders and the Borrower, be binding
on all parties. If no agreement is reached pursuant to this clause (e), the rate
provided for in clause (d) above shall apply for the entire Interest Period.
          (f) If any Reference Bank ceases to be a Revolving Lender under this
Agreement, (x) it shall cease to be a Reference Bank and (y) the Administrative
Agent shall, with the approval (which shall not be unreasonably withheld) of the
Parent, nominate as soon as reasonably practicable another Revolving Lender to
be a Reference Bank in place of such Reference Bank.
          2.10 Compensation. The Borrower agrees to compensate each Lender, upon
its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all reasonable losses, expenses and
liabilities (including, without limitation, any such loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Loans but excluding loss of anticipated
profits) which such Lender may sustain in respect of Loans made to the Borrower:
(i) if for any reason (other than a default by such Lender or the Administrative
Agent) a Borrowing does not occur on a date specified therefor in a Notice of
Borrowing (whether or not withdrawn by the Borrower or deemed withdrawn pursuant
to Section 2.09(a)); (ii) if any prepayment or repayment (including any
prepayment or repayment made pursuant to Section 2.09(a), Section 5.01,
Section 5.02 or as a result of an acceleration of the Loans pursuant to
Section 11) of any of its Loans, or assignment of any of its Loans pursuant to
Section 2.12, occurs on a date which is not the last day of an Interest Period
with respect thereto; (iii) if any prepayment of any of its Loans is not made on
any date specified in a notice of prepayment given by the Borrower; or (iv) as a
consequence of any other default by the Borrower to repay Loans or make payment
on any Note held by such Lender when required by the terms of this Agreement.
          2.11 Change of Lending Office. Each Lender agrees that on the
occurrence of any event giving rise to the operation of Section 2.09(a)(i) or
(ii), Section 2.09(b) or Section 5.04 with respect to such Lender, it will, if
requested by the Borrower use reasonable good faith efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event, provided that such designation is made on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the

31



--------------------------------------------------------------------------------



 



operation of such Section. Nothing in this Section 2.11 shall affect or postpone
any of the obligations of the Borrower or the rights of any Lender provided in
Section 2.09 and Section 5.04.
          2.12 Replacement of Lenders. (x) If any Lender becomes a Defaulting
Lender or otherwise defaults in its obligations to make Loans, (y) upon the
occurrence of any event giving rise to the operation of Section 2.09(a)(i) or
(ii), Section 2.09(b) or Section 5.04 with respect to any Lender which results
in such Lender charging to the Borrower increased costs in excess of those being
generally charged by the other Lenders, or (z) as provided in Section 14.12(b)
in the case of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Revolving Lenders and the Required Term
Lenders, the Borrower shall have the right to either replace such Lender (the
“Replaced Lender”) with one or more other Eligible Transferee or Eligible
Transferees, none of whom shall constitute a Defaulting Lender at the time of
such replacement (collectively, the “Replacement Lender”) and each of whom shall
be required to be reasonably acceptable to the Administrative Agent, provided
that:
     (i) at the time of any replacement pursuant to this Section 2.12, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 14.04(b) (and with all fees payable pursuant to
said Section 14.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Commitments and outstanding
Loans of the Replaced Lender, and, in connection therewith, shall pay to the
Replaced Lender in respect thereof an amount equal to the sum (without
duplication) of (I) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Replaced Lender and (II) an amount
equal to all accrued, but theretofore unpaid, fees owing to the Replaced Lender
pursuant to Section 4.01; and
     (ii) all obligations of the Borrower due and owing to the Replaced Lender
at such time (other than those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid by the Borrower in full to such Replaced Lender
concurrently with such replacement.
          Upon the execution of the respective Assignment and Assumption
Agreement, the payment of amounts referred to in clauses (i) and (ii) above and,
if so requested by the Replacement Lender, delivery to the Replacement Lender of
the appropriate Notes executed by the Borrower, the Replacement Lender shall
become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.09, 2.10, 5.04, 12.06 and
14.01), which shall survive as to such Replaced Lender.
          2.13 Termination of Revolving Lender Commitments. If at any time
(whether before, on or after the Tranche B Term Loan Commitment Termination
Date) either (x) a Default or an Event of Default has occurred and is
continuing, (y) the Required Revolving Lenders refuse to consent to any proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Term Lenders or (z) any Revolving
Lender becomes a Defaulting Revolving Lender, the Required Term Lenders shall
have the

32



--------------------------------------------------------------------------------



 



option to cause the Borrower to (i) terminate the Revolving Lenders’ Revolving
Loan Commitments (at which time Schedule I shall be deemed modified to reflect
the changed Commitments) and (ii) borrow all then available Tranche B Term Loans
and use the proceeds thereof to repay all amounts owing to the Revolving Lenders
under this Agreement and to cash collateralize all outstanding Letters of
Credit; provided, however, that the Required Term Lenders may only cause the
Borrower to terminate Revolving Loan Commitments pursuant to clause (i) above to
the extent that the Borrower is permitted to draw Tranche B Term Loans to repay
the resulting amount owing to the Revolving Lenders pursuant to clause
(ii) above. Notwithstanding anything herein to the contrary, in connection with
any Tranche B Term Loan Borrowing pursuant to this Section 2.13, the Required
Term Lenders shall have the right, in their sole and absolute discretion, to
waive satisfaction of any conditions precedent to such Credit Event set forth in
Section 7.
          Section 3. Letters of Credit
          3.01 Letters of Credit. (a) Subject to and upon the terms and
conditions herein set forth, the Borrower may request that any Issuing Lender
issue, at any time on and after the Effective Date and prior to the 30th day
prior to the Revolving Loan Maturity Date, for the account of any Credit Party,
irrevocable sight standby letters of credit, in a form customarily used by such
Issuing Lender or in such other form as has been approved by such Issuing Lender
(each such letter of credit, a “Letter of Credit”); provided that the Issuing
Lender shall not issue any Letter of Credit that would mature after a Scheduled
Commitment Reduction Date if the Stated Amount of such Letter of Credit together
with all other Letters of Credit expiring after such Scheduled Commitment
Reduction Date would exceed the Total Revolving Commitments after giving effect
to the Scheduled Commitment Reduction on such Scheduled Commitment Reduction
Date. All Letters of Credit shall be denominated in Dollars, or one of the
Alternate Currencies, and shall be issued on a sight draft basis.
          (b) Subject to the terms and conditions contained herein, each Issuing
Lender hereby agrees that it will, at any time and from time to time on or after
the Effective Date and prior to the 30th day prior to the Revolving Loan
Maturity Date, following its receipt of the respective Letter of Credit Request,
issue for the account of any Credit Party one or more Letters of Credit in
support of such obligations that do not violate the corporate policy of the
Issuing Lender and as are permitted to remain outstanding without giving rise to
a Default or Event of Default hereunder, provided that the respective Issuing
Lender shall be under no obligation to issue any Letter of Credit of the types
described above if at the time of such issuance:
     (i) any order, judgment or decree of any governmental authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated) not in effect on the date hereof, or any unreimbursed
loss,

33



--------------------------------------------------------------------------------



 



cost or expense which was not applicable, in effect or known to such Issuing
Lender as of the date hereof and which such Issuing Lender in good faith deems
material to it; or
     (ii) such Issuing Lender shall have received notice from any Lender prior
to the issuance of such Letter of Credit of the type described in the second
sentence of Section 3.02(b); or
     (iii) a Lender Default exists, unless such Issuing Lender has entered into
arrangements reasonably satisfactory to it and the Borrower to eliminate such
Issuing Lender’s risk with respect to the participation in Letters of Credit of
any Defaulting Lender(s) (it being understood that cash collateralizing each
Defaulting Lender’s Revolving Percentage of the Letter of Credit Outstandings
with respect to such Letters of Credit in an amount equal to 105% of such
Defaulting Lender’s Revolving Percentage of Letter of Credit Outstandings is
satisfactory) (such arrangements, the “Letter of Credit Back-Stop
Arrangements”).
          (c) Notwithstanding anything to the contrary contained in this
Agreement, (i) no Letter of Credit shall be issued the Stated Amount of which,
when added to the Letter of Credit Outstandings (exclusive of Unpaid Drawings
which are repaid on the date of, and prior to the issuance of, the respective
Letter of Credit) at such time would exceed either (x) $10,000,000 or (y) when
added to the aggregate principal amount of all Revolving Loans then outstanding,
an amount equal to the Total Revolving Commitment at such time, and (ii) each
Letter of Credit shall by its terms terminate on or before the earlier of
(A) the date which occurs 12 months after the date of the issuance thereof
(although any such Letter of Credit shall be extendible for successive periods
of up to 12 months, but, in each case, not beyond the tenth Business Day prior
to the Revolving Loan Maturity Date, on terms acceptable to the respective
Issuing Lender) and (B) 10 Business Days prior to the Revolving Loan Maturity
Date.
          (d) If any Revolving Lender becomes a Defaulting Lender at any time
that any Letter of Credit is outstanding, the Borrower shall enter into Letter
of Credit Back-Stop Arrangements with the relevant Issuing Lender no later than
five Business Days after the date such Revolving Lender becomes a Defaulting
Lender (or such later date as the Issuing Lender shall otherwise agree in its
sole discretion).
          3.02 Letter of Credit Requests; Minimum Stated Amount. (a) Whenever
the Borrower desires that a Letter of Credit be issued, the Borrower shall give
the Administrative Agent and the respective Issuing Lender at least five
Business Days’ (or such shorter period as is acceptable to the respective
Issuing Lender) written notice prior to the proposed date of issuance (which
shall be a Business Day). Each notice shall be substantially in the form of
Exhibit J (each a “Letter of Credit Request”).
          (b) The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower that such Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.01(c). Unless the respective Issuing Lender determines that, or has
received notice from any Lender before it issues a Letter of Credit that one or
more of the conditions specified in Section 7 are not then satisfied, or that
the issuance of such Letter of Credit would violate Section 3.01(c), then such
Issuing Lender

34



--------------------------------------------------------------------------------



 



shall issue the requested Letter of Credit for the account of the relevant
Credit Party in accordance with such Issuing Lender’s usual and customary
practices.
          (c) The initial Stated Amount of each Letter of Credit shall not be
less than $100,000 or such lesser amount as is acceptable to the respective
Issuing Lender.
          3.03 Letter of Credit Participations. (a) Immediately upon the
issuance by any Issuing Lender of any Letter of Credit, such Issuing Lender
shall be deemed to have sold and transferred to each Revolving Lender with a
Revolving Loan Commitment, other than such Issuing Lender (each such Revolving
Lender, in its capacity under this Section 3.03, a “Revolving Participant”), and
each such Revolving Participant shall be deemed irrevocably and unconditionally
to have purchased and received from such Issuing Lender, without recourse or
warranty, an undivided interest and participation, to the extent of such
Revolving Participant’s Revolving Percentage, in such Letter of Credit, each
drawing made thereunder and the obligations of the Borrower under this Agreement
with respect thereto, and any security therefor or guaranty pertaining thereto.
Upon any change in the Revolving Loan Commitments or Revolving Percentages of
the Lenders pursuant to Sections 2.12 or 14.04, it is hereby agreed that, with
respect to all outstanding Letters of Credit and Unpaid Drawings, there shall be
an automatic adjustment to the participations pursuant to this Section 3.03 to
reflect the new Revolving Percentages of the assignor and assignee Revolving
Lender or of all Revolving Lenders with Revolving Loan Commitments, as the case
may be.
          (b) In determining whether to pay under any Letter of Credit, such
Issuing Lender shall have no obligation relative to the other Revolving Lenders
other than to confirm that any documents required to be delivered under such
Letter of Credit appear to have been delivered and that they appear to
substantially comply on their face with the requirements of such Letter of
Credit. Subject to the provisions of the immediately preceding sentence, any
action taken or omitted to be taken by any Issuing Lender under or in connection
with any Letter of Credit if taken or omitted in the absence of gross negligence
or willful misconduct, as determined by a court of competent jurisdiction, shall
not create for such Issuing Lender any resulting liability to any Credit Party
or any Revolving Lender.
          (c) In the event that any Issuing Lender makes any payment under any
Letter of Credit issued by it and the Borrower shall not have reimbursed such
amount in full to such Issuing Lender pursuant to Section 3.04(a), such Issuing
Lender shall promptly notify the Administrative Agent, which shall promptly
notify each Revolving Participant, of such failure, and each Revolving
Participant shall promptly and unconditionally pay to the Administrative Agent
for the account of such Issuing Lender the amount of such Revolving
Participant’s Revolving Percentage (as relates to the respective Letter of
Credit) of such unreimbursed payment in the same currency as the applicable
Letter of Credit was issued and in same day funds. If the Administrative Agent
so notifies, prior to 11:00 A.M. (New York time) on any Business Day, any
Revolving Participant required to fund a payment under a Letter of Credit, such
Revolving Participant shall make available to the Administrative Agent at the
Payment Office for the account of such Issuing Lender in the same currency as
the applicable Letter of Credit was issued such Revolving Participant’s
Revolving Percentage (as relates to the respective Letter of Credit) of the
amount of such payment on such Business Day in same day funds. If and to the
extent such Revolving Participant shall not have so made its Revolving
Percentage of the

35



--------------------------------------------------------------------------------



 



amount of such payment available to the Administrative Agent for the account of
such Issuing Lender, such Revolving Participant agrees to pay to the
Administrative Agent for the account of such Issuing Lender, forthwith on demand
such amount, together with interest thereon, for each day from such date until
the date such amount is paid to the Administrative Agent for the account of such
Issuing Lender at the overnight Federal Funds Rate. The failure of any Revolving
Participant to make available to the Administrative Agent for the account of
such Issuing Lender its Revolving Percentage of any payment under any Letter of
Credit issued by it shall not relieve any other Revolving Participant of its
obligation hereunder to make available to the Administrative Agent for the
account of such Issuing Lender its Revolving Percentage of any such Letter of
Credit on the date required, as specified above, but no Revolving Participant
shall be responsible for the failure of any other Revolving Participant to make
available to the Administrative Agent for the account of such Issuing Lender
such other Revolving Participant’s Revolving Percentage of any such payment.
          (d) Whenever any Issuing Lender receives a payment of a reimbursement
obligation as to which the Administrative Agent has received (for the account of
any such Issuing Lender) any payments from the Revolving Participants pursuant
to clause (c) above, such Issuing Lender shall forward such payment to the
Administrative Agent, which in turn shall distribute to each Revolving
Participant which has paid its Revolving Percentage thereof, in same day funds,
an amount equal to such Revolving Participant’s share (based upon the
proportionate aggregate amount originally funded by such Revolving Participant
to the aggregate amount funded by all Revolving Participants) of the principal
amount of such reimbursement obligation and interest thereon accruing after the
purchase of the respective participations.
          (e) Each Issuing Lender shall, promptly after the issuance of, or
amendment to, a Letter of Credit give the Administrative Agent and the Borrower
written notice of such issuance or amendment, as the case may be, and such
notice shall be accompanied by a copy of the issued Letter of Credit or
amendment, as the case may be. Upon receipt of such notice, the Administrative
Agent shall promptly notify each Revolving Participant, in writing, of such
issuance or amendment and in the event a Revolving Participant shall so request,
the Administrative Agent shall furnish such Revolving Participant with a copy of
such issuance or amendment.
          (f) Each Issuing Lender shall deliver to the Administrative Agent,
promptly on the first Business Day of each week, by facsimile transmission, the
aggregate daily Stated Amount available to be drawn under the outstanding
Letters of Credit issued by such Issuing Lender for the previous week. Upon
request, the Administrative Agent shall, within 10 days after the last Business
Day of each calendar month, deliver to each Revolving Participant a report
setting forth for such preceding calendar month the aggregate daily Stated
Amount available to be drawn under all outstanding Letters of Credit during such
calendar month.
          (g) The obligations of the Revolving Participants to make payments to
the Administrative Agent for the account of the respective Issuing Lender with
respect to Letters of Credit issued by it shall be irrevocable and not subject
to any qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including, without limitation, any of the following circumstances:

36



--------------------------------------------------------------------------------



 



     (i) any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
     (ii) the existence of any claim, setoff, defense or other right which the
Borrower or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
any Lender, any Issuing Lender, any Revolving Participant, or any other Person,
whether in connection with this Agreement, any Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction between the Borrower or any of its Subsidiaries and the
beneficiary named in any such Letter of Credit);
     (iii) any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
     (v) the occurrence of any Default or Event of Default.
          3.04 Agreement to Repay Letter of Credit Drawings. (a) The Borrower
hereby agrees to reimburse each Issuing Lender, by making payment to the
Administrative Agent in immediately available funds at the Payment Office, for
any payment or disbursement made by such Issuing Lender under any Letter of
Credit issued by it (each such amount, so paid until reimbursed, an “Unpaid
Drawing”), not later than the Business Day following receipt by the Borrower of
notice of such payment or disbursement (provided that no such notice shall be
required to be given if a Default or an Event of Default under Section 11.05
shall have occurred and be continuing, in which case the Unpaid Drawing shall be
due and payable immediately without presentment, demand, protest or notice of
any kind (all of which are hereby waived by the Borrower)), with interest on the
amount so paid or disbursed by such Issuing Lender, to the extent not reimbursed
prior to 12:00 Noon (New York time) on the date of such payment or disbursement,
from and including the date paid or disbursed to but excluding the date such
Issuing Lender was reimbursed by the Borrower therefor at a rate per annum equal
to the Eurodollar Rate (or, in the case of a drawing under a Letter of Credit
denominated in a currency other than Dollars, the applicable Euro rate as
determined by the Administrative Agent) for successive Interest Periods, each of
a duration selected by the Administrative Agent plus the Applicable Margin;
provided, however, to the extent such amounts are not reimbursed prior to 12:00
Noon (New York time) on the Business Day following the receipt by the Borrower
of notice of such payment or disbursement or following the occurrence of a
Default or an Event of Default under Section 11.05, interest shall thereafter
accrue on the amounts so paid or disbursed by such Issuing Lender (and until
reimbursed by the Borrower) at a rate per annum determined pursuant to
Section 2.07(c) (using, in the case of drawings under Letters of Credit
denominated in a currency other than U.S. Dollars, the applicable Euro rate as
determined by the Administrative Agent), with such interest to be payable on
demand. Each Issuing Lender shall give the Borrower prompt written notice of
each Drawing under any Letter of Credit issued by it, provided that the failure
to give any such notice shall in no way affect, impair or diminish the

37



--------------------------------------------------------------------------------



 



Borrower’s obligations hereunder. In the event that any Issuing Lender makes any
payment under any Letter of Credit issued by it, the Borrower’s obligation under
this Section 3.04 to reimburse the respective Issuing Lender shall be in the
same currency as the applicable Letter of Credit was issued determined on the
date of payment by the Issuing Lender under the Letter of Credit.
          (b) The obligations of the Borrower under this Section 3.04 to
reimburse the respective Issuing Lender with respect to drawings on Letters of
Credit (each, a “Drawing”) (including, in each case, interest thereon) shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which the Borrower may have or
have had against any Lender (including in its capacity as Issuing Lender or
Revolving Participant or as Revolving Participant), or any non-application or
misapplication by the beneficiary of the proceeds of such Drawing, the
respective Issuing Lender’s only obligation to the Borrower being to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Subject to the provisions of the
immediately preceding sentence, any action taken or omitted to be taken by any
Issuing Lender under or in connection with any Letter of Credit if taken or
omitted in the absence of gross negligence or willful misconduct as determined
by a court of competent jurisdiction, shall not create for such Issuing Lender
any resulting liability to the Borrower or any other Credit Party.
          3.05 Increased Costs. If at any time, any Issuing Lender or any
Revolving Participant determines that the introduction of or any change in,
after the Effective Date, any applicable law, rule, regulation, order, guideline
or request or in the interpretation or administration thereof by any
governmental authority charged with the interpretation or administration
thereof, or compliance by any Issuing Lender or any Revolving Participant with
any request or directive issued by any such authority after the Effective Date
(whether or not having the force of law), shall either (a) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against Letters of Credit issued by any Issuing Lender or participated in by any
Revolving Participant, or (b) impose on any Issuing Lender or any Revolving
Participant any other conditions relating, directly or indirectly, to this
Agreement or any Letter of Credit; and the result of any of the foregoing is to
increase the cost to any Issuing Lender or any Revolving Participant of issuing,
maintaining or participating in any Letter of Credit, or reduce the amount of
any sum received or receivable by any Issuing Lender or any Revolving
Participant hereunder or reduce the rate of return on its capital with respect
to Letters of Credit, then, upon demand to the Borrower by such Issuing Lender
or any Revolving Participant (a copy of which demand shall be sent by such
Issuing Lender or such Revolving Participant to the Administrative Agent), the
Borrower agrees to pay to such Issuing Lender or such Revolving Participant such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction in the amount receivable or reduction on the rate of return on
its capital. Any Issuing Lender or any Revolving Participant, upon determining
that any additional amounts will be payable pursuant to this Section 3.05, will
give prompt written notice thereof to the Borrower, which notice shall include a
certificate submitted to such Borrower by such Issuing Lender or such Revolving
Participant (a copy of which certificate shall be sent by such Issuing Lender or
such Revolving Participant to the Administrative Agent), setting forth in
reasonable detail the basis for and the calculation of such additional amount or
amounts necessary to compensate such Issuing Lender or such Revolving
Participant, although the failure

38



--------------------------------------------------------------------------------



 



to give any such notice shall not release or diminish the Borrower’s obligations
to pay additional amounts pursuant to this Section 3.05. The certificate
required to be delivered pursuant to this Section 3.05 shall, if delivered in
good faith and absent manifest error, be final and conclusive and binding on the
Borrower.
          3.06 Cash Collateral. If there are any Letters of Credit outstanding
at the time the Revolving Loans are repaid in full and the Revolving Loan
Commitments are terminated pursuant to Section 2.13, such Letters of Credit
shall be (i) deemed to be no longer outstanding under this Agreement for all
purposes hereof, (ii) cash collateralized with cash that is not subject to a
Lien in favor of the Term Lenders so long as any of such Letters of Credit or
any related obligations remain outstanding and (iii) supported by documentation
evidencing the Letters of Credit obligations and the cash collateralization of
such Letters of Credit, which documentation shall be entered into with the
Borrower and the Revolving Lenders, as applicable, and shall be reasonably
satisfactory to the Issuing Lender.
          Section 4. Commitment Commission; Reductions of Commitment.
          4.01 Commitment Commission. (a) The Borrower agrees to pay to the
Administrative Agent for distribution to each Revolving Lender which is a
Non-Defaulting Lender a commitment commission (the “Commitment Commission”), in
Dollars, for the period from and including the Effective Date to and including
the Revolving Loan Maturity Date (or such earlier date on which the Total
Revolving Commitment has been terminated) computed at a rate per annum equal to
40% of the Applicable Margin then in effect on the daily undrawn portion of the
Total Revolving Commitment. The accrued Commitment Commission shall be due and
payable quarterly in arrears on each Quarterly Payment Date and on the date upon
which the Total Revolving Commitment is terminated.
          (b) The Borrower agrees to pay to the Administrative Agent for
distribution to each Revolving Lender which is a Non-Defaulting Lender a
utilization fee (the “Utilization Fee”), in Dollars, for each day that the
Aggregate Revolving Exposure exceeds 50% of the Total Revolving Commitment
computed at a rate per annum equal to 3% on the Aggregate Revolving Exposure on
such day. The accrued Utilization Fee shall be due and payable quarterly in
arrears on each Quarterly Payment Date and on the date upon which the Total
Revolving Commitment is terminated.
          (c) The Borrower agrees to pay to the Administrative Agent for
distribution to each Revolving Lender (based on each such Revolving Lender’s
respective Revolving Percentage), a fee in respect of each Letter of Credit (the
“Letter of Credit Fee”) for the period from and including the date of issuance
of such Letter of Credit to and including the date of termination or expiration
of such Letter of Credit, computed at a rate per annum equal to the Applicable
Margin then in effect from time to time on the daily Stated Amount of each such
Letter of Credit. Accrued Letter of Credit Fees shall be due and payable
quarterly in arrears on each Quarterly Payment Date and on the Revolving Loan
Maturity Date (or such earlier date upon which the Total Revolving Commitment is
terminated).
          (d) The Borrower agrees to pay directly to each Issuing Lender, for
its own account, a facing fee in respect of each Letter of Credit issued by it
(the “Facing Fee”) for the
          

39



--------------------------------------------------------------------------------



 




period from and including the date of issuance of such Letter of Credit to and
including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to 1/8 of 1% on the daily Stated Amount of
such Letter of Credit, provided that in any event the minimum amount of Facing
Fees payable in any twelve-month period for each Letter of Credit shall be not
less than $500; it being agreed that, on the day of issuance of any Letter of
Credit and on each anniversary thereof prior to the termination or expiration of
such Letter of Credit, if $500 will exceed the amount of Facing Fees that will
accrue with respect to such Letter of Credit for the immediately succeeding
twelve-month period, the full $500 shall be payable on the date of issuance of
such Letter of Credit and on each such anniversary thereof. Except as otherwise
provided in the proviso to the immediately preceding sentence, accrued Facing
Fees shall be due and payable quarterly in arrears on each Quarterly Payment
Date and upon the first day on or after the termination of the Total Revolving
Commitment upon which no Letters of Credit remain outstanding.
          (e) The Borrower agrees to pay, upon each payment (including any
partial payment) under, issuance of, extension of, or amendment to, any Letter
of Credit issued hereunder, such amount as shall at the time of such event be
the administrative charge which the respective Issuing Lender is generally
charging in connection with such occurrence with respect to letters of credit.
          (f) The Borrower shall pay to the Administrative Agent, for the
Administrative Agent’s own account, such other fees as have been agreed to in
writing by the Borrower and the Administrative Agent.
          (g) The Borrower agrees to pay to the Administrative Agent for
distribution to each Tranche A Term Lender which is a Non-Defaulting Lender an
unused facility commitment yield enhancement (the “Tranche A Yield
Enhancement”), in Dollars, for the period from and including the Third Amendment
Effective Date to and including the Tranche A Term Loan Commitment Termination
Date (or such earlier date on which the Total Tranche A Term Loan Commitment has
been terminated) computed at a rate equal to (i) 1.50% per annum from the Third
Amendment Effective Date through December 31, 2010, and (ii) thereafter 2.50%
per annum on the undrawn portion of the Total Tranche A Term Loan Commitment.
The accrued Tranche A Yield Enhancement shall be due and payable monthly in
arrears on the first day of each calendar month and on the date upon which the
Total Tranche A Term Loan Commitment is terminated.
          (h) The Borrower agrees to pay to the Administrative Agent for
distribution to each Tranche B Term Lender which is a Non-Defaulting Lender an
unused facility commitment yield enhancement (the “Tranche B Yield
Enhancement”), in Dollars, for the period from and including the Third Amendment
Effective Date to and including the Tranche B Term Loan Commitment Termination
Date (or such earlier date on which the Total Tranche B Term Loan Commitment has
been terminated) computed at a rate equal to (i) 1.50% per annum from the Third
Amendment Effective Date through December 31, 2010, and (ii) thereafter 2.50%
per annum on the undrawn portion of the Total Tranche B Term Loan Commitment.
The accrued Tranche B Yield Enhancement shall be due and payable monthly in
arrears on the first day of each calendar month and on the date upon which the
Total Tranche B Term Loan Commitment is terminated.

40



--------------------------------------------------------------------------------



 



          4.02 Voluntary Termination of Unutilized Commitments. (a) Upon at
least three Business Days’ prior notice to the Administrative Agent at its
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Revolving Lenders), the Borrower shall have the right, at any time
or from time to time, without premium or penalty, to terminate or reduce the
Total Unutilized Revolving Commitment, in whole or in part, in integral
multiples of $1,000,000 in the case of partial reductions thereto, provided that
each such reduction shall apply proportionately to permanently reduce the
Revolving Loan Commitment of each Lender.
          (b) Upon at least three Business Days’ prior notice to the
Administrative Agent at its Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Tranche A Term Lenders), the Borrower
shall have the right, at any time or from time to time, without premium or
penalty, to terminate or reduce the Total Tranche A Term Loan Commitment, in
whole or in part, in integral multiples of $1,000,000 in the case of partial
reductions thereto, provided that each such reduction shall apply
proportionately to permanently reduce the Tranche A Term Loan Commitment of each
Tranche A Term Lender.
          (c) Upon at least three Business Days’ prior notice to the
Administrative Agent at its Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Tranche B Term Lenders), the Borrower
shall have the right, at any time or from time to time, without premium or
penalty, to terminate or reduce the Total Tranche B Term Loan Commitment, in
whole or in part, in integral multiples of $1,000,000 in the case of partial
reductions thereto, provided that each such reduction shall apply
proportionately to permanently reduce the Tranche B Term Loan Commitment of each
Tranche B Term Lender.
          4.03 Mandatory Reduction of Commitments. (a) The Total Revolving
Commitment (and the Revolving Loan Commitment of each Lender) shall terminate in
its entirety on the Revolving Loan Maturity Date, after giving effect to all
Borrowings of Loans on such date. The Total Tranche A Term Loan Commitment (and
the Tranche A Term Loan Commitment of each Lender) shall terminate in its
entirety on the Tranche A Term Loan Commitment Termination Date, after giving
effect to all Borrowings of Tranche A Term Loans on such date. The Total Tranche
B Term Loan Commitment (and the Tranche B Term Loan Commitment of each Lender)
shall terminate in its entirety on the Tranche B Term Loan Commitment
Termination Date, after giving effect to all Borrowings of Tranche B Term Loans
on such date.
          (b) On each Scheduled Commitment Reduction Date, the Total Revolving
Commitment shall be automatically reduced by an aggregate principal amount as is
set forth opposite each such Scheduled Commitment Reduction Date below (each
such reduction, as the same may be reduced as provided in Section 4.03(f), a
“Scheduled Commitment Reduction”):

41



--------------------------------------------------------------------------------



 



                              Amount of Total Revolving             Commitment
to be reduced on             the relevant Scheduled Scheduled Commitment
Reduction Date   Commitment Reduction Date        
 
          1    
October 1, 2010
  $ 2,180,616.74     2    
January 1, 2011
  $ 2,180,616.74     3    
April 1, 2011
  $ 2,180,616.74     4    
July 1, 2011
  $ 2,180,616.74     5    
October 1, 2011
  $ 2,180,616.74     6    
The Revolving Loan Maturity Date
  The amount required to reduce        
 
  the Total Revolving Loan        
 
  Commitments to zero

          (c) In addition to, but without duplication of, any other mandatory
commitment reductions required pursuant to this Section 4.03, on any date that
the Borrower is required to make an Excess Proceeds Offer pursuant to, and as
defined in, Section 4.11 of the Senior Notes Indenture (as in effect on the
Third Amendment Effective Date and without giving effect to any amendment,
modification, supplement or waiver thereto), the Total Commitments shall be
permanently reduced by an amount equal to the entire accumulated amount of
Excess Proceeds (as defined in the Senior Notes Indenture as so in effect) with
respect to such Excess Proceeds Offer multiplied by a percentage thereof,
expressed as a fraction, the numerator of which is the Total Commitments and the
denominator of which is the sum of the Total Commitments and the aggregate
principal amount of the Senior Notes.
          (d) In addition to, but without any duplication of, any other
mandatory commitment reduction required pursuant to this Section 4.03, on any
date on which there is a voluntary redemption, repurchase of or offer to redeem
Senior Notes (including, without limitation, any redemption contemplated by
Section 4.10 and Section 4.24 of the Senior Notes Indenture), the Total
Commitments shall be permanently reduced on the date of such redemption or
repurchase or the initiation of such offer, as the case may be, by an amount
equal to the Total Commitments, multiplied by a percentage thereof, expressed as
a fraction, the numerator of which is the aggregate principal amount of Senior
Notes being redeemed or being offered to be redeemed, and the denominator of
which is the aggregate principal amount of Senior Notes outstanding at such time
and before giving effect to such redemption, repurchase or offer, as the case
may be. If the Total Commitments are permanently reduced pursuant to this
Section 4.03(d) in connection with any offer to redeem Senior Notes, no further
reduction shall be required upon the redemption of Senior Notes pursuant to such
offer.
          (e) In addition to, but without duplication of, any commitment
reductions required pursuant to this Section 4.03, on any date that Collateral
is released pursuant to Section 3.1(a)(7) of the Collateral Agency and
Intercreditor Agreement, the Total Commitments shall be permanently reduced on
the date of such release by an amount equal to the Working Capital Pro

42



--------------------------------------------------------------------------------



 



Rata Share Percentage of the fair market value (as determined in good faith by
the Borrower) of the Collateral being released.
          (f) Each reduction to, or termination of, (x) the Total Commitments
pursuant to Section 4.03(c), 4.03(d) or 4.03(e) shall reduce each of the Total
Revolving Commitment, the Total Tranche A Term Loan Commitment and the Total
Tranche B Term Loan Commitment on a pro rata basis (based on the amount of such
Commitments) and (y) the Total Revolving Commitment pursuant to Sections 4.02,
4.03(c), 4.03(d) or 4.03(e) shall be applied to reduce future Scheduled
Commitment Reductions on a pro rata basis (based upon the then applicable
amounts of such Scheduled Commitment Reductions).
          (g) Each reduction to, or termination of, the Total Revolving
Commitments pursuant to Section 4.02(a) or Section 4.03(f) shall be applied to
proportionately reduce or terminate, as the case may be, the Revolving Loan
Commitment of each Revolving Lender. Each reduction to, or termination of, the
Total Tranche A Term Loan Commitments pursuant to Section 4.02(b) or
Section 4.03(f) shall be applied to proportionately reduce or terminate, as the
case may be, the Tranche A Term Loan Commitment of each Tranche A Term Lender.
Each reduction to, or termination of, the Total Tranche B Term Loan Commitments
pursuant to Section 4.02(c) or Section 4.03(f) shall be applied to
proportionately reduce or terminate, as the case may be, the Tranche B Term Loan
Commitment of each Tranche B Term Lender. Each reduction to, or termination of,
the Total Commitments pursuant to this Section 4.03 shall be applied to
proportionately reduce or terminate, as the case may be, the Commitment of each
Lender.
          Section 5. Prepayments; Payments; Taxes; Voluntary Prepayments.
          5.01 Voluntary Prepayments. (a) Except as set forth in
Section 5.01(b), the Borrower shall have the right to prepay the Loans, without
premium or penalty, in whole or in part at any time and from time to time on the
following terms and conditions:
     (i) the Borrower shall give the Administrative Agent prior to 12:00 Noon
(New York time) at the Notice Office at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of its intent to
prepay such Loans, the amount of such prepayment and the specific Borrowing or
Borrowings pursuant to which such Loans were made, and which notice the
Administrative Agent shall promptly transmit to each of the Lenders;
     (ii) each prepayment shall be in an aggregate principal amount of at least
$1,000,000 or such lesser amount as is reasonably acceptable to the
Administrative Agent;
     (iii) at the time of any prepayment of Loans pursuant to this Section 5.01
on any date other than the last day of the Interest Period applicable thereto,
the Borrower shall pay the amounts, if any, required to be paid pursuant to
Section 2.10; and
     (iv) each prepayment pursuant to this Section 5.01(a) in respect of any
Loans shall be applied pro rata among such Loans, provided that at the
Borrower’s election in connection with any prepayment of Loans pursuant to this
Section 5.01(a), such

43



--------------------------------------------------------------------------------



 



prepayment shall not, so long as no Default or Event of Default then exists, be
applied to any Loan of a Defaulting Lender.
          (b) Notwithstanding anything herein to the contrary, the Term Loans
shall not be prepayable prior to January 1, 2011. Upon any voluntary or
mandatory prepayment of the Term Loans, in whole or in part, at any time on or
after January 1, 2011, the Borrower shall pay a premium (a “Prepayment Premium”)
equal to (x) 5.00% of the principal amount prepaid, if such prepayment is made
during the period of January 1, 2011 thru December 31, 2011 or (y) 3.00% of the
principal amount prepaid, if such prepayment is made during the period of
January 1, 2012 thru December 31, 2012; provided that no Prepayment Premium
shall be payable with respect to the first $20,000,000 of Term Loans prepaid
during the period of January 1, 2011 thru December 31, 2011 and the first
$20,000,000 of Term Loans prepaid during the period of January 1, 2012 thru
December 31, 2012. If the Obligations are accelerated for any reason, including,
without limitation, because of default, sale, transfer or encumbrance (including
that by operation of law or otherwise), the Prepayment Premium set forth above
will also be due and payable as though said indebtedness was voluntarily prepaid
and shall constitute part of the Obligations, in view of the impracticability
and extreme difficulty of ascertaining actual damages and by mutual agreement of
the parties as to a reasonable calculation of each Lender’s lost profits as a
result thereof. Any Prepayment Premium payable above shall be presumed to be the
liquidated damages sustained by each Lender as the result of the early
termination and Borrower agrees that it is reasonable under the circumstances
currently existing. The Prepayment Premium shall also be payable in the event
the Obligations (and/or this Agreement or the Notes evidencing the Obligations)
are satisfied or released by foreclosure (whether by power of judicial
proceeding), deed in lieu of foreclosure or by any other means. BORROWER
EXPRESSLY WAIVES THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW WHICH
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM IN
CONNECTION WITH ANY SUCH ACCELERATION. The Borrower expressly agrees that:
(A) the Prepayment Premium provided for herein is reasonable and is the product
of an arm’s length transaction between sophisticated business people, ably
represented by counsel; (B) the Prepayment Premium shall be payable
notwithstanding the then prevailing market rates at the time payment is made;
(C) there has been a course of conduct between Lenders and Borrower giving
specific consideration in this transaction for such agreement to pay the
Prepayment Premium; and (D) Borrower shall be estopped hereafter from claiming
differently than as agreed to in this paragraph. Borrower expressly acknowledges
that its agreement to pay the Prepayment Premium to Lenders as herein described
is a material inducement to Lenders to make the Loans.
          5.02 Mandatory Repayments. (a) On any day on which the Aggregate
Revolving Exposure (after giving effect to all other repayments thereof on such
date) exceeds the Total Revolving Commitment at such time the Borrower shall
repay on such date the principal of Revolving Loans in an amount equal to such
excess. If, after giving effect to the prepayment of all outstanding Revolving
Loans, the aggregate amount of the Letter of Credit Outstandings exceeds the
Total Revolving Commitment as then in effect, the Borrower shall repay on such
date an amount of cash or cash equivalents equal to the amount of such excess
(up to a maximum amount equal to 105% of the Letter of Credit Outstandings at
such time), such cash or cash equivalents to be held as security for all
obligations of the Borrower hereunder in a cash collateral account to be
established by the Administrative Agent. On any day on which the

44



--------------------------------------------------------------------------------



 



Aggregate Tranche A Term Loan Exposure (after giving effect to all other
repayments thereof on such date) exceeds the Total Tranche A Term Loan
Commitment at such time, the Borrower shall repay on such date the principal of
Tranche A Term Loans in an amount equal to such excess. On any day on which the
Aggregate Tranche B Term Loan Exposure (after giving effect to all other
repayments thereof on such date) exceeds the Total Tranche B Term Loan
Commitment at such time the Borrower shall repay on such date the principal of
Tranche B Term Loans in an amount equal to such excess.
          (b) With respect to each repayment of Loans required by this
Section 5.02, the Borrower may designate the specific Borrowing or Borrowings
pursuant to which such Loans were made, provided that (i) repayments of
Revolving Loans pursuant to this Section 5.02 may only be made on the last day
of an Interest Period applicable thereto unless all Revolving Loans with
Interest Periods ending on such date of required repayment have been paid in
full and (ii) each repayment of any Loans comprising a Borrowing shall be
applied pro rata among such Loans. In the absence of a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its sole discretion.
          (c) Notwithstanding anything to the contrary contained elsewhere in
this Agreement, (i) all then outstanding Revolving Loans shall be repaid in full
on the Revolving Loan Maturity Date and (ii) all then outstanding Term Loans
shall be repaid in full on the Term Loan Maturity Date.
          (d) With respect to each repayment of Term Loans required by this
Section 5.02, or with respect to the principal amount of any Term Loans that has
become or is declared to be immediately due and payable pursuant to Section 11,
in each case, prior to January 1, 2011, each such principal prepayment to the
Term Lenders shall be accompanied by payment of an amount equal to the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount.
          5.03 Method and Place of Payment. Except as otherwise specifically
provided herein, (a) all Obligations under this Agreement and under any Note
shall be the obligation of the Borrower and (b) all payments under this
Agreement and under any Note shall be made to the Administrative Agent for the
account of the Lender or Lenders entitled thereto not later than 10:00 A.M. (New
York time) on the date when due and shall be made in Dollars or the applicable
Alternate Currency as provided in Section 3.04(a) in immediately available funds
at the Payment Office. Any payments under this Agreement or under any Note which
are made later than 10:00 A.M. (New York time) on any day shall be deemed to
have been made on the next succeeding Business Day. Whenever any payment to be
made hereunder or under any Note shall be stated to be due on a day which is not
a Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable at the applicable rate during such extension.
          5.04 Net Payments; Taxes. (a) All payments made by any Credit Party
hereunder or under any other Credit Document will be made without setoff,
counterclaim or other defense. Except as provided in Section 5.04(b), all such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any

45



--------------------------------------------------------------------------------



 



jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding, with respect to the
Administrative Agent, any Lender or any other recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (i) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed (in lieu of net income taxes), by the jurisdiction (or
any political subdivision or taxing authority thereof) under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located,
(ii) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the principal office or
applicable lending office of the Administrative Agent or the Lender, as the case
may be, is located, and (iii) in the case of a Non-US Lender, any withholding
tax that is imposed on amounts payable to such Non-US Lender at the time such
Non-US Lender designates a new lending office or is attributable to such Non-US
Lender’s failure to comply with Section 5.04(b), except to the extent that such
Non-US Lender was entitled at the time of the designation of the new lending
office to receive additional amounts from the Borrower with respect to such
withholding tax pursuant to Section 5.04(a) (collectively, the “Excluded
Taxes”)), and all interest, penalties or similar liabilities with respect to
such non-Excluded Taxes, levies, imposts, duties, fees, assessments or other
charges (all such non-Excluded Taxes, levies, imposts, duties, fees, assessments
or other charges being referred to collectively as “Taxes”). If any Taxes are
required to be deducted or withheld, the Borrower agrees to pay the full amount
of such Taxes, and such additional amounts as may be necessary so that every
payment under this Agreement or under any Note, after withholding or deduction
for or on account of any Taxes, will not be less than the amount provided for
herein or in such Note. The Borrower will furnish to the Administrative Agent as
soon as practicable after the date the payment of any Taxes is due pursuant to
applicable law certified copies of tax receipts or other evidence of such
payment reasonably acceptable to the Administrative Agent. The Borrower agrees
to indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid by
such Lender; provided that, no Lender shall be indemnified for any Taxes
hereunder unless such Lender shall make written demand on the Borrower for
reimbursement hereunder no later than 180 days after the earlier of (i) the date
on which such Lender makes payment of such Taxes and (ii) the date on which the
relevant jurisdiction or any political subdivision or taxing authority thereof
makes initial written demand upon such Lender for payment of such Taxes.
          (b) Each Lender agrees to use reasonable efforts (consistent with the
legal and regulatory restrictions and subject to overall policy considerations
of such Lender) to file any certificate or document or to furnish to the
Borrower any information, in each case, as reasonably requested by the Borrower
that may be necessary to establish any available exemption from, or reduction in
the amount of, any Taxes; provided, however, that nothing in this Section
5.04(b) shall require a Lender to disclose any confidential information
(including, without limitation, its tax returns or its calculations).
          (c) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 5.04, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section with
respect to

46



--------------------------------------------------------------------------------



 



the Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant jurisdiction or any political
subdivision or taxing authority thereof with respect to such refund), provided,
however, that (i) the Administrative Agent or Lender, as the case may be, may
determine, in its sole discretion consistent with the policies of the
Administrative Agent or Lender, as the case may be, whether to seek a refund;
and (ii) the Borrower, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant jurisdiction or any
political subdivision or taxing authority thereof) to the Administrative Agent
or such Lender in the event the Administrative Agent or such Lender is required
to repay such refund to such jurisdiction or any political subdivision or taxing
authority thereof. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information that it deems confidential) to the Borrower or any other
Person.
          Section 6. Conditions Precedent to the Effective Date. The obligation
of each Lender to make Loans, and the obligation of any Issuing Lender to issue
any Letter of Credit, on and after the Effective Date is subject at the time of
the making of such Loans or issuing such Letter of Credit to the satisfaction or
waiver of the following conditions:
          6.01 Execution of Agreement; Notes. On or prior to the Effective Date,
(x) this Agreement shall have been executed and delivered as provided in
Section 14.10 and (y) there shall have been delivered to the Administrative
Agent, for the account of each of the Lenders that has requested same, the
appropriate Notes executed by the Borrower, in each case in the amount, maturity
and as otherwise provided herein.
          6.02 Officer’s Certificate. On the Effective Date, the Administrative
Agent shall have received a certificate from an Authorized Officer of the
Borrower certifying that the conditions set forth in Sections 6.03, 6.06, 6.09,
6.11, 6.12, 6.13, 6.14, 6.15 and 6.16 are satisfied on the Effective Date (to
the extent that, in each case, such conditions are not required to be acceptable
(reasonably or otherwise) to the Administrative Agent).
          6.03 Fees, etc. On or prior to the Effective Date, the Borrower shall
have paid to the Administrative Agent and the Lenders all costs, fees and
expenses (including, without limitation, reasonable legal fees and expenses of
outside counsel to the Administrative Agent) payable to the Administrative Agent
and the Lenders to the extent then due.
          6.04 Opinions of Counsel. On the Effective Date, the Administrative
Agent shall have received (i) from Bartlit Beck Herman Palenchar & Scott LLP,
special counsel to each Credit Party, a favorable opinion reasonably
satisfactory in form and substance to the Administrative Agent and addressed to
the Administrative Agent and each of the Lenders and dated the Effective Date
covering the matters set forth in Exhibit D-1 and such other matters incident to
the transactions contemplated herein as the Administrative Agent may reasonably
request, (ii) from Simonsen Advokatfirma DA, Norwegian maritime counsel to each
Credit Party, a favorable opinion reasonably satisfactory in form and substance
to the Administrative Agent and addressed to the Administrative Agent and each
of the Lenders and dated the Effective Date covering the matters set forth in
Exhibit D-2 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request, (iii)

47



--------------------------------------------------------------------------------



 



from Higgs & Johnson, Bahamian maritime counsel to each Credit Party, a
favorable opinion reasonably satisfactory in form and substance to the
Administrative Agent and addressed to the Administrative Agent and each of the
Lenders and dated the Effective Date covering the matters set forth in
Exhibit D-3 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request, (iv) from Seward &
Kissel LLP, Vanuatu maritime counsel to each Credit Party, a favorable opinion
reasonably satisfactory in form and substance to the Administrative Agent and
addressed to the Administrative Agent and each of the Lenders and dated the
Effective Date covering the matters set forth in Exhibit D-4 and such other
matters incident to the transactions contemplated herein as the Administrative
Agent may reasonably request, (v) from Mackinnons, Scottish counsel to the each
Credit Party, favorable opinions reasonably satisfactory in form and substance
to the Administrative Agent and addressed to the Administrative Agent and each
of the Lenders and dated the Effective Date covering the matters set forth in
Exhibit D-5 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request, (vi) from Rishi
Varma, General Counsel to the Parent a favorable opinion reasonably satisfactory
in form and substance to the Administrative Agent and addressed to the
Administrative Agent and each of the Lenders and dated the Effective Date
covering the matters set forth in Exhibit D-6 and such other matters incident to
the transactions contemplated herein as the Administrative Agent may reasonably
request, (vii) from TozziniFreire Advogados, Brazilian counsel to each Credit
Party, a favorable opinion reasonably satisfactory in form and substance to the
Administrative Agent and addressed to the Administrative Agent and each of the
Lenders and dated the Effective Date covering the matters set forth in
Exhibit D-7 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request, (viii) from Maples
and Calder, Cayman Islands counsel to each Credit Party, a favorable opinion
reasonably satisfactory in form and substance to the Administrative Agent and
addressed to the Administrative Agent and each of the Lenders and dated the
Effective Date covering the matters set forth in Exhibit D-8 and such other
matters incident to the transactions contemplated herein as the Administrative
Agent may reasonably request, (ix) from Carey Olsen, Guernsey counsel to each
Credit Party, a favorable opinion reasonably satisfactory in form and substance
to the Administrative Agent and addressed to the Administrative Agent and each
of the Lenders and dated the Effective Date covering the matters set forth in
Exhibit D-9 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request, (x) from Cains, Isle
of Man maritime counsel to each Credit Party, a favorable opinion reasonably
satisfactory in form and substance to the Administrative Agent and addressed to
the Administrative Agent and each of the Lenders and dated the Effective Date
covering the matters set forth in Exhibit D-10 and such other matters incident
to the transactions contemplated herein as the Administrative Agent may
reasonably request, (xi) from Nauta Dutilh, Dutch counsel to each Credit Party,
a favorable opinion reasonably satisfactory in form and substance to the
Administrative Agent and addressed to the Administrative Agent and each of the
Lenders and dated the Effective Date covering the matters set forth in
Exhibit D-11 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request, (xii) from Bugge,
Arentz-Hansen & Rasmussen, Norwegian counsel to each Credit Party, a favorable
opinion reasonably satisfactory in form and substance to the Administrative
Agent and addressed to the Administrative Agent and each of the Lenders and
dated the Effective Date covering the matters set forth in Exhibit D-12 and such
other matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request, (xiii) from Advokatfirmaet Schjodt
DA, special Norwegian

48



--------------------------------------------------------------------------------



 



counsel to each Credit Party formed in Norway, a favorable opinion reasonably
satisfactory in form and substance to the Administrative Agent and addressed to
the Administrative Agent and each of the Lenders and dated the Effective Date
covering the matters set forth in Exhibit D-13 and such other matters incident
to the transactions contemplated herein as the Administrative Agent may
reasonably request, (xiv) from Uria Menendez, Spanish maritime counsel to each
Credit Party, a favorable opinion reasonably satisfactory in form and substance
to the Administrative Agent and addressed to the Administrative Agent and each
of the Lenders and dated the Effective Date covering the matters set forth in
Exhibit D-14 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request and (xv) from Pinedo
Abogados, Mexican counsel to each Credit Party, a favorable opinion reasonably
satisfactory in form and substance to the Administrative Agent and addressed to
the Administrative Agent and each of the Lenders and dated the Effective Date
covering the matters set forth in Exhibit D-15 and such other matters incident
to the transactions contemplated herein as the Administrative Agent may
reasonably request.
          6.05 Corporate Documents; Proceedings; etc. (a) On the Effective Date,
the Administrative Agent shall have received a certificate from the Parent, the
Holdco Guarantors and each Credit Party, dated the Effective Date, signed by an
Authorized Officer of such entity, and attested to by the Secretary or any
Assistant Secretary (or if such entity does not have a Secretary or Assistant
Secretary, any other officer or director of such entity) of such entity,
substantially in the form of Exhibit E, with appropriate insertions, together
with copies of the Certificate of Incorporation and By-Laws (or equivalent
organizational documents) of such entity and the resolutions of such entity
referred to in such certificate, and each of the foregoing shall be reasonably
acceptable to the Administrative Agent.
          (b) On the Effective Date, all corporate, limited liability company,
partnership and legal proceedings, and all instruments and agreements in respect
of the Parent in connection with the transactions contemplated by this Agreement
and the other Credit Documents, shall be reasonably satisfactory in form and
substance to the Administrative Agent, and the Administrative Agent shall have
received all information and copies of all documents and papers, including
records of corporate, limited liability company and partnership proceedings,
governmental approvals, good standing certificates and bring-down telegrams or
facsimiles, if any, which the Administrative Agent reasonably may have requested
in connection therewith, such documents and papers, where appropriate, to be
certified by proper corporate or governmental authorities.
          6.06 Indebtedness. Except for the Existing Indebtedness set forth on
Schedule VI, on the Effective Date, neither Holdings nor any other Credit Party
has any outstanding preferred equity, or Indebtedness, except for Indebtedness
incurred pursuant to this Agreement and the Senior Notes, and all equity
interests of each Subsidiary Guarantor shall be owned directly or indirectly by
the Borrower, in each case free and clear of Liens (other than Permitted Liens)
and all equity interests of the Borrower shall be owned directly or indirectly
by Holdings free and clear of Liens (other than Permitted Liens).
          6.07 Security Documents. On the Effective Date, the Parent and each of
the Credit Parties shall have duly authorized, executed and delivered each of
the Security Documents (and the related instruments referred to therein) listed
on Schedule X.

49



--------------------------------------------------------------------------------



 



          6.08 Solvency Certificate. On the Effective Date, the Administrative
Agent shall have received a solvency certificate from a senior executive officer
of Holdings, substantially in the form of Exhibit G, which shall be addressed to
the Administrative Agent and each of the Lenders and dated the Effective Date,
setting forth the conclusion that, after giving effect to the Refinancing and
the incurrence of all the financings contemplated hereby, Holdings individually,
and Holdings and its Subsidiaries taken as a whole, are not insolvent and will
not be rendered insolvent by the incurrence of such indebtedness, and will not
be left with unreasonably small capital with which to engage in their respective
businesses and will not have incurred debts beyond their ability to pay such
debts as they mature.
          6.09 Approvals. On or prior to the Effective Date, all necessary
governmental (domestic and foreign) and third party approvals and/or consents in
connection with the Loans, and the granting of Liens under the Credit Documents
shall have been obtained and remain in effect, and all applicable waiting
periods with respect thereto shall have expired without any action being taken
by any competent authority which restrains, prevents or imposes materially
adverse conditions upon the making of the Loans and the performance by the
Credit Parties of the Credit Documents. On the Effective Date, there shall not
exist any judgment, order, injunction or other restraint issued or filed or a
hearing seeking injunctive relief or other restraint pending or notified,
prohibiting or imposing materially adverse conditions upon the making of the
Loans or the performance by the Credit Parties of their obligations under the
Credit Documents.
          6.10 Subsidiaries Guaranty; TMS Guaranty. (a) On the Effective Date,
each Subsidiary of Holdings (other than the Borrower) shall have duly
authorized, executed and delivered to the Administrative Agent the Subsidiaries
Guaranty substantially in the form of Exhibit F (as modified, supplemented or
amended from time to time, the “Subsidiaries Guaranty”), and the Subsidiaries
Guaranty shall be in full force and effect.
          (b) On the Effective Date, the Parent shall have duly authorized,
executed and delivered to the Administrative Agent the Guaranty substantially in
the form of Exhibit I (as modified, supplemented or amended from time to time,
the “TMS Guaranty”).
          6.11 Litigation. On the Effective Date, no actions, suits,
investigations or proceedings of any Credit Party by any entity (private or
governmental) shall be pending or, to the knowledge of any Credit Party,
(x) threatened with respect to any Credit Document, or (y) which could be
reasonably to have a Material Adverse Effect.
          6.12 Environmental Laws. On the Effective Date, there shall not exist
any condition or occurrence on or arising from any property owned or operated or
occupied by the Borrower or any of its Subsidiaries that (i) results in
noncompliance by the Borrower or such Subsidiary with any applicable
Environmental Law that has had, or could reasonably be expected to have, a
Material Adverse Effect or (ii) could reasonably be expected to form the basis
of an Environmental Claim against the Borrower or any of its Subsidiaries or any
property of the Borrower or any of its Subsidiaries and such Environmental Claim
could reasonably be expected to have, a Material Adverse Effect.

50



--------------------------------------------------------------------------------



 



          6.13 Material Adverse Effect. On the Effective Date and after giving
effect to the related Borrowing, nothing shall have occurred since December 31,
2008 that has had, or could reasonably be expected to have, a Material Adverse
Effect.
          6.14 No Conflicts; Margin Regulations. (a) The consummation of the
Transaction on the Effective Date shall not have resulted in any material
conflict with, or any material default under, any material agreement of the
Parent or any Subsidiary thereof.
          (b) On the Effective Date, all Loans shall be in full compliance with
all applicable requirements of law including, but without limitation, the
provisions of Regulations U and X of the Board of Governors of the Federal
Reserve System.
          6.15 Refinancing of Existing Indebtedness; Issuance of Senior Notes.
(a) On or prior to the Effective Date, the Refinancing shall have been
consummated and all obligations of the Credit Parties with respect to the
indebtedness being refinanced pursuant to the Refinancing (except for indemnity
provisions that by their terms survive) shall have been paid in full and
terminated, and all commitments, security interests and guaranties in connection
therewith shall have been terminated and released, all to the reasonable
satisfaction of the Administrative Agent.
          (b) On the Effective Date, (i) Senior Notes shall have been issued
pursuant to the Senior Notes Indenture in an aggregate principal amount of
$400,000,000 and (ii) the Borrower shall have delivered to the Administrative
Agent a copy of the Senior Notes Documentation, together with all modifications,
amendments and waivers thereto through and including the Effective Date,
certified as true and correct by the chairman of the board, the managing
director, the chief executive officer, the president or any vice president of
the Borrower.
          6.16 Collateral Agency and Intercreditor Agreement. On the Effective
Date, the Collateral Agency and Intercreditor Agreement shall have been executed
and delivered by the parties thereto and shall be in full force and effect.
          6.17 Parent Credit Agreement Amendment. On the Effective Date, an
amendment to the Parent Credit Agreement in the form of Exhibit L shall have
become effective in accordance with its terms.
          Section 7. Conditions Precedent to each Credit Event. The obligation
of each Lender to make Loans, and the obligation of any Issuing Lender to issue
any Letters of Credit, on the date of each Credit Event (including the Third
Amendment Effective Date) is subject at the time of the making of such Loans or
issuing such Letter of Credit to the satisfaction or waiver of the following
conditions:
          7.01 No Default; Representations and Warranties. At the time of each
such Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties of the
Credit Parties (other than any representation or warranty which has been
rendered untrue as a result of the Specified Events of Default (as such term is
defined in the Third Amendment)), the Holdco Guarantors and the Parent contained
herein or in any other Credit Document shall be true and correct in all material
respects both before and after giving effect to such Credit Event with the same
effect as though

51



--------------------------------------------------------------------------------



 



such representations and warranties had been made on the date of such Credit
Event (it being understood and agreed that any representation or warranty which
by its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date).
          7.02 Notice of Borrowing. (a) Prior to the making of each Loan, the
Administrative Agent shall have received a Notice of Borrowing required by
Section 2.03(a).
          (b) Prior to the issuance of each Letter of Credit, the Administrative
Agent and the respective Issuing Lender shall have received a Letter of Credit
Request meeting the requirements of Section 3.02.
          7.03 Third Amendment Effective Date. The Third Amendment Effective
Date shall have occurred; provided that on the date of each Credit Event
occurring after the Third Amendment Effective Date, the Credit Parties shall
have delivered each of the amendments, agreements and opinions required by
Section 9.14.
          The acceptance of the proceeds of each Credit Event shall constitute a
representation and warranty by the Borrower to the Administrative Agent and each
of the Lenders that all of the conditions specified in Sections 6 and 7
applicable to such Credit Event have been satisfied or waived as of that time.
All of the applicable Notes, certificates, legal opinions and other documents
and papers referred to in Sections 6 and 7 unless otherwise specified, shall be
delivered to the Administrative Agent at the Notice Office for the account of
each of the Lenders and shall be in form and substance reasonably satisfactory
to the Administrative Agent and the Required Term Lenders.
          Section 8. Representations, Warranties and Agreements. In order to
induce the Lenders to enter into this Agreement and to make the Loans, each of
Holdings and the Borrower makes the following representations, warranties and
agreements on the Effective Date and on the Third Amendment Effective Date, all
of which shall survive the execution and delivery of this Agreement and the
Notes and the making of the Loans and issuance of the Letters of Credit, with
each Credit Event on or after the Third Amendment Effective Date being deemed to
constitute a representation and warranty that the matters specified in this
Section 8 are true and correct in all material respects on and as of the
Effective Date, the Third Amendment Effective Date and on the date of such
Credit Event (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date):
          8.01 Corporate/Limited Liability Company/Limited Partnership Status.
Each Credit Party (i) is duly organized and validly existing, as the case may
be, in good standing under the laws of the jurisdiction of its incorporation or
formation, (ii) has the corporate or other applicable power and authority to own
its property and assets and to transact the business in which it is currently
engaged and presently proposes to engage and (iii) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
conduct of its business as currently conducted requires such qualifications,
except for failures to be so qualified which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

52



--------------------------------------------------------------------------------



 



          8.02 Corporate Power and Authority. Each Credit Party has the
corporate or other applicable power and authority to execute, deliver and
perform the terms and provisions of each of the Credit Documents to which it is
party and has taken all necessary corporate or other applicable action to
authorize the execution, delivery and performance by it of each of such Credit
Documents. Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).
          8.03 No Violation. Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party, nor compliance
by it with the terms and provisions thereof, (i) will contravene any provision
of any law, statute, rule or regulation or any order, writ, injunction or decree
of any court or governmental instrumentality, (ii) will conflict with or result
in any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the properties or assets of Holdings or its Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which Holdings or its Subsidiaries is a party or by
which it or any material portion of its property or assets is bound or to which
it may be subject or (iii) will violate any provision of the certificate or
articles of incorporation or by-laws (or equivalent organizational documents) of
Holdings or its Subsidiaries.
          8.04 Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except for those that have otherwise been obtained or made on or prior to the
Third Amendment Effective Date), or exemption by, any governmental or public
body or authority, or any subdivision thereof, is required to be obtained or
made by, or on behalf of, Holdings or its Subsidiaries to authorize, or is
required to be obtained or made by, or on behalf of, Holdings or its
Subsidiaries in connection with, (i) the execution, delivery and performance of
any Credit Document (other than such filings, recordations or registrations as
may be required to perfect a Lien in the Collateral granted pursuant to the
Security Documents) or (ii) the legality, validity, binding effect or
enforceability of any Credit Document.
          8.05 Financial Statements; Financial Condition; Undisclosed
Liabilities; Projections; etc. (a) The unaudited consolidated balance sheet of
Holdings and its Subsidiaries as of March 31, 2010 and for the fiscal year ended
on December 31, 2009, and the related consolidated statements of income, cash
flows and shareholders’ equity of Holdings and its Subsidiaries for such fiscal
year or fiscal quarter ended on such dates, as the case may be, copies of which
have been furnished to the Administrative Agent and the Lenders prior to the
Third Amendment Effective Date, present fairly in all material respects the
consolidated financial position of Holdings and its Subsidiaries at the dates of
such balance sheets and the consolidated results of the operations of Holdings
and its Subsidiaries for the periods covered thereby. All of

53



--------------------------------------------------------------------------------



 



the foregoing historical financial statements have been prepared in accordance
with GAAP consistently applied.
          (b) On and as of the Third Amendment Effective Date, and after giving
effect to the Transaction and to all Indebtedness (including the Loans) being
incurred or assumed and Liens to be created by the Credit Parties in connection
therewith pursuant to the Security Documents, Holdings and its Subsidiaries,
taken as a whole, are not insolvent and will not be rendered insolvent by the
incurrence of such Indebtedness, and will not be left with unreasonably small
capital with which to engage in their respective businesses and will not have
incurred debts beyond their ability to pay such debts as they mature.
          (c) Except as fully disclosed in the balance sheets delivered pursuant
to Section 8.05(a), there were as of the Third Amendment Effective Date no
liabilities or obligations with respect to Holdings or any of its Subsidiaries
of any nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether or not due) which, either individually or in the aggregate, would be
materially adverse to the Credit Parties taken as a whole. As of the Third
Amendment Effective Date neither Holdings nor the Borrower knows of any
reasonable basis for the assertion against any Credit Party of any liability or
obligation of any nature that is not fully disclosed (including, without
limitation, as to the amount thereof) in the balance sheets delivered pursuant
to Section 8.05(a) which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
          (d) On and as of the Third Amendment Effective Date, detailed
projected consolidated financial statements of the Borrower for the five fiscal
years ended after January 1, 2010 (the “Projections”) which have been delivered
to the Administrative Agent and the Lenders prior to the Third Amendment
Effective Date were prepared in good faith and are based on reasonable
assumptions, and there are no statements or conclusions in any of the
Projections which are based upon or include information known to Holdings to be
misleading in any material respect or which fail to take into account material
information known to Holdings regarding the matters reported therein; it being
recognized by the Lenders, however, that projections as to future events are not
to be viewed as facts and that actual results during the period or periods
covered by the Projections may differ from the projected results.
          (e) Other than as disclosed by the Borrower in writing to the Lenders
on or prior to June 28, 2010, since March 31, 2009, no event has occurred or
other circumstances arisen that has had, or could reasonably be expected to
have, a Material Adverse Effect.
          8.06 Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of Holdings or the Borrower, threatened (A) with respect to
(i) any Mortgaged Vessel or (ii) any Credit Document, or (B) that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
          8.07 True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of the Credit Parties in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Credit Documents and in the Offering Memorandum but
excluding all Projections) for purposes of or in connection with this Agreement,
the other Credit Documents or any transaction contemplated herein or therein is,

54



--------------------------------------------------------------------------------



 



and all other such factual information (taken as a whole) hereafter furnished by
or on behalf of any Credit Party in writing to the Administrative Agent or any
Lender, will be true and accurate in all material respects on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided.
          8.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the
Revolving Loans and Letters of Credit shall be used (i) to pay fees and expenses
with respect to the entering into of the Credit Documents, the incurrence of
Loans hereunder and the issuance of Letters of Credit hereunder and (ii) for the
general corporate and working capital purposes of the Borrower and its
Subsidiaries. All proceeds of the Tranche B Term Loans shall be used to repay in
full (and/or cash collateralize) outstanding Revolving Loans and Letters of
Credit under this Agreement (provided that any such repayment shall be
accompanied by a termination of the Revolving Loan Commitments of the Revolving
Lenders). All proceeds of the Tranche A Term Loans and the portion of the
Tranche B Term Loans, if any, that remains after repayment in full (and/or cash
collateralization) of outstanding Revolving Loans and Letters of Credit under
this Agreement (and termination of the Revolving Loan Commitments of the
Revolving Lenders), (i) shall be used on the Third Amendment Effective Date to
repay the Revolving Loans in connection with the reduction of the Revolving Loan
Commitments of the Revolving Lenders as of the Third Amendment Effective Date to
$15,000,000, (ii) may be used to make further repayments of the Revolving Loans
subsequent to the Third Amendment Effective Date, (iii) may be used to fund
operating expenses and other working capital needs of the Loan Parties and
(iv) may be used to pay transaction costs, fees and expenses that are incurred
in connection with the Third Amendment.
          (b) No proceeds of any Credit Event will be used to purchase or carry
any Margin Stock or to extend credit for the purpose of purchasing or carrying
any Margin Stock. Neither the making of any Loan nor the use of the proceeds
thereof nor the occurrence of any other Credit Event will violate or be
inconsistent with the provisions of Regulation U or X of the Board of Governors
of the Federal Reserve System.
          8.09 Tax Returns and Payments. Holdings and each of its Subsidiaries
have timely filed or caused to be timely filed with the appropriate taxing
authority all returns, statements, forms and reports for taxes (the “Returns”)
required to be filed by, or with respect to the income, properties or operations
of, Holdings and/or any of its Subsidiaries. The Returns accurately reflect in
all material respects all liability for taxes of Holdings and its Subsidiaries
as a whole for the periods covered thereby. Holdings and each of its
Subsidiaries have paid all taxes and assessments payable by them, other than
those that are being contested in good faith and adequately disclosed and fully
provided for on the financial statements of the Parent and its Subsidiaries in
accordance with GAAP. There is no action, suit, proceeding, investigation, audit
or claim now pending or, to the best knowledge of Holdings and its Subsidiaries,
threatened by any authority regarding any taxes relating to Holdings or any of
its Subsidiaries that, either individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. Except as set forth on
Schedule IV, neither Holdings nor any of its Subsidiaries has entered into an
agreement or waiver or been requested to enter into an agreement or waiver
extending any statute of limitations relating to the payment or collection of
taxes of Holdings or

55



--------------------------------------------------------------------------------



 



any of its Subsidiaries, or is aware of any circumstances that would cause the
taxable years or other taxable periods of Holdings or any of its Subsidiaries
not to be subject to the normally applicable statute of limitations. Neither
Holdings nor any of its Subsidiaries has incurred, or will incur, any material
tax liability in connection with the Transaction or any other transactions
contemplated hereby (it being understood that the representation contained in
this sentence does not cover any future tax liabilities of Holdings or any of
its Subsidiaries arising as a result of the operation of their businesses in the
ordinary course of business).
          8.10 Compliance with ERISA. (a) Schedule IV sets forth, as of the
Third Amendment Effective Date, the name of each Plan and Foreign Pension Plan.
Neither Holdings nor any of its Subsidiaries nor any ERISA Affiliate has ever
sponsored, maintained, made any contributions to or has any liability in respect
of any Plan which is subject to Title IV of ERISA or Section 302 of ERISA or
Section 412 of the Code; each Plan has been maintained and operated in
compliance with the provisions of ERISA and, to the extent applicable, the Code,
except as would not reasonably be expected to result in a Material Adverse
Effect, including but not limited to the provisions thereunder respecting
prohibited transactions. Each Plan (and each related trust, if any) which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code covering all tax law
changes prior to the Economic Growth and Tax Relief Reconciliation Act of 2001
or is comprised of a master or prototype plan that has received a favorable
opinion letter from the IRS. All material contributions required to be made with
respect to a Plan have been timely made or have been reflected on the most
recent consolidated balance sheet filed prior to the date hereof or accrued in
the accounting records of Holdings and its Subsidiaries. Neither Holdings nor
any Subsidiary of Holdings nor any ERISA Affiliate has pending, or is
considering filing, an application under the IRS Employee Plans Compliance
Resolution System or the Department of Labor’s Voluntary Fiduciary Correction
Program with respect to any Plan. No action, suit, proceeding, hearing, audit or
investigation with respect to the administration, operation or the investment of
assets of any Plan (other than routine claims for benefits) is pending, expected
or threatened. Except as would not result in a Material Adverse Effect, each
group health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2)
of the Code) which covers or has covered employees or former employees of
Holdings, any Subsidiary of Holdings, or any ERISA Affiliate has at all times
been operated in compliance with the provisions of Part 6 of subtitle B of Title
I of ERISA and Section 4980B of the Code. Each group health plan (as defined in
45 Code of Federal Regulations Section 160.103) which covers or has covered
employees or former employees of Holdings, any of its Subsidiaries, or any ERISA
Affiliate has at all times been operated in compliance with the provisions of
the Health Insurance Portability and Accountability Act of 1996 and the
regulations promulgated thereunder, except as would not reasonably be expected
to result in a Material Adverse Effect. Holdings, any Subsidiary of Holdings or
any ERISA Affiliate, as appropriate, may terminate each such Plan at any time
(or at any time subsequent to the expiration of any applicable bargaining
agreement) in the discretion of such Person without liability to any Person
other than for benefits accrued prior to the date of such termination. Holdings
and each of its Subsidiaries may cease contributions to or terminate any
employee benefit plan maintained by any of them without incurring any liability
that would result in a Material Adverse Effect.

56



--------------------------------------------------------------------------------



 



          (b) Each Foreign Pension Plan has been maintained in compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders, except as would not result in a Material Adverse
Effect, and has been maintained, where required, in good standing with
applicable regulatory authorities. All material contributions required to be
made with respect to a Foreign Pension Plan have been timely made. Neither
Holdings nor any of its Subsidiaries has incurred any obligation in connection
with the termination of, or withdrawal from, any Foreign Pension Plan that would
reasonably be expected to result in a Material Adverse Effect. The present value
of the accrued benefit liabilities (whether or not vested) under each Foreign
Pension Plan, determined as of the end of Holdings’ most recently ended fiscal
year on the basis of then current actuarial assumptions, each of which is
reasonable, did not exceed the current value of the assets of such Foreign
Pension Plan allocable to such benefit liabilities by an amount that could
reasonably be expected to have a Material Adverse Effect.
          8.11 The Security Documents. Each Security Document shall, upon the
execution and delivery of such Security Document to the Collateral Agent, create
in favor of the Collateral Agent for the benefit of the Secured Creditors a
legal, valid and enforceable security interest in and Lien on all right, title
and interest of the Credit Parties party thereto in the Collateral described
therein, subject to no other Liens other than Permitted Liens. No filings or
recordings are required in order to perfect the security interests created under
any Security Document except for UCC financing statements, certain filings and
recordings required to be made pursuant to Norwegian law and the laws of other
foreign jurisdictions in which any of the Credit Parties is organized, and
certain filings and recordings of mortgages and related documents required to be
made in the relevant mortgage registries and upon the filing of such UCC
financing statements, and such other filings and recordings in respect of
mortgages and related documents and as may be required under Norwegian law or
the laws of other foreign jurisdictions in which any of the Credit Parties is
organized or a Mortgaged Vessel is flagged, each in the appropriate office or
registry therefore, the Collateral Agent shall have a perfected, first-priority
security interest in and Lien on the collateral described therein to the extent
such security interest and Lien may be perfected thereby.
          8.12 Subsidiaries. On the Third Amendment Effective Date, Holdings
will have no Subsidiaries other than those Subsidiaries listed on Schedule V
(which Schedule identifies the correct legal name, direct owner, percentage
ownership and jurisdiction of organization of each such Subsidiary on the Third
Amendment Effective Date).
          8.13 Compliance with Statutes, etc. Holdings and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, Environmental Laws), except such
noncompliances as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
          8.14 Investment Company Act. Neither Holdings nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

57



--------------------------------------------------------------------------------



 



          8.15 Environmental Matters. (a) Holdings and each of its Subsidiaries
is in compliance with all applicable Environmental Laws and the requirements of
any permits issued under such Environmental Laws. There are no pending or, to
the knowledge of Holdings and its Subsidiaries, threatened Environmental Claims
against Holdings or any of its Subsidiaries or any Mortgaged Vessel, Real
Property or other facility owned, leased or operated by Holdings or any of its
Subsidiaries (including any such claim arising out of the ownership, lease or
operation by Holdings or any of its Subsidiaries of any Mortgaged Vessel
formerly owned, leased or operated by Holdings or any of its Subsidiaries but no
longer owned, leased or operated by Holdings or any of its Subsidiaries). All
licenses, permits, registrations or approvals required for the business of
Holdings and each of its Subsidiaries under any Environmental Law have been
secured and Holdings and each Subsidiary are in compliance therewith. To the
knowledge of Holdings, there are no facts, circumstances, conditions or
occurrences in respect of any Mortgaged Vessel, Real Property or other facility
owned or operated by Holdings or any of its Subsidiaries that is reasonably
likely (i) to form the basis of an Environmental Claim against Holdings, any of
its Subsidiaries or any Mortgaged Vessel, Real Property or other facility owned
by Holdings or any of its Subsidiaries, or (ii) to cause such Mortgaged Vessel,
Real Property or other facility to be subject to any restrictions on its
ownership, occupancy, use or transferability under any Environmental Law.
          (b) Hazardous Materials have not at any time prior to the date of this
Agreement or any subsequent Credit Event been generated, used, treated or stored
on, or transported to or from, or Released on or from, any Mortgaged Vessel,
Real Property or other facility owned, leased or operated by Holdings or any of
its Subsidiaries or, to the knowledge of Holdings, any property adjoining or
adjacent to any Real Property or other facility, where such generation, use,
treatment, storage, transportation or Release has violated or could be
reasonably expected to violate any applicable Environmental Law or give rise to
an Environmental Claim.
          (c) Notwithstanding anything to the contrary in this Section 8.15, the
representations and warranties made in this Section 8.15 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
          8.16 Labor Relations. Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. There
is (i) no unfair labor practice complaint pending against Holdings or any of its
Subsidiaries or, to Holdings’ knowledge, threatened against any of them before
the National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against Holdings or any of its Subsidiaries or, to Holdings’ knowledge,
threatened against any of them, (ii) no strike, labor dispute, slowdown or
stoppage pending against Holdings or any of its Subsidiaries or, to Holdings’
knowledge, threatened against Holdings or any of its Subsidiaries and (iii) no
union representation proceeding pending with respect to the employees of
Holdings or any of its Subsidiaries, except (with respect to the matters
specified in clauses (i), (ii) and (iii) above) as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

58



--------------------------------------------------------------------------------



 



          8.17 Patents, Licenses, Franchises and Formulas. Each Credit Party
owns, or has the right to use, all material patents, trademarks, permits,
service marks, trade names, copyrights, licenses, franchises and formulas, and
has obtained assignments of all leases and other rights of whatever nature,
necessary for the present conduct of its business, without any known conflict
with the rights of others, except for such failures and conflicts which could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
          8.18 Indebtedness. Schedule VI sets forth a list of all Indebtedness
(excluding the Obligations and other items of Indebtedness that are permitted by
Section 10.04 (other than under clause (iii) thereof)) of Holdings and its
Subsidiaries as of the Third Amendment Effective Date and which is to remain
outstanding after giving effect to the Transaction (the “Existing
Indebtedness”), in each case showing the approximate aggregate principal amount
thereof and the name of the borrower and any other entity which directly or
indirectly guarantees such debt.
          8.19 Insurance. The Company has previously delivered to the
Administrative Agent and the Term Lenders a list of all insurance maintained by
each Credit Party as of the Third Amendment Effective Date, with the amounts
insured (and any deductibles) set forth therein.
          8.20 Properties. The Credit Parties have good and marketable title to
all Collateral owned by them, including all property reflected in the balance
sheets referred to in Section 8.05(a) (except as sold or otherwise disposed of
since the date of such balance sheet in the ordinary course of business or as
permitted by the terms of this Agreement or otherwise with the consent of the
Required Revolving Lenders and the Required Term Lenders), free and clear of all
Liens, other than Permitted Liens.
          8.21 Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization; etc. Schedule VII sets forth, as of
the Third Amendment Effective Date, the legal name, the type of organization,
the jurisdiction of organization and the organizational identification number
(if any) of each Credit Party and whether or not such Credit Party is a
registered organization.
          8.22 Concerning the Mortgaged Vessels. Each Mortgaged Vessel (other
than those in lay-up) is operated in compliance with all applicable law, rules
and regulations (except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect). Each Mortgaged Vessel is owned by a
Borrower or a Subsidiary Guarantor.
          8.23 Citizenship. Each Credit Party which owns or operates one or more
Mortgaged Vessels is, or will be, qualified to own and operate such Mortgaged
Vessels under the laws of a Permitted Flag Jurisdiction.
          8.24 Vessel Classification. Each Mortgaged Vessel is classified with a
classification society listed on Schedule III hereto or another internationally
recognized classification society reasonably acceptable to the Administrative
Agent and the Required Term Lenders, free of any conditions or recommendations,
other than as permitted, or will be permitted, under the Vessel Mortgages.

59



--------------------------------------------------------------------------------



 



          8.25 No Immunity. Holdings does not, nor does any other Credit Party
or any of their respective properties, have any right of immunity on the grounds
of sovereignty or otherwise from the jurisdiction of any court or from setoff or
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of any jurisdiction. The execution and delivery of the Credit Documents by the
Credit Parties and the performance by them of their respective obligations
thereunder constitute commercial transactions.
          8.26 Fees and Enforcement. No fees or taxes, including, without
limitation, stamp, transaction, registration or similar taxes, are required to
be paid to ensure the legality, validity, or enforceability of this Agreement or
any of the other Credit Documents other than recording taxes which have been, or
will be, paid as and to the extent due. The choice of the laws of the State of
New York as set forth in the Credit Documents which are stated to be governed by
the laws of the State of New York is a valid choice of law, and the irrevocable
submission by each Credit Party to jurisdiction and consent to service of
process and, where necessary, appointment by such Credit Party of an agent for
service of process, in each case as set forth in such Credit Documents, is
legal, valid, binding and effective.
          8.27 Form of Documentation. Each of the Credit Documents is in proper
legal form under the laws of the applicable Permitted Flag Jurisdiction for the
enforcement thereof under such laws, subject only to such matters which may
affect enforceability arising under the law of the State of New York. To ensure
the legality, validity, enforceability or admissibility in evidence of each such
Credit Document in the applicable Permitted Flag Jurisdiction, it is not
necessary that any Credit Document or any other document be filed or recorded
with any court or other authority in the applicable Permitted Flag Jurisdiction,
except as have been made, or will be made, in accordance with Section 9.11(c).
          Section 9. Affirmative Covenants. Holdings and the Borrower hereby
covenant and agree that on and after the Effective Date and until the Total
Commitments have been terminated and no Notes are outstanding and all Loans,
together with interest, fees and all other Obligations (other than indemnities
described in Section 14.13 which are not then due and payable) incurred
hereunder and thereunder, are paid in full:
          9.01 Information Covenants. Holdings will furnish to the
Administrative Agent (and the Administrative Agent shall provide copies to the
Lenders):
          (a) Quarterly Financial Statements. Within 45 days after the close of
the first three quarterly accounting periods in each fiscal year of Holdings (i)
(x) the consolidated balance sheet of the Parent and its Subsidiaries as at the
end of such quarterly accounting period and the related consolidated statements
of income and retained earnings and statement of cash flows for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly accounting period, in each case setting forth
comparative figures for the corresponding quarterly accounting period in the
prior fiscal year and comparable budgeted figures for such quarterly accounting
period as set forth in the respective budget delivered pursuant to
Section 9.01(d), (y) in a footnote to the consolidated balance sheet of the
Parent and its Subsidiaries, quarterly unaudited condensed consolidated
financial information of Holdings and unaudited condensed unconsolidated
financial information of the Borrower for the same

60



--------------------------------------------------------------------------------



 



periods, in addition to the financial information required to comply with
Rule 3-10 of Regulation S-X under the Securities Act, all of which shall be
certified by the chief financial officer of the Parent that they fairly present
in all material respects in accordance with GAAP the financial condition of the
Parent and its Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (z) management’s discussion and
analysis of the important operational and financial developments during such
quarterly accounting period and (ii) the consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such quarterly accounting period
and the related consolidated statements of income and retained earnings and
statement of cash flows for such quarterly accounting period and for the elapsed
portion of the fiscal year ended with the last day of such quarterly accounting
period, in each case setting forth comparative figures for the corresponding
quarterly accounting period in the prior fiscal year, all of which shall be
certified by the chief financial officer of the Borrower that they fairly
present in all material respects in accordance with GAAP the financial condition
of the Borrower and its Subsidiaries as of the dates indicated and the results
of their operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes.
          (b) Annual Financial Statements. Within 90 days after the close of
each fiscal year of Holdings (i) (x) the consolidated balance sheets of the
Parent and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and cash flows for such
fiscal year setting forth comparative figures for the preceding fiscal year and,
in the case of the balance sheets of the Parent and related statements of income
and retained earnings and cash flows, certified on an unqualified basis (whether
as to scope of audit, going concern or otherwise) by PricewaterhouseCoopers or
other independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent and the Required Term Lenders
(provided that such accountant’s certification for the fiscal year ending on
December 31, 2010 may have a going concern qualification), and, so long as not
contrary to the then current recommendations of the American Institute of
Certified Public Accountants, accompanied by a report of such accounting firm
stating that in connection with its regular audit of the financial statements of
the Parent and its Subsidiaries, which audit was conducted in accordance with
generally accepted auditing standards, no Default or Event of Default relating
to financial or accounting matters which has occurred and is continuing has come
to the attention of such accounting firm or, if in the opinion of such
accounting firm such a Default or Event of Default has occurred and is
continuing, a statement as to the nature thereof (it being understood that such
accounting firm shall not be liable directly or indirectly to any Person for any
failure to obtain knowledge of any such violations), (y) in a footnote to the
consolidated financial statements of the Parent and its Subsidiaries, annual
audited condensed consolidated financial information of Holdings and audited
condensed unconsolidated financial information of the Borrower for the same
periods, in addition to the financial information required to comply with
Rule 3-10 of Regulation S-X under the Securities Act and (z) management’s
discussion and analysis of the important operational and financial developments
during such fiscal year and (ii) the consolidated balance sheets of the Borrower
and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and cash flows for such
fiscal year setting forth comparative figures for the preceding fiscal year and,
in the case of the balance sheets of the Borrower and related statements of
income and retained earnings and cash flows, certified by the chief financial
officer of the Borrower that they fairly present in all material respects in
accordance with GAAP the

61



--------------------------------------------------------------------------------



 



financial condition of the Borrower and its Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated.
          (c) Management Letters. Promptly after any Credit Party’s receipt
thereof, a copy of any “management letter” received from its certified public
accountants and management’s response thereto.
          (d) Budgets. No later than 30 days following the first day of each
fiscal year of Holdings (beginning with Holdings’ fiscal year commencing on
January 1, 2010), a budget in form reasonably satisfactory to the Administrative
Agent and the Required Term Lenders (including budgeted statements of income for
Holdings and its Subsidiaries on a consolidated basis) (i) for each of the four
quarters of such fiscal year prepared in detail and (ii) for the three
immediately succeeding fiscal years prepared in summary form, in each case
setting forth, with appropriate discussion, the principal assumptions upon which
such budget is based.
          (e) Officer’s Certificates. At the time of the delivery of the
financial statements provided for in Sections 9.01(a) and 9.01(b), a compliance
certificate from the chief financial officer or managing director of Holdings
substantially in the form of Exhibit E certifying on behalf of Holdings that, to
such officer’s knowledge, no Default or Event of Default has occurred and is
continuing or, if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof.
          (f) Notice of Default, Litigation or Event of Loss. Promptly, and in
any event within three Business Days after Holdings or any of its Subsidiaries
obtains knowledge thereof, notice of (i) the occurrence of any event which
constitutes a Default or Event of Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Borrower proposes
to take with respect thereto, (ii) any litigation or governmental investigation
or proceeding pending or threatened (x) against Holdings or any of its
Subsidiaries which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (y) with respect to any Credit
Document, (iii) any event of loss in respect of any Mortgaged Vessel and
(iv) any other event, change or circumstance that has had, or could reasonably
be expected to have, a Material Adverse Effect.
          (g) Environmental Matters. As soon as possible, and in any event
within ten Business Days after, Holdings obtains knowledge thereof, written
notice of any of the following environmental matters occurring after the
Effective Date, except to the extent that such environmental matters could not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect:
     (i) any Environmental Claim pending or threatened in writing against
Holdings or any of its Subsidiaries or any Mortgaged Vessel owned, operated or
occupied by the Borrower or any of its Subsidiaries;
     (ii) any condition or occurrence on or arising from any Vessel owned,
operated or occupied by Holdings or any of its Subsidiaries that (a) results in
noncompliance by Holdings or such Subsidiary with any applicable Environmental
Law or (b) could reasonably be expected to form the basis of an Environmental
Claim in

62



--------------------------------------------------------------------------------



 



excess of $5,000,000 against Holdings or any of its Subsidiaries or any
Mortgaged Vessel;
     (iii) any condition or occurrence on any Mortgaged Vessel owned, operated
or occupied by Holdings or any other Credit Party that could reasonably be
expected to cause such Mortgaged Vessel to be subject to any restrictions on the
ownership, occupancy, use or transferability by Holdings or such Subsidiary of
such Mortgaged Vessel under any Environmental Law; and
     (iv) the taking of any removal or remedial action in response to the
Release of any Hazardous Material on any Mortgaged Vessel owned, operated or
occupied by Holdings or any of its Subsidiaries as required by any Environmental
Law or any governmental or other administrative agency; provided that in any
event the Borrower shall deliver to the Administrative Agent all notices
received by Holdings or any of its Subsidiaries from any government or
governmental agency under, or pursuant to, CERCLA or OPA which identify Holdings
or any of its Subsidiaries as potentially responsible parties for remediation
costs or otherwise notify Holdings or any of its Subsidiaries of potential
liability under CERCLA or OPA, as the case may be.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Holdings’
or such Subsidiary’s response thereto. In addition, the Borrower will provide
the Administrative Agent such reasonable additional information as may be
requested by the Administrative Agent, the Required Revolving Lenders and/or the
Required Term Lenders.
          (h) Senior Notes Documentation. Promptly upon the delivery thereof,
copies of any notice, certificate, opinion or other related document is
delivered to the Senior Notes Trustee or the Collateral Agent pursuant to the
Senior Notes Documentation.
          (i) Appraisal Reports. Together with the balance sheets delivered
pursuant to Section 9.01(b), Appraisals for each Mortgaged Vessel of recent date
from two Approved Appraisers. All such Appraisals shall be conducted by, and
made at the expense of, the Borrower.
          (j) Other Information. Promptly after the filing or delivery thereof,
copies of any filings and registrations with, and reports to, the SEC by the
Parent, the Borrower or any of their Subsidiaries which are Credit Parties and
copies of all financial statements, proxy statements, notices and reports as the
Parent, the Borrower or any of their Subsidiaries which are Credit Parties shall
send generally to holders of their capital stock or of any of its Indebtedness,
in their capacity as such holders (to the extent not theretofore delivered to
the Lenders pursuant to this Agreement) and, with reasonable promptness, such
other information or documents (financial or otherwise) as the Administrative
Agent on its own behalf or on behalf of the Required Revolving Lenders and/or
the Required Term Lenders may reasonably request from time to time.
          9.02 Books, Records and Inspections. Holdings will, and will cause
each other Credit Party to, keep proper books of record and account in which
full, true and correct entries,

63



--------------------------------------------------------------------------------



 



in conformity in all material respects with GAAP and all requirements of law,
shall be made of all dealings and transactions in relation to its business.
Holdings will, and will cause each other Credit Party to, permit officers and
designated representatives of the Administrative Agent and the Lenders as a
group to visit and inspect, under guidance of officers of Holdings or any Credit
Party, any of the properties of the Credit Parties, and to examine the books of
account of the Credit Parties and discuss the affairs, finances and accounts of
the Credit Parties with, and be advised as to the same by, its and their
officers and independent accountants, all upon reasonable advance notice and at
such reasonable times and intervals and to such reasonable extent as the
Administrative Agent or any Lender may request; provided that, so long as no
Event of Default has occurred and is continuing, such visits, inspections and
examination shall occur no more frequently that twice per calendar year.
          9.03 Maintenance of Property; Insurance. Holdings will, and will cause
each other Credit Party to, (i) keep all material property necessary in its
business in good working order and condition (ordinary wear and tear and loss or
damage by casualty or condemnation excepted), (ii) maintain insurance on the
vessels owned by Holdings and its Subsidiaries in at least such amounts and
against at least such risks as are in accordance with normal industry practice
for similarly situated insureds and (iii) furnish to the Administrative Agent,
at the written request of the Administrative Agent or any Lender, a complete
description of the material terms of insurance carried. In addition to the
requirements of the immediately preceding sentence, the Borrower will at all
times (x) cause insurance of the types and in the amounts described in
Schedule XII hereto to be maintained and (y) comply with the insurance
requirements of the Vessel Mortgages, the other Security Documents and the
Senior Notes Indenture (as in effect on the Third Amendment Effective Date and
without giving effect to any amendment, modification, supplement or waiver
thereto) and to cause the Administrative Agent and the Lenders to be additional
insureds under its insurance policies.
          9.04 Existence; Franchises. Holdings will, and will cause each other
Credit Party, to do, or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses and patents (if any) used in its business; provided, however, that
nothing in this Section 9.04 shall prevent (i) sales or other dispositions of
assets, consolidations, mergers, dissolutions or liquidations by or involving
Holdings or any other Credit Party which are permitted in accordance with
Section 10.02 or (ii) the withdrawal by Holdings or any other Credit Party of
its qualification as a foreign corporation, partnership, or limited liability
company, as the case may be, in any jurisdiction if such withdrawal could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
          9.05 Compliance with Statutes, etc. Holdings will, and will cause each
of its Subsidiaries to, comply with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including applicable statutes, regulations, orders and
restrictions relating to environmental standards and controls), except such
non-compliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          9.06 Compliance with Environmental Laws. Holdings will, and will cause
each of its Subsidiaries to, comply with all applicable Environmental Laws,
except such non-

64



--------------------------------------------------------------------------------



 



compliances as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, comply in all material respects with
all Mortgaged Vessel permits issued pursuant to Environmental Laws applicable
to, or required by, the ownership or use of any Mortgaged Vessel now or
hereafter owned, operated or occupied by the Borrower or any of its Subsidiaries
(except such non-compliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect), and will
pay or cause to be paid all costs and expenses incurred in connection with
maintaining such compliance (except to the extent being contested in good
faith), and will keep or cause to be kept each such Mortgaged Vessel free and
clear of any Liens imposed pursuant to such Environmental Laws (other than Liens
arising from any cost or other obligation arising under Environmental Law that
Holdings or such Subsidiary is contesting in good faith). Neither Holdings nor
any of its Subsidiaries will generate, use, treat, store, release or dispose of,
or permit the generation, use, treatment, storage, release or disposal of,
Hazardous Materials on any Mortgaged Vessel now or hereafter owned or operated
or occupied by Holdings or any of its Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any ports or Mortgaged Vessels
except in compliance in all material respects with all applicable Environmental
Laws. The Borrower will, and will cause each of its Subsidiaries to, maintain
insurance on the Mortgaged Vessels in at least such amounts as are in accordance
with normal industry practice for similarly situated insureds, against losses
from oil spills and other environmental pollution.
          9.07 ERISA. As soon as possible and, in any event, within ten
(10) days after Holdings, any Subsidiary of Holdings or any ERISA Affiliate
knows or has reason to know of the occurrence of any of the following, the
Borrower will deliver to each of the Lenders a certificate of the chief
financial officer of the Borrower setting forth the full details as to such
occurrence and the action, if any, that Holdings, such Subsidiary or such ERISA
Affiliate is required or proposes to take, together with any notices required or
proposed to be given or filed by Holdings, such Subsidiary or ERISA Affiliate to
or with any government agency, or a Plan participant and any notices received by
such Credit Party or ERISA Affiliate from any government agency, or a Plan
participant with respect thereto: that any contribution required to be made with
respect to a Plan or Foreign Pension Plan has not been timely made; or that
Holdings or any Subsidiary of Holdings may incur any material liability pursuant
to any employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or any Plan or any Foreign Pension Plan, or
with respect to a group health plan (as defined in Section 607(1) of ERISA,
Section 4980B(g)(2) of the Code or 45 Code of Federal Regulations
Section 160.103) under Section 4980B of the Code and/or the Health Insurance
Portability and Accountability Act of 1996. Upon request by the Administrative
Agent or any Lender, the Borrower will deliver to the Administrative Agent or
each such Lender, as the case may be, a complete copy of the annual report (on
IRS Form 5500-series) of each Plan (including, to the extent required, the
related financial and actuarial statements and opinions and other supporting
statements, certifications, schedules and information) required to be filed with
the IRS and all communications received by Holdings, any Subsidiary of Holdings
or any ERISA Affiliate from the IRS or any other government agency with respect
to each Plan of Holdings, any Subsidiary of Holdings or any ERISA Affiliate. In
addition to any certificates or notices delivered to the Lenders pursuant to the
first sentence hereof, copies of any records, documents or other information
required to be furnished to any government agency, and any notices received by
Holdings, any Subsidiary of Holdings or any ERISA Affiliate with respect to any
Plan or Foreign

65



--------------------------------------------------------------------------------



 



Pension Plan from any government or governmental agency shall be delivered to
the Lenders no later than ten (10) days after the date such records, documents
and/or information has been furnished to any government agency or such notice
has been received by Holdings, such Subsidiary or the ERISA Affiliate, as
applicable. Holdings and each of its applicable Subsidiaries shall ensure that
all Foreign Pension Plans administered by it obtain or retain (as applicable)
registered status under and as required by applicable law and are administered
in a timely manner in all respects in compliance with all applicable laws except
where the failure to do any of the foregoing would not be reasonably likely to
result in a Material Adverse Effect.
          9.08 End of Fiscal Years. Holdings will cause each of its, and each of
its Subsidiaries’ (x) fiscal years to end on December 31st of each year and
(y) fiscal quarters to end on March 31, June 30, September 30, and December 31.
          9.09 Performance of Obligations. Holdings will, and will cause each of
its Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          9.10 Payment of Taxes. Holdings will, and will cause each other Credit
Party to, pay and discharge, all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits, or upon any properties
belonging to it, in each case on a timely basis, and all lawful claims which, if
unpaid, might become a Lien or charge upon any properties of any Credit Party
not otherwise permitted under Section 10.01(i); provided that no Credit Party
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP.
          9.11 Additional Security; Additional Guarantors; Further Assurances.
(a) Holdings will, and will cause each other Credit Party to, at any time and
from time to time, at the expense of the Borrower or such other Credit Party,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be reasonably necessary, or that the Administrative
Agent and/or the Required Term Lenders may reasonably require, to perfect and
protect any Lien granted or purported to be granted under the Security
Documents, or to enable the Collateral Agent to exercise and enforce its rights
and remedies with respect to any Collateral. Without limiting the generality of
the foregoing, each Credit Party will execute and file, or cause to be filed,
such financing or continuation statements under the UCC (or any non-U.S.
equivalent thereto), or amendments thereto, such amendments or supplements to
the Vessel Mortgages (including any amendments required to maintain Liens
granted by such Vessel Mortgages), and such other instruments or notices, as may
be reasonably necessary, or that the Administrative Agent and/or the Required
Term Lenders may reasonably require, to protect and preserve the Liens granted
or purported to be granted hereby and by the other Credit Documents.
          (b) Each Credit Party hereby authorizes the Collateral Agent to file
one or more financing or continuation statements under the UCC (or any non-U.S.
equivalent thereto), and amendments thereto, relative to all or any part of the
Collateral without the signature of such Credit Party, where permitted by law.
The Collateral Agent will promptly send such Credit

66



--------------------------------------------------------------------------------



 



Party a copy of any financing or continuation statements which it may file
without the signature of such Credit Party and the filing or recordation
information with respect thereto.
          (c) Holdings will cause each Subsidiary of the Parent which
guarantees, or provides any collateral security for, the Senior Notes that is
created or acquired after the Effective Date to promptly execute and deliver a
counterpart to the Subsidiaries Guaranty, the Collateral Agency and
Intercreditor Agreement (if applicable) and each applicable Security Document
and, in connection therewith, promptly execute and deliver all further
instruments, and take all further action, that the Administrative Agent and/or
the Required Term Lenders may reasonably require (including, without limitation,
the provision of officers’ certificates, resolutions, good standing certificates
and opinions of counsel), in each case to the reasonable satisfaction of the
Administrative Agent and the Required Term Lenders.
          (d) Holdings will, and will cause each of its Subsidiaries to, grant a
pari passu security interest securing the Obligations in any Collateral granted
to secure the Senior Notes (including, without limitation, any Collateral
granted pursuant to Section 4.18, Section 4.19 or Section 4.25 of the Senior
Notes Indenture) and in connection therewith shall provide the Administrative
Agent with (x) opinions of counsel covering such matters as the Administrative
Agent or the Required Term Lenders shall reasonably request and (y) copies of
all documents and agreements delivered to the Collateral Agent and/or the Senior
Notes Trustee with respect thereto.
          9.12 Use of Proceeds. The Borrower will use the proceeds of the Loans
only as provided in Section 8.08.
          9.13 Flag of Mortgaged Vessels; Vessel Classifications; Management.
(a) The Borrower will, and will cause each of its Subsidiaries (x) to comply
with the requirements of Section 4.26 of the Senior Notes Indenture (as in
effect as the Third Amendment Effective Date and without giving effect to any
amendment, modification, supplement or waiver thereto) and (y) not to change the
flag of any Mortgaged Vessel without the prior written consent of the Required
Revolving Lenders and the Required Term Lenders (such consent not to be
unreasonably withheld).
          (b) The Borrower will, and will cause each of its Subsidiaries to,
insure that the representation set forth in Section 8.24 is true and correct in
all respects.
          9.14 Post-Third Amendment Effective Date Deliverables. On or prior to
the date that is thirty (30) days after the Third Amendment Effective Date, the
Borrower will deliver to the Lenders, as applicable (i) each of the amendments,
financing statements and opinions of counsel listed on Part A of Schedule XIII,
and (ii) any other agreements, financing statements or amendments reasonably
requested by the Term Lenders, the Administrative Agent or the Collateral Agent
to the extent necessary in order to obtain opinions of counsel reasonably
acceptable to the Required Term Lenders. In addition, the Borrower acknowledges
that certain items required to be delivered as a condition precedent to the
Third Amendment Effective Date (including, without limitation, those items
listed on Part B of Schedule XIII) (all such items, the “Undelivered Closing
Items”) were not delivered or were delivered in a form that was not satisfactory
to the Lenders and that, based on the agreement of the Borrower set forth in the
next

67



--------------------------------------------------------------------------------



 



sentence, the Lenders agreed to waive delivery of the Undelivered Closing Items
as a condition to the Third Amendment Effective Date. In consideration for the
waiver of the Lenders set forth in the immediately preceding sentence, Borrower
agrees that on or prior to the date thirty (30) days after the Third Amendment
Effective Date, the Borrower shall deliver all Undelivered Closing Items.
          Section 10. Negative Covenants. Holdings hereby covenants and agrees
that on and after the Effective Date and thereafter for so long as this
Agreement is in effect and until all the Total Commitments have been terminated,
no Notes are outstanding and all Loans, together with interest, fees and all
other Obligations (other than any indemnities described in Section 14.13 which
are not then due and payable) incurred hereunder and thereunder, are paid in
full:
10.01 Liens. Holdings will not, and will not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon or with respect to
(i) any Collateral, other than Permitted Collateral Liens and (ii) any other
assets, other than Permitted Liens. Any Lien securing the Senior Notes shall
also secure the Obligations on a pari passu basis.
          10.02 Merger, Consolidation or Sale of Assets, Etc. (a) Holdings will,
and will cause its Subsidiaries to comply with the requirements of Section 5.01
of the Senior Notes Indenture (as in effect on the Third Amendment Effective
Date and without giving effect to any further amendment, modification,
supplement or waiver thereto), provided that (x) all references to “Default” or
“Event of Default” under said Section shall be deemed to be references to
Default or Event of Default under this Agreement and (y) all requirements that a
Person assumes obligations under the Senior Notes Indenture and related
documents under said Section shall be deemed to require that such Person assumes
obligations under the Credit Documents.
          (b) Holdings will not, and will not permit any Subsidiary to,
consummate any Asset Sale (including a Collateral Disposition) unless (x) such
Asset Sale is permitted pursuant to Sections 4.10 and 4.11, as applicable, of
the Senior Notes Indenture (as in effect on the Third Amendment Effective Date
and without giving effect to any further amendment, modification, supplement or
waiver thereto) and, (y) the requirements of such Sections and with Section 4.24
of the Senior Notes Indenture (as so in effect) with respect to thereto are
fully complied with.
          (c) Holdings will not, and will not permit any of its Subsidiaries to,
receive Refund Proceeds or Net Event of Loss Proceeds (as each such term is
defined in the Senior Notes Indenture as in effect on the Third Amendment
Effective Date and without giving effect to any amendment, modification,
supplement or waiver thereto) unless the provisions of Section 4.10 of the
Senior Notes Indenture (as in effect) with respect thereto are fully complied
with.
          10.03 Dividends. Holdings shall not, and shall not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to
Holdings or any of its Subsidiaries, except that:
     (i) any Subsidiary of Holdings may pay Dividends to its parent company
(including Holdings) and any Subsidiary of Holdings;

68



--------------------------------------------------------------------------------



 



     (ii) during the Forbearance Period, Holdings may pay Dividends of up to
$5,000,000 in the aggregate; provided, however, that if an Event of Default has
occurred and is continuing at the time of such payment, then Holdings shall not
be permitted to pay any Dividends;
     (iii) after termination of the Forbearance Period, additional Dividends if,
at the time of and after giving effect to such Dividends, no Default or Event of
Default has occurred and is continuing or would occur as a consequence of such
Dividends and if the Leverage Ratio for Holdings, for the date on which such
Dividends are paid and after giving pro forma effect thereto as if such
Dividends had been paid at the beginning of the applicable Reference Period,
would not have been greater than 3.0 to 1.0, and such Dividends, together with
the aggregate amount of all other Dividends made by Holdings and its
Subsidiaries (including the Borrower) (excluding Dividends permitted by
subclauses (b), (c), (d) and (e) of clause (iv) below) with respect to the
quarter for which such Dividend is paid, is less than the sum, without
duplication, of: (a) 50% of the Consolidated Net Income of Holdings for the
period (taken as one accounting period) from the beginning of the first fiscal
quarter commencing after the date of the Senior Notes Indenture to the end of
the most recently ended Reference Period (or, if such Consolidated Net Income
for such period is a deficit, less 100% of such deficit), plus (b) 100% of the
aggregate net cash proceeds received by Holdings since the date of the Senior
Notes Indenture (x) as a contribution to its common equity capital in respect of
Equity Interests of Holdings (other than Disqualified Stock) or (y) from the
issue or sale of Equity Interests of Holdings (other than Disqualified Stock) or
from the issue or sale of convertible or exchangeable Disqualified Stock or
convertible or exchangeable debt securities of Holdings that have been converted
into or exchanged for such Equity Interests (other than, in the case of clause
(x) or (y), Equity Interests (or Disqualified Stock or debt securities) sold to
(or in respect of which a capital contribution is received from) a Subsidiary of
Holdings); and
     (iv) after termination of the Forbearance Period, so long as no Default has
occurred and is continuing or would be caused thereby, the preceding provisions
will not prohibit: (a) the payment of any dividend or distribution or the
consummation of any irrevocable redemption within 60 days after the date of
declaration of the dividend or distribution or giving of the redemption notice,
as the case may be, if at the date of declaration or notice, the dividend,
distribution or redemption payment would have complied with the provisions of
this Agreement; (b) the payment of any Dividend in exchange for, or out of the
net cash proceeds of the substantially concurrent sale (other than to a
Subsidiary of Holdings) of, Equity Interests of Holdings (other than
Disqualified Stock) or from the net cash proceeds of the substantially
concurrent contribution of common equity capital to Holdings in respect of
Equity Interests of Holdings (other than Disqualified Stock); provided that the
amount of any such net cash proceeds that are utilized for any such Restricted
Payment will be excluded from clause (b) of Section 10.03(iii); (c) the payment
of any Dividend by a Subsidiary of Holdings (including the Borrower) to the
holders of its Equity Interests on a pro rata basis; (d) the declaration and
payment of regularly scheduled or accrued dividends to holders of any class or
series of Disqualified Stock of Holdings or any Subsidiary of Holdings
(including the Company) issued on or after the date of the Senior Notes
Indenture in accordance with the Leverage

69



--------------------------------------------------------------------------------



 



Ratio test set forth in the first paragraph of Section 4.07 of the Senior Notes
Indenture (as in effect on the Third Amendment Effective Date and without giving
effect to any further amendment, modification, supplement or waiver thereto);
(e) the payment of any Dividend to the Parent (through the Intermediate
Obligors), which together with the amount of loans to the Parent in the form of
Intercompany Internal Debt owing by Parent not to exceed in the aggregate the
amount of (x) any guarantee refunds received by the Borrower, Holdings or a
Subsidiary Guarantor after the date of the Senior Notes Indenture in respect of
an Existing Option Construction Contract in respect of any Option Vessel upon
termination of such Existing Option Construction Contract, (y) the Net Available
Cash received after the date of the Senior Notes Indenture from the sale of any
Discontinued Vessel, or (z) the Net Available Cash received after the date of
the Senior Notes Indenture (after reserves for contingencies) from the sale of,
or of the Equity Interests of a Subsidiary that is not a Guarantor owning, any
Option Vessel to the extent (and only to the extent) such Net Available Cash has
been received by, or paid in cash as a dividend or distribution by a Subsidiary
to, Holdings, the Borrower or a Subsidiary Guarantor within 60 days after the
consummation of such sale, provided that, in the case of clause (x), (y) or (z),
the payment of such dividend, or making of such loan, to Parent is effected
within 60 days after the receipt by the Borrower, Holdings or a Subsidiary
Guarantor of the refunds or Net Available Cash specified in clause (x), (y) or
(z); and (f) other Dividends in an aggregate amount not to exceed $5,000,000
since the date of the Senior Notes Indenture.
The amount of all Dividends (other than cash) will be the Fair Market Value on
the date of the Dividends of the asset(s) or securities proposed to be
transferred or issued by Holdings or such Subsidiary (including the Borrower),
as the case may be, pursuant to the Dividends. The Fair Market Value of any
assets or securities that are required to be valued by this Section 10.03 will
be determined by the Board of Directors of the Borrower in a board resolution
with respect thereto, a copy of which will be delivered to the Administrative
Agent. The Board of Directors’ determination must be based upon an opinion or
appraisal issued by an accounting, appraisal or investment banking firm of
industry recognized standing if the Fair Market Value exceeds $10,000,000.
               10.04 Indebtedness. Holdings shall not, and shall not permit any
of its Subsidiaries to, incur, assume or suffer to exist any Indebtedness,
except:
     (i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;
     (ii) Indebtedness (x) pursuant to the Existing Intercompany Indebtedness,
provided that the obligations of Holdings thereunder are subordinated to the
Obligations of Holdings under this Agreement substantially on the terms set
forth in Exhibit H and (y) constituting intercompany loans or advances from
Holdings or any Subsidiary of Holdings to Holdings or any Subsidiary of Holdings
so long as such intercompany loans or advances owed by a Credit Party are
subordinated to the Obligations substantially on the terms set forth in
Exhibit H;

70



--------------------------------------------------------------------------------



 



     (iii) Existing Indebtedness and any refinancings thereof provided that the
principal amount thereof is not increased;
     (iv) Indebtedness of Holdings or any of its Subsidiaries represented by
Capitalized Lease Obligations, mortgage financings or purchase money
obligations, in each case, incurred for the purpose of financing all or any part
of the purchase price or cost of design, construction, installation or
improvement of property, plant or equipment used in the business of Holdings and
its Subsidiaries (other than any Mortgaged Vessel, Newbuild Vessel or Option
Vessel (as defined in the Senior Notes Indenture), in an aggregate principal
amount, including any Indebtedness incurred pursuant to this clause (iv), not to
exceed $25,000,000 at any time outstanding;
     (v) Indebtedness of Holdings or any Subsidiary of Holdings with respect to
performance bonds, surety bonds, appeal bonds or customs bonds required in the
ordinary course of business or in connection with the enforcement of rights or
claims of Holdings Borrower or any of its Subsidiaries, provided that the
aggregate outstanding amount of all such performance bonds, surety bonds, appeal
bonds and customs bonds permitted by this subsection (v) shall not at any time
exceed $10,000,000;
     (vi) Indebtedness under operating leases entered into in the ordinary
course of business;
     (vii) Indebtedness consisting of the financing of insurance premiums;
     (viii) Indebtedness consisting of performance guarantees made by Holdings
or any of its Subsidiaries in the ordinary course of business;
     (ix) Indebtedness under (x) Interest Rate Protection Agreements which are
nonspeculative in nature and are entered into with respect to other Indebtedness
permitted to remain outstanding or be incurred, as the case may be, pursuant to
this Section 10.04, and (y) Indebtedness evidenced by Other Hedging Agreements
entered into in the ordinary course of business so long as each such Other
Hedging Agreement is non-speculative in nature;
     (x) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds, so long as such Indebtedness is covered within five Business
Days;
     (xi) Indebtedness in respect of workers’ compensation claims, payment
obligations in connection with health or other types of social security
benefits, unemployment or other insurance or self-insurance obligations,
statutory obligations, bankers’ acceptances or similar obligations in the
ordinary course of business (other than, in each case, any obligation for
borrowed money);
     (xii) additional Indebtedness of Holdings or any of its Subsidiaries in an
aggregate principal amount (or accreted value, as applicable) at any time
outstanding not to exceed $10,000,000;

71



--------------------------------------------------------------------------------



 



     (xiii) Indebtedness arising from agreements of Holdings or any of its
Subsidiaries providing indemnification, adjustment of purchase price, earn outs
or similar obligations, in each case, incurred or assumed in connection with the
disposition or acquisition of any business, assets or a Subsidiary Guarantor in
accordance with the terms of this Agreement, other than Indebtedness or
guarantees of Indebtedness incurred or assumed by any Person acquiring all or
any portion of such business, assets or Subsidiary Guarantor for the purpose of
financing such acquisition, in an aggregate principal amount at any time
outstanding not to exceed $5,000,000; provided, however, (A) such Indebtedness
is not reflected as a liability on the balance sheet of Holdings or any of its
Subsidiaries, (B) in the case of any disposition, the maximum liability therefor
will not exceed the gross cash proceeds actually received by Holdings or any of
its Subsidiaries in connection with such disposition, and (C) such Indebtedness
does not constitute an intercompany loan (other than an intercompany loan owing
to Holdings or its Subsidiaries); and
     (xiv) Indebtedness of the Borrower and the Guarantors under the Senior
Notes Indenture in an aggregate principal amount not to exceed at any one time
outstanding $400,000,000 less the aggregate principal amount of the Senior Notes
redeemed, repurchased or otherwise retired.
          10.05 Transactions with Affiliates. Holdings will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
related transactions with any Affiliate of Holdings or any of its Subsidiaries,
other than in the ordinary course of business and on terms and conditions
substantially as favorable to Holdings or such Subsidiary as would reasonably be
obtained by Holdings or such Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except that the
following in any event shall be permitted:
     (i) Dividends permitted by Section 10.03;
     (ii) loans, including intercompany loans, may be made and other
transactions (including the incurrence of Contingent Obligations) may be entered
into by Holdings and its Subsidiaries to the extent permitted by Section 10.04
and Section 10.08;
     (iii) customary fees may be paid to non-officer directors of Holdings and
its Subsidiaries;
     (iv) Holdings and its Subsidiaries may enter into, and may make payments
under, employment agreements, employee benefits plans, stock option plans,
indemnification provisions and other similar compensatory arrangements
(including arrangements made with respect to bonuses) with officers, employees
and directors of Holdings and its Subsidiaries in the ordinary course of
business;
     (v) Holdings and its Subsidiaries may enter into employment agreements or
arrangements with their respective officers and employees in the ordinary course
of business;
     (vi) other transactions existing on the Third Amendment Effective Date and
set forth on Schedule VIII;

72



--------------------------------------------------------------------------------



 



     (vii) transactions by and between the Credit Parties; and
     (viii) transactions by and between Subsidiaries of Holdings that are not
Credit Parties.
          10.06 Limitations on Investments. Holdings will not and will not
permit any of its Subsidiaries to, lend money or credit or make advances to or
guarantee the obligations of or purchase or acquire any stock, obligations or
securities of, or any other Equity Interests in or make any capital contribution
to (each of the foregoing an “Investment” and, collectively, the “Investments”)
any Person, including the Parent or any Subsidiary of the Parent, except that
the following in any event will be permitted:
     (i) any Investment in Holdings or the Borrower or in a Subsidiary of
Holdings that is a Guarantor;
     (ii) any Investment in Cash Equivalents;
     (iii) any Investment by Holdings or any Subsidiary of Holdings (including
the Borrower) in a Person, if as a result of such Investment: (a) such Person
becomes a Subsidiary of Holdings and a Guarantor; or (b) such Person is merged,
consolidated or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, Holdings or a Subsidiary of
Holdings that is a Guarantor;
     (iv) any Investment made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with Section 10.02;
     (v) any acquisition of assets or Capital Stock solely in exchange for the
issuance of, or solely as a contribution to the common equity capital of
Holdings in respect of, Equity Interests (other than Disqualified Stock) of
Holdings;
     (vi) any Investments received in settlement, compromise or resolution of
(a) obligations of trade creditors or customers that were incurred in the
ordinary course of business of Holdings or any of its Subsidiaries (including
the Borrower), including pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of any trade creditor or customer;
or (b) litigation, arbitration or other disputes with Persons who are not
Affiliates;
     (vii) Investments represented by Interest Rate Protection Agreements and
Other Hedging Agreements;
     (viii) loans or advances to employees made in the ordinary course of
business of Holdings, the Borrower or any Subsidiary of the Company in an
aggregate principal amount not to exceed $1,000,000 at any one time outstanding;
     (ix) any Investment existing on the date of this Agreement and specified in
Schedule XIV;

73



--------------------------------------------------------------------------------



 



     (x) guarantees of Indebtedness to the extent such guarantees are permitted
under Section 10.04;
     (xi) Cash Collateral Account deposits;
     (xii) receivables owing to the Borrower, Holdings or any Subsidiary
Guarantor not constituting Indebtedness of the obligor if created or acquired in
the ordinary course of business and payable or dischargeable in accordance with
customary trade terms; provided, however, that (a) such trade terms may include
such concessionary trade terms as Holdings, the Borrower or such Subsidiary
Guarantor deems reasonable in the circumstances and (b) the aggregate
outstanding amount of all Investments made pursuant to this clause (xii) that
are owing by Parent or any Subsidiary thereof (other than Holdings, the Borrower
or any Subsidiary Grantor) do not exceed $5,000,000; and
     (xiii) other Investments in any Person having an aggregate Fair Market
Value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this clause (xiii) that are at the time
outstanding, not to exceed $5,000,000.
Notwithstanding the foregoing, during the Forbearance Period, no Investment by
Holdings or any of its Subsidiaries shall be permitted under subsection
(xiii) hereof, if at the time such Investment is made (and treating such
Investment and all prior Investments during the Forbearance Period as a Dividend
by Holdings) Holdings would not be permitted to pay a Dividend to its parent
company pursuant to Section 10.03(ii).
          10.07 Limitation on Modifications of Certificate of Incorporation and
By-Laws; etc. The Borrower will not, and will not permit any Subsidiary
Guarantor to amend, modify or change its certificate of incorporation,
certificate of formation (including, without limitation, by the filing or
modification of any certificate of designation), by-laws, limited liability
company agreement, partnership agreement (or equivalent organizational
documents) or any agreement entered into by it with respect to its capital stock
or membership interests (or equivalent equity interests), or enter into any new
agreement with respect to its capital stock or membership interests (or
equivalent interests), other than any amendments, modifications or changes or
any such new agreements which are not materially adverse to the interests of the
Lenders.
          10.08 Limitation on Certain Restrictions on Subsidiaries. Holdings
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by Holdings or any of its
Subsidiaries, or pay any Indebtedness owed to Holdings or any of its
Subsidiaries, (b) make loans or advances to Holdings or any of its Subsidiaries
or (c) transfer any of its properties or assets to Holdings or any of its
Subsidiaries, except for such encumbrances or restrictions existing under or by
reason of (i) applicable law, (ii) this Agreement and the other Credit
Documents, the Parent Credit Agreement, the Senior Notes Documents and the
Existing Intercompany Indebtedness, (iii) customary provisions restricting
subletting or assignment of any lease governing any leasehold interest of
Holdings or any of its Subsidiaries, (iv) customary provisions restricting
assignment

74



--------------------------------------------------------------------------------



 



of any agreement entered into by Holdings or any of its Subsidiaries in the
ordinary course of business and (v) any holder of a Lien may restrict the
transfer of the asset or assets subject thereto.
          10.09 Business. Holdings will not, and will not permit any of its
Subsidiaries to, engage in any business other than any business conducted by the
Credit Parties and their Subsidiaries on the Third Amendment Effective Date and
any other business or activities as may be substantially similar, incidental or
related thereto.
          10.10 ERISA. Holdings will not, and will not permit any of its
Subsidiaries, nor any ERISA Affiliate, to (i) engage in any “prohibited
transaction” within the meaning of Section 406 of ERISA or Section 4975 of the
Code which could result in a material liability for the Borrower or any of its
Subsidiaries; or (ii) sponsor, maintain, make contributions to or incur
liabilities in respect of any Plan which is subject to Title IV of ERISA or
Section 302 of ERISA or Section 412 of the Code.
          10.11 Voluntary Prepayments, Etc. of Senior Notes; Amendments of
Senior Notes Documentation. (a) The Borrower will not, and will not permit any
of its Subsidiaries to, directly or indirectly, voluntarily prepay, redeem,
purchase, defease or otherwise satisfy the Senior Notes in any manner prior to
the later of the Revolving Loan Maturity Date and the Term Loan Maturity Date
(it being understood that payments of regularly scheduled principal and
interest, fees and legal expenses, as well as mandatory prepayments shall be
permitted) unless a corresponding pro rata reduction in the Total Commitments is
made pursuant to Section 4.03 and, to the extent that the Aggregate Revolving
Exposure exceeds the Total Revolving Commitment or to the extent the Aggregate
Term Loan Exposure exceeds the Total Term Loan Commitments, in each case, after
giving effect thereto, it repays on such date the principal of the Loans and/or
cash collateralizes the Letters of Credit in an amount equal to such excess as
provided in Section 5.02(b).
          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, amend, modify or change any term or condition of any
documentation related to the Senior Notes, including, but not limited to the
Senior Notes Documentation, except in a manner that would not materially
adversely affect the Lenders.
          10.12 Substitution of Collateral. Holdings will not, and will not
permit any of its Subsidiaries to, exercise the right to substitute Collateral
pursuant to clause (b) of the first sentence of Section 4.24 of the Senior Notes
Indenture if an Event of Default then exists at the time such right is
exercised.
          10.13 Minimum Cash. During the Forbearance Period, Holdings, the
Borrower and the Subsidiary Guarantors, on a consolidated basis, shall maintain
as of the end of each fiscal month beginning June 30, 2010 cash and cash
equivalents (in each case, free of Liens other than those in favor of the
Collateral Agent) (“Liquidity”) of not less than $20,000,000; provided, however,
in lieu of the foregoing, solely for the months of February and March 2011,
unless prior to the end of either such month the Borrower shall have received
$12,870,000 or more of the anticipated refunds relating to the termination of
the Existing Option Construction Contracts (as defined in the Senior Notes
Indenture), Liquidity may be not less than $15,000,000. The

75



--------------------------------------------------------------------------------



 



Borrower shall deliver to the Administrative Agent an Officer’s Certificate, in
the form attached hereto as Exhibit M, and a detailed computation of its
Liquidity no later than the 10th calendar day following the end of each fiscal
month beginning with the month ended June 30, 2010.
          10.14 Minimum Monthly EBITDA. During the Forbearance Period, Holdings
shall have Consolidated Cash Flow for the preceding twelve-month period (“LTM
Consolidated Cash Flow”) measured as of the end of each fiscal month of Holdings
of at least the required amount set forth in the following table for each
applicable month set forth above such amount:

              Minimum LTM Consolidated Month Ending   Cash Flow (in Millions)
June 30, 2010
  $ 57.1  
July 31, 2010
  $ 54.8  
August 31, 2010
  $ 51.0  
September 30, 2010
  $ 45.9  
October 31, 2010
  $ 53.4  
November 30, 2010
  $ 58.5  
December 31, 2010
  $ 61.0  
January 31, 2011
  $ 65.3  
February 28, 2011
  $ 72.8  
March 31, 2011
  $ 69.9  
April 31, 2011
  $ 75.6  
May 31, 2011
  $ 76.9  
June 30, 2011
  $ 80.1  

          Holdings shall deliver to the Administrative Agent and the Lenders an
Officer’s Certificate, in the form attached here to as Exhibit N, and a detailed
computation of its LTM Consolidated Cash Flow no later than the 30th calendar
day following the end of each fiscal month beginning with the month ended
June 30, 2010.
          Section 11. Events of Default. Upon the occurrence of any of the
following specified events (each an “Event of Default”):
          11.01 Payments. The Borrower shall (i) default in the payment when due
of any principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan or Note, or any fees or any other amounts owing
hereunder or thereunder; or
          11.02 Representations, etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or in any certificate

76



--------------------------------------------------------------------------------



 



delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or
          11.03 Covenants. Holdings or any of its Subsidiaries shall (i) default
in the due performance or observance by it of any term, covenant or agreement
contained in Sections 9.01(a), 9.01(b), 9.01(e), 9.03 and 9.11(c) (other than
clause (i) and (ii) thereof), inclusive, or Section 10 or (ii) default in the
due performance or observance by it of any other term, covenant or agreement
(other than those referred to in Sections 11.01, 11.02 or clause (i) of this
Section 11.03) contained in this Agreement and, in the case of this clause (ii),
such default shall continue unremedied for a period of 30 days after written
notice to the defaulting party by the Administrative Agent or the Required
Revolving Lenders and/or the Required Term Lenders; or
          11.04 Default Under Other Agreements. (i) The Parent or any of the
Holdco Guarantors or any of Holdings’ Subsidiaries shall default in any payment
of any Indebtedness (other than the Obligations, the Existing Intercompany
Indebtedness and any other intercompany loans) beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created or (ii) the Parent or any of the Holdco Guarantors or any of Holdings’
Subsidiaries shall default in the observance or performance of any agreement or
condition relating to any Indebtedness (other than the Obligations, the Existing
Intercompany Indebtedness and any other intercompany loans) or contained in any
instrument or agreement evidencing, securing or relating thereto, including,
without limitation, the Senior Note Indenture, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause (determined without regard
to whether any notice is required), any such Indebtedness to become due prior to
its stated maturity, provided that it shall not be a Default or Event of Default
under this Section 11.04 unless the aggregate principal amount of all
Indebtedness as described in preceding clauses (i) through (ii), inclusive, is
(x) during the Forbearance Period, at least $5,000,000 and (y) otherwise, at
least $10,000,000; or
          11.05 Bankruptcy, etc. (i) The Parent or any of the Holdco Guarantors
or any of Holdings’ Subsidiaries shall commence a voluntary case concerning
itself under Title 11 of the United States Code entitled “Bankruptcy,” as now or
hereafter in effect, or any successor thereto (the “Bankruptcy Code”); or an
involuntary case is commenced against the Parent or any of the Holdco Guarantors
or any of Holdings’ Subsidiaries and the petition is not controverted within
10 days after service of summons, or is not dismissed within 60 days, after
commencement of the case; or (ii) a custodian (as defined in the Bankruptcy
Code) is appointed for, or takes charge of, all or substantially all of the
property of the Parent or any of the Holdco Guarantors or any of Holdings’
Subsidiaries or (iii) the Parent or any of the Holdco Guarantors or any of their
Subsidiaries commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Parent or any of the Holdco Guarantors or any of
Holdings’ Subsidiaries or there is commenced against the Parent or any of the
Holdco Guarantors or any of Holdings’ Subsidiaries any such proceeding which
remains undismissed for a period of 60 days, or (iv) the Parent or any of the
Holdco Guarantors or any of their Subsidiaries is adjudicated insolvent or
bankrupt; or (v) any order of relief or other order

77



--------------------------------------------------------------------------------



 



approving any such case or proceeding is entered; or (vi) the Parent or any of
the Holdco Guarantors or any of Holdings’ Subsidiaries suffers any appointment
of any custodian or the like for it or any substantial part of its property to
continue undischarged or unstayed for a period of 60 days; or (vii) the Parent
or any of the Holdco Guarantors or any of Holdings’ Subsidiaries makes a general
assignment for the benefit of creditors; or (viii) any corporate action is taken
by the Parent or any of the Holdco Guarantors or any of Holdings’ Subsidiaries
for the purpose of effecting any of the foregoing; or (ix) the appointment of a
chapter 11 trustee or examiner with expanded powers in any of the Parent
Bankruptcy Cases or the conversion of a Parent Bankruptcy Case into a case under
chapter 7 of the Bankruptcy Code; or
          11.06 ERISA. (a) A contribution required to be made with respect to a
Plan or a Foreign Pension Plan is not timely made, or the Parent, the Holdco
Guarantors or any of its Subsidiaries has incurred or is reasonably likely to
incur liabilities pursuant to one or more employee welfare benefit plans (as
defined in Section 3(1) of ERISA) that provide benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA) or Plans
or Foreign Pension Plans, or the Borrower or any of its Subsidiaries has
incurred or is reasonably likely to incur any liability on account of a group
health plan (as defined in Section 607(1) of ERISA, Section 4980 B(g)(2) of the
Code or 45 Code of Federal Regulations Sections 160.103) under Section 4980B of
the Code and/or the Health Insurance Portability and Accountability Act of 1996;
(b) there shall result from any such event or events the imposition of a lien,
the granting of a security interest, or a liability or a material risk of
incurring a liability; and (c) such lien, security interest or liability,
individually and/or in the aggregate, in the opinion of the Required Revolving
Lenders and/or the Required Term Lenders, has had, or could reasonably be
expected to have, a Material Adverse Effect; or
          11.07 Security Documents. At any time after the execution and delivery
thereof, any of the Security Documents shall cease to be in full force and
effect, or shall cease to give the Collateral Agent for the benefit of the
Secured Creditors the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation, a perfected security interest
in, and Lien on, all of the Collateral), in favor of the Collateral Agent,
superior to and prior to the rights of all third Persons to the extent required
by the Security Documents and the Collateral Agency and Intercreditor Agreement
(except in connection with Permitted Collateral Liens), and subject to no other
Liens (except Permitted Collateral Liens); or
          11.08 Guaranties. Any Guaranty or any provision thereof shall cease to
be in full force and effect, or any Guarantor or any Person acting by or on
behalf of such Guarantor shall deny or disaffirm such Guarantor’s obligations
under the relevant Guaranty or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any Guaranty; or
          11.09 Judgments. One or more judgments or decrees shall be entered
against the Parent or any of the Holdco Guarantors or any of Holdings’
Subsidiaries involving in the aggregate for the Parent or any of the Holdco
Guarantors and Holdings’ Subsidiaries a liability (not paid or fully covered by
a reputable and solvent insurance company) and such judgments and decrees either
shall be final and non-appealable or shall not be vacated, discharged or stayed
or bonded pending appeal for any period of 60 consecutive days, and the
aggregate amount of all such judgments, to the extent not covered by insurance,
equals or exceeds $5,000,000; or

78



--------------------------------------------------------------------------------



 



          11.10 Change of Control. A Change of Control shall occur; or
          11.11 Parent Credit Agreement. An “Event of Default” under and as
defined in the Parent Credit Agreement shall have occurred and be continuing; or
          11.12 Special Repurchase Offer. The Borrower is required to make a
“Special Repurchase Offer” under and as defined in the Senior Notes Indenture;
or
          11.13 Forbearance Termination Date. A Forbearance Termination Date
(under and as defined in the Third Amendment) shall occur;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Revolving Lenders and/or the Required Term Lenders, shall by
written notice to the Borrower, take any or all of the following actions,
without prejudice to the rights of the Administrative Agent, any Lender or the
holder of any Note to enforce its claims against any Credit Party (provided
that, if an Event of Default specified in Section 11.05 shall occur, the result
which would occur upon the giving of written notice by the Administrative Agent
to the Borrower as specified in clauses (i), (ii), (iii) and (iv) below shall
occur automatically without the giving of any such notice); provided, further,
that if any Guarantor is subject to an Event of Default specified in
Section 11.05, then notwithstanding anything to the contrary contained above,
all obligations guaranteed by the respective Guarantor, whether fixed or
contingent, shall be deemed, without the necessity of further action or notice
to be due and payable in full): (i) declare the Revolving Loan Commitments
terminated, whereupon all Revolving Loan Commitments of each Lender shall
forthwith terminate immediately and any Commitment Commission shall forthwith
become due and payable without any other notice of any kind; (ii) declare the
Tranche A Term Loan Commitments terminated, whereupon all Tranche A Term Loan
Commitments of each Lender shall forthwith terminate immediately and any accrued
and unpaid fees or other amounts payable to the Tranche A Term Lenders, whether
under the Yield Enhancement Letter or otherwise, shall forthwith become due and
payable without any other notice of ay kind; (iii) declare the Tranche B Term
Loan Commitments terminated, whereupon all Tranche B Term Loan Commitments of
each Lender shall forthwith terminate immediately and any accrued and unpaid
fees or other amounts payable to the Tranche B Term Lenders, whether under the
Yield Enhancement Letter or otherwise, shall forthwith become due and payable
without any other notice of ay kind; (iv) declare the principal of and any
accrued interest in respect of all Loans and the Notes and all Obligations,
including, without limitation, all Prepayment Premiums, owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party; (v) terminate any Letter of Credit that
may be terminated in accordance with its terms; and (vi) enforce, as Collateral
Agent, all of the Liens and security interests created pursuant to the Security
Documents.
          Notwithstanding the foregoing, until the expiration of the Forbearance
Period, (i) Sections 11.03, 11.04 (other than with respect to the Senior Notes
Indenture), 11.05 (other than clause (ix) thereof), 11.06, 11.08 (solely to the
extent as a result of the Parent Bankruptcy Case) and 11.09 shall not apply to
the Parent, Trico Cayman and/or Trico Holdco and (ii) Section 11.11 shall not
apply. For the avoidance of doubt, until the expiration of the Forbearance
Period, the

79



--------------------------------------------------------------------------------



 



commencement and continuation of a Parent Bankruptcy Case shall be deemed not to
result in any Default, Event of Default or a breach of any other covenant or
term of this Agreement; provided, however, that rights of the Administrative
Agent and the Lenders to enforce the obligations of the Parent, Trico Cayman
and/or Trico Holdco under their Guarantees are expressly reserved.
          Section 12. Administrative Agent.
          12.01 Appointment. (a) The Lenders hereby irrevocably designate and
appoint Nordea Bank Finland plc, New York Branch, as Administrative Agent (for
purposes of this Section 12 and Section 13.01, the term “Administrative Agent”
also shall include Nordea Bank Finland plc, New York Branch (and/or any of its
affiliates) in its capacity as Joint Lead Arranger and Book Runner in connection
with this Agreement and the financings contemplated hereby) to act as specified
herein and in the other Credit Documents. Each Lender hereby irrevocably
authorizes, and each holder of any Note by the acceptance of such Note shall be
deemed irrevocably to authorize, the Administrative Agent to take such action on
its behalf under the provisions of this Agreement, the other Credit Documents
and any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto.
The Administrative Agent may perform any of its respective duties hereunder by
or through its officers, directors, agents, employees or affiliates. Each Lender
irrevocably appoints the Administrative Agent as security trustee on its behalf
with regard to (i) the security, powers, rights, titles, benefits and interests
(both present and future) constituted by and conferred on the Lenders or any of
them or for the benefit thereof under or pursuant to any Credit Document
(including, without limitation, the benefit of all covenants, undertakings,
representations, warranties and obligations given, made or undertaken to any
Lender in any Credit Document), (ii) all moneys, property and other assets paid
or transferred to or vested in any Lender or any agent of any Lender or received
or recovered by any Lender or any agent of any Lender pursuant to, or in
connection with, any Credit Document whether from any Credit Party or any other
Person and (iii) all money, investments, property and other assets at any time
representing or deriving from any of the foregoing, including all interest,
income and other sums at any time received or receivable by any Lender or any
agent of any Lender in respect of the same (or any part thereof). The
Administrative Agent hereby accepts such appointment.
          12.02 Nature of Duties. The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth in this Agreement
and in the other Credit Documents. Neither the Administrative Agent nor any of
its officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in final and non-appealable decision). The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent

80



--------------------------------------------------------------------------------



 



any obligations in respect of this Agreement or any other Credit Document except
as expressly set forth herein or therein.
          12.03 Lack of Reliance on the Administrative Agent. Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of the Parent and its Subsidiaries in connection with the making and the
continuance of the Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of the
Parent and its Subsidiaries and, except as expressly provided in this Agreement,
the Administrative Agent shall not have any duty or responsibility, either
initially or on a continuing basis, to provide any Lender or the holder of any
Note with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter. The Administrative Agent shall not be responsible to any Lender or
the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of this Agreement or any other Credit Document or the financial
condition of the Parent and its Subsidiaries or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement or any other Credit Document, or the financial
condition of the Parent and its Subsidiaries or the existence or possible
existence of any Default or Event of Default.
          12.04 Certain Rights of the Administrative Agent. If the
Administrative Agent requests instructions from the Required Revolving Lenders
and/or the Required Term Lenders with respect to any act or action (including
failure to act) in connection with this Agreement or any other Credit Document,
the Administrative Agent shall be entitled to refrain from such act or taking
such action unless and until the Administrative Agent shall have received
instructions from the Required Revolving Lenders and/or the Required Term
Lenders; and the Administrative Agent shall not incur liability to any Lender by
reason of so refraining. Without limiting the foregoing, neither any Lender nor
the holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting hereunder or
under any other Credit Document in accordance with the instructions of the
Required Revolving Lenders and/or the Required Term Lenders or refraining from
acting hereunder or under any other Credit Document in accordance with the
instructions of the Required Revolving Lenders and the Required Term Lenders.
          12.05 Reliance. The Administrative Agent shall be entitled to
reasonably rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, statement, certificate, telex, teletype or
telecopier message, cablegram, radiogram, order or other document or telephone
message signed, sent or made by any Person that the Administrative Agent
reasonably believed to be the proper Person, and, with respect to all legal
matters pertaining to this Agreement and any other Credit Document and its
duties hereunder and thereunder, upon advice of counsel selected by the
Administrative Agent.
          12.06 Indemnification. To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and

81



--------------------------------------------------------------------------------



 



indemnify the Administrative Agent (and any affiliate thereof), in proportion to
their respective “percentage” as used in determining the Required Lenders
determined as if there were no Defaulting Lenders), for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Administrative Agent (or
any affiliate thereof) in performing its duties hereunder or under any other
Credit Document, or in any way relating to or arising out of this Agreement or
any other Credit Document; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).
          12.07 The Administrative Agent in its Individual Capacity. With
respect to its obligation to make Loans, under this Agreement, the
Administrative Agent shall have the rights and powers specified herein for a
“Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lender,” “Required
Lenders,” “Required Revolving Lenders,” “Required Term Lenders,” “holders of
Notes” or any similar terms shall, unless the context clearly indicates
otherwise, include the Administrative Agent in its respective individual
capacities. The Administrative Agent and its affiliates may accept deposits
from, lend money to, and generally engage in any kind of banking, investment
banking, trust or other business with, or provide debt financing, equity capital
or other services (including financial advisory services) to any Credit Party or
any Affiliate of any Credit Party (or any Person engaged in a similar business
with any Credit Party or any Affiliate thereof) as if they were not performing
the duties specified herein, and may accept fees and other consideration from
any Credit Party or any Affiliate of any Credit Party for services in connection
with this Agreement and otherwise without having to account for the same to the
Lenders.
          12.08 Holders. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or endorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.
          12.09 Resignation by the Administrative Agent. (a) The Administrative
Agent may resign from the performance of all its respective functions and duties
hereunder and/or under the other Credit Documents at any time by giving 15
Business Days’ prior written notice to the Lenders and, unless a Default or an
Event of Default under Section 11.05 then exists, the Borrower.
          (b) Upon any such notice of resignation by the Administrative Agent,
the Required Revolving Lenders and the Required Term Lenders shall appoint a
successor Administrative Agent hereunder or thereunder who shall be a commercial
bank or trust company reasonably acceptable to the Borrower, which acceptance
shall not be unreasonably withheld or delayed (provided that Borrower’s approval
shall not be required if an Event of Default then exists).

82



--------------------------------------------------------------------------------



 



          (c) If a successor Administrative Agent shall not have been so
appointed within such 15 Business Day period, the Administrative Agent, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed, provided that the Borrower’s consent shall not be required if an Event
of Default then exists), shall then appoint a successor Administrative Agent who
shall serve as Administrative Agent hereunder or thereunder until such time, if
any, as the Required Revolving Lenders and the Required Term Lenders appoint a
successor Administrative Agent as provided above.
          (d) If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 30th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and (x) the Required Revolving Lenders shall
thereafter perform all the duties of the Administrative Agent hereunder and/or
under any other Credit Document with respect to the Revolving Loans and (y) the
Required Term Lenders shall thereafter perform all the duties of the
Administrative Agent hereunder and/or under any other Credit Document with
respect to the Term Loans, in each case, until such time, if any, as the
Required Revolving Lenders and the Required Term Lenders appoint a successor
Administrative Agent as provided above.
          (e) To the extent a successor Administrative Agent is appointed
pursuant to the provisions of this Section 12.09, the Borrower shall pay the
reasonable fees and expenses of such successor Administrative Agent.
          12.10 No Other Duties, etc. Anything herein to the contrary
notwithstanding, the Joint Lead Arrangers for the agents listed on the cover
page hereof shall not have any powers, duties or responsibilities under this
Agreement or any of the other Credit Documents, except in their capacity, as
applicable, as Administrative Agent or Lender hereunder.
          12.11 Removal of the Administrative Agent; Appointment of Successor
Administrative Agent.
          (a) The Administrative Agent may be removed at any time by written
notice from the Required Lenders, which removal shall be effective upon the
appointment of a successor administrative agent.
          (b) A successor Administrative Agent may be appointed by the Required
Lenders. If a successor Administrative Agent shall not have been so appointed
within ten Business Days after delivery of the notice of removal described in
the immediately preceding subclause (a), the Administrative Agent may appoint a
successor Administrative Agent.
          (c) Upon the appointment of a successor Administrative Agent, the
removed Administrative Agent shall promptly execute and deliver all instruments
and documents, and take all actions that the successor Administrative Agent or
the Required Lenders may reasonably request, in order to effect such removal and
the assignment of rights, interests, duties and obligations of the
Administrative Agent under the Credit Documents.
          (d) To the extent a successor Administrative Agent is appointed
pursuant to the provisions of this Section 12.11, the Borrower shall pay the
reasonable fees and expenses of such successor Administrative Agent.

83



--------------------------------------------------------------------------------



 



          Section 13. Holdco Guarantees.
          13.01 Holdco Guarantees. In order to induce the Administrative Agent
and the Lenders to enter into this Agreement and to extend credit hereunder, and
in recognition of the direct benefits to be received by the Borrower from the
proceeds of the Loans, each of Trico Holdco, Trico Cayman and Holdings hereby
agrees with the Guaranteed Creditors as follows: (i) each of Trico Holdco, Trico
Cayman and Holdings hereby and unconditionally and irrevocably guarantees to the
Guaranteed Creditors, as primary obligor and not merely as surety, the full and
prompt payment when due, whether upon maturity, acceleration or otherwise, of
any and all of the Guaranteed Obligations to the Guaranteed Creditors and
(ii) each of Trico Holdco, Trico Cayman and Holdings unconditionally and
irrevocably fully indemnifies each Lender on its demand in respect of all
claims, expenses, liabilities and losses which are made or brought against or
incurred by such Lender as a result of or in connection with any obligation or
liability guaranteed by the Holdco Guarantor being or becoming unenforceable,
invalid, void or illegal; and the amount recoverable under this indemnity shall
be equal to the amount which such Lender would otherwise have been entitled to
recover. If any or all of the Guaranteed Obligations becomes due and payable
hereunder, each of Trico Holdco, Trico Cayman and Holdings, unconditionally and
irrevocably, undertake to pay such indebtedness to the Administrative Agent
and/or the other Guaranteed Creditors, or order, on demand, together with any
and all reasonable documented out-of-pocket expenses which may be incurred by
the Administrative Agent and the other Guaranteed Creditors in collecting any of
the Guaranteed Obligations. If a claim is ever made upon any Guaranteed Creditor
for repayment or recovery of any amount or amounts received in payment or on
account of any of the Guaranteed Obligations and any of the aforesaid payees
repays all or part of said amount by reason of (i) any judgment, decree or order
of any court or administrative body having jurisdiction over such payee or any
of its property or (ii) any settlement or compromise of any such claim effected
by such payee with any such claimant (including the Borrower), then and in such
event, each of Trico Holdco, Trico Cayman and Holdings agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon Trico
Holdco, Trico Cayman or Holdings, as the case may be, notwithstanding any
revocation of these Holdco Guarantees or other instrument evidencing any
liability of the Borrower, and Trico Holdco, Trico Cayman or Holdings, as the
case may be, shall be and remain liable to the aforesaid payees hereunder for
the amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.
          13.02 Bankruptcy. Additionally, each of Trico Holdco, Trico Cayman and
Holdings unconditionally and irrevocably guarantees to the Guaranteed Creditors
the payment of any and all of the Guaranteed Obligations whether or not due or
payable by the Borrower upon the occurrence of any of the events specified in
Section 11.05, and unconditionally, irrevocably, jointly and severally promises
to pay such indebtedness to the Guaranteed Creditors, or order, on demand.
          13.03 Nature of Liability. The liability of each of Trico Holdco,
Trico Cayman and Holdings hereunder is exclusive and independent of any security
for or other guaranty of the Guaranteed Obligations, whether executed by Trico
Holdco, Trico Cayman, Holdings, any other guarantor or by any other party, and
the liability of each of Holdings, Trico Holdco and Trico Cayman hereunder shall
not be affected or impaired by (a) any direction as to application of

84



--------------------------------------------------------------------------------



 



payment by the Borrower or by any other party, or (b) any other continuing or
other guaranty, undertaking or maximum liability of a guarantor or of any other
party as to the Guaranteed Obligations, or (c) any payment on or in reduction of
any such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by the Borrower, or (e) any payment
made to any Guaranteed Creditor on the Guaranteed Obligations which any such
Guaranteed Creditor repays to the Borrower or any other Credit Party pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and each of Trico Holdco, Trico Cayman and Holdings
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, or (f) any action or inaction of the type
described in Section 14.05.
          13.04 Independent Obligation. The obligations of each of Trico Holdco,
Trico Cayman and Holdings hereunder are several and are independent of the
obligations of any other guarantor, any other party or the Borrower, and a
separate action or actions may be brought and prosecuted against Trico Holdco,
Trico Cayman or Holdings whether or not action is brought against any other
guarantor, any other party or the Borrower and whether or not any other
guarantor, any other party or the Borrower be joined in any such action or
actions. Each of Trico Holdco, Trico Cayman and Holdings waives, to the fullest
extent permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by the Borrower or
other circumstance which operates to toll any statute of limitations as to the
Borrower shall operate to toll the statute of limitations as to Trico Holdco,
Trico Cayman and Holdings.
          13.05 Authorization. Each of Trico Holdco, Trico Cayman and Holdings
authorizes the Guaranteed Creditors without notice or demand (except as shall be
required by applicable statute or this Agreement and cannot be waived), and
without affecting or impairing its liability hereunder, from time to time to:
     (a) in accordance with the terms and provisions of this Agreement and the
other Credit Documents, change the manner, place or terms of payment of, and/or
change or extend the time of payment of, renew, increase, accelerate or alter,
any of the Guaranteed Obligations (including any increase or decrease in the
principal amount thereof or the rate of interest or fees thereon), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and these Holdco Guarantees made shall apply to such Guaranteed Obligations as
so changed, extended, renewed or altered;
     (b) take and hold security for the payment of the Guaranteed Obligations
and sell, exchange, release, impair, surrender, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;
     (c) exercise or refrain from exercising any rights against the Borrower,
any other Credit Party or others or otherwise act or refrain from acting;
     (d) release or substitute any one or more endorsers, guarantors, the
Borrower,

85



--------------------------------------------------------------------------------



 



other Credit Parties or other obligors;
     (e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower to its creditors other than the Guaranteed Creditors;
     (f) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower to the Guaranteed Creditors regardless
of what liability or liabilities of the Borrower remain unpaid;
     (g) consent to or waive any breach of, or any act, omission or default
under, this Agreement or any other Credit Document or any of the instruments or
agreements referred to herein or therein, or, pursuant to the terms of the
Credit Documents, otherwise amend, modify or supplement this Agreement or any
other Credit Document or any of such other instruments or agreements; and/or
     (h) take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of Trico
Holdco, Trico Cayman or Holdings from its liabilities under these Holdco
Guarantees.
          13.06 Reliance. It is not necessary for any Guaranteed Creditor to
inquire into the capacity or powers of each of Trico Holdco, Trico Cayman and
Holdings or any of their Subsidiaries or the officers, directors, partners or
agents acting or purporting to act on their behalf, and any Guaranteed
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.
          13.07 Subordination. Any indebtedness of the Borrower now or hereafter
owing to each of Trico Holdco, Trico Cayman and Holdings is hereby subordinated
to the Guaranteed Obligations of the Borrower owing to the Guaranteed Creditors;
and if the Administrative Agent or the Required Term Lenders so request at a
time when an Event of Default exists, all such indebtedness of the Borrower to
each of Trico Holdco, Trico Cayman and Holdings shall be collected, enforced and
received by Trico Holdco, Trico Cayman or Holdings, as the case may be, for the
benefit of the Guaranteed Creditors and be paid over to the Administrative Agent
on behalf of the Guaranteed Creditors on account of the Guaranteed Obligations,
but without affecting or impairing in any manner the liability of Trico Holdco,
Trico Cayman or Holdings under the other provisions of this Holdco Guaranty.
Prior to the transfer by Trico Holdco, Trico Cayman or Holdings of any note or
negotiable instrument evidencing any such indebtedness of the Borrower to Trico
Holdco, Trico Cayman or Holdings, as the case may be, shall mark such note or
negotiable instrument with a legend that the same is subject to this
subordination. Without limiting the generality of the foregoing, each of Trico
Holdco, Trico Cayman and Holdings hereby agrees with the Guaranteed Creditors
that they will not exercise any right of subrogation which they may at any time
otherwise have as a result of these Holdco Guarantees (whether contractual,
under Section 509 of the Bankruptcy Code or otherwise) until all Guaranteed
Obligations have been paid in full in cash. If and to the extent required in
order for the Guaranteed Obligations of each of Trico Holdco, Trico Cayman and
Holdings to be

86



--------------------------------------------------------------------------------



 



enforceable under applicable federal, state and other laws relating to the
insolvency of debtors, the maximum liability of Trico Holdco, Trico Cayman or
Holdings, as the case may be, hereunder shall be limited to the greatest amount
which can lawfully be guaranteed by Trico Holdco, Trico Cayman or Holdings, as
the case may be, under such laws, after giving effect to any rights of
contribution, reimbursement and subrogation arising under this Section 13.07.
          13.08 Waiver. (a) Each of Trico Holdco, Trico Cayman and Holdings
waives any right (except as shall be required by applicable statute and cannot
be waived) to require any Guaranteed Creditor to (i) proceed against the
Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from the Borrower, any other guarantor or any other
party or (iii) pursue any other remedy in any Guaranteed Creditor’s power
whatsoever. Each of Trico Holdco, Trico Cayman and Holdings waives any defense
based on or arising out of any defense of the Borrower, any other guarantor or
any other party, other than payment in full in cash of the Guaranteed
Obligations, based on or arising out of the disability of the Borrower, any
other guarantor or any other party, or the validity, legality or
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower other
than payment in full in cash of the Guaranteed Obligations. The Guaranteed
Creditors may, at their election, foreclose on any security held by the
Administrative Agent or any other Guaranteed Creditor by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Guaranteed Creditors may have against the
Borrower, or any other party, or any security, without affecting or impairing in
any way the liability of either Trico Holdco, Trico Cayman or Holdings hereunder
except to the extent the Guaranteed Obligations have been paid in cash. Each of
Trico Holdco, Trico Cayman and Holdings waives any defense arising out of any
such election by the Guaranteed Creditors, even though such election operates to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of Trico Holdco, Trico Cayman or Holdings against the Borrower, or any
other party or any security.
          (b) Each of Trico Holdco, Trico Cayman and Holdings waives all
presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of these Holdco Guarantees, and notices of the existence,
creation or incurring of new or additional Guaranteed Obligations. Each of Trico
Holdco, Trico Cayman and Holdings assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which each of Trico
Holdco, Trico Cayman and Holdings assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any of the other Guaranteed Creditors shall
have any duty to advise either Trico Holdco, Trico Cayman or Holdings of
information known to them regarding such circumstances or risks.
          Section 14. Miscellaneous.
          14.01 Payment of Expenses. The Borrower agrees to: (i) whether or not
the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and

87



--------------------------------------------------------------------------------



 



disbursements of White & Case LLP and the Administrative Agent’s local maritime
counsel and the Administrative Agent’s consultants) and the Required Term
Lenders (including, without limitation, the reasonable fees and disbursements of
Latham & Watkins LLP and the Required Term Lender’s local maritime counsel and
the Required Term Lender’s consultants), in each case, in connection with the
preparation, execution and delivery of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein and
any amendment, waiver, assignment or consent relating hereto or thereto
(including, without limitation, in connection with the removal of the
Administrative Agent pursuant to Section 12.11), of the Administrative Agent in
connection with its syndication efforts with respect to this Agreement and of
the Administrative Agent and the Required Term Lenders and, after the occurrence
of an Event of Default, each of the Lenders in connection with the enforcement
of this Agreement and the other Credit Documents and the documents and
instruments referred to herein and therein or in connection with any refinancing
or restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(including, in each case without limitation, the reasonable fees and
disbursements of counsel and consultants for the Administrative Agent and, after
the occurrence of an Event of Default, counsel for each of the Lenders);
(ii) pay and hold the Administrative Agent, each of the Lenders harmless from
and against any and all present and future stamp, documentary, transfer, sales
and use, value added, excise and other similar taxes with respect to the
foregoing matters, the performance of any obligation under this Agreement or any
other Credit Document or any payment thereunder, and save the Administrative
Agent, each of the Lenders harmless from and against any and all liabilities
with respect to or resulting from any delay or omission (other than to the
extent attributable to the Administrative Agent, such Lender) to pay such taxes;
and (iii) indemnify the Administrative Agent, the Collateral Agent, each Lender,
and each of their respective officers, directors, employees, representatives,
agents, affiliates, trustees and investment advisors (the “Indemnitees”) from
and hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (a) any investigation, litigation or
other proceeding (whether or not the Administrative Agent, any Lender is a party
thereto and whether or not such investigation, litigation or other proceeding is
brought by or on behalf of any Credit Party) related to the entering into and/or
performance of this Agreement or any other Credit Document or the proceeds of
any Loans hereunder or the consummation of the Transaction or any other
transactions contemplated herein or in any other Credit Document or the exercise
of any of their rights or remedies provided herein or in the other Credit
Documents, or (b) the Release of Hazardous Materials by Borrower or its
Subsidiaries in the air, surface water or groundwater or on the surface or
subsurface of any Mortgaged Vessel at any time owned, operated or occupied by
the Borrower, or any of the Borrower’s Subsidiaries, the generation, storage,
transportation, handling, disposal or Release of Hazardous Materials by the
Borrower or any of the Borrower’s Subsidiaries at any location, whether or not
owned, leased or operated by the Borrower or any of the Borrower’s Subsidiaries,
the non-compliance of any Mortgaged Vessel with Environmental Law (including
applicable permits thereunder) applicable to any Mortgaged Vessel, or any
Environmental Claim asserted against the Borrower or any of the Borrower’s
Subsidiaries, or any Mortgaged Vessel at any time owned, operated or occupied by
the Borrower or any of the Borrower’s Subsidiaries, including,

88



--------------------------------------------------------------------------------



 



in each case, without limitation, the reasonable fees and disbursements of
counsel and other consultants incurred in connection with any such
investigation, litigation or other proceeding (but excluding any losses,
liabilities, claims, damages or expenses to the extent incurred by reason of the
gross negligence or willful misconduct of the Person to be indemnified (as
determined by a court of competent jurisdiction in a final and non-appealable
decision) or caused by the actions or inactions of the Person to be
indemnified). To the extent that the undertaking to indemnify, pay or hold
harmless the Administrative Agent, any Lender set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrower shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities which is permissible under
applicable law.
          14.02 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to any
Subsidiary or the Borrower or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
such Lender (including, without limitation, by branches and agencies of such
Lender wherever located) to or for the credit or the account of the Borrower or
any Credit Party but in any event excluding assets held in trust for any such
Person against and on account of the Obligations and liabilities of the Borrower
or such Credit Party, as applicable, to such Lender under this Agreement or
under any of the other Credit Documents, including, without limitation, all
interests in Obligations purchased by such Lender pursuant to Section 14.06(b),
and all other claims of any nature or description arising out of or connected
with this Agreement or any other Credit Document, irrespective of whether or not
such Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.
          14.03 Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telexed, telegraphic or telecopier communication) and mailed,
telexed, telecopied or delivered: if to any Holdco Guarantor or Credit Party, at
10001 Woodloch Forest Dr., Suite 610, The Woodlands, Texas 77380, Telephone:
(281) 203-5700, Facsimile: (281) 203-5701; if to any Lender, at its address
specified opposite its name on Schedule II below; and if to the Administrative
Agent, at its Notice Office; or, as to any other Credit Party, at such other
address as shall be designated by such party in a written notice to the other
parties hereto and, as to each Lender, at such other address as shall be
designated by such Lender in a written notice to the Borrower and the
Administrative Agent. All such notices and communications shall when mailed,
telegraphed, telexed, telecopied, or cabled or sent by overnight courier, be
effective when deposited in the mails, delivered to the telegraph company, cable
company or overnight courier as the case may be, or sent by telex or telecopier,
except that notices and communications to the Administrative Agent shall not be
effective until received by the Administrative Agent. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt if
delivered by hand or overnight courier service, sent by telecopier or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such

89



--------------------------------------------------------------------------------



 



party as provided in this Section 14.03 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 14.03.
          14.04 Benefit of Agreement; Assignments and Participations. (a) This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto; provided,
however, that (i) no Credit Party may assign or transfer any of its rights,
obligations or interests hereunder or under any other Credit Document without
the prior written consent of the Lenders, (ii) although any Lender may transfer,
assign or grant participations in its rights hereunder, such Lender shall remain
a “Lender” for all purposes hereunder (and may not transfer or assign all or any
portion of its Commitments hereunder except as provided in Sections 2.12 and
14.04(b) or as otherwise separately agreed to in writing with the Borrower) and
the transferee, assignee or participant, as the case may be, shall not
constitute a “Lender” hereunder and (iii) no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (x) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or Commitment
Commission, Tranche A Yield Enhancement or Tranche B Yield Enhancement thereon
(except (m) in connection with a waiver of applicability of any post-default
increase in interest rates and (n) that any amendment or modification to the
financial definitions in this Agreement shall not constitute a reduction in the
rate of interest for purposes of this clause (x)) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Total Revolving
Commitment, Total Tranche A Term Loan Commitment or Total Tranche B Term Loan
Commitment shall not constitute a change in the terms of such participation, and
that an increase in any Commitment or Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (y) consent to the assignment or transfer by the Borrower
of any of its rights and obligations under this Agreement or (z) release all or
substantially all of the Collateral under all of the Security Documents (except
as expressly provided in the Credit Documents) securing the Loans hereunder in
which such participant is participating. In the case of any such participation,
the participant shall not have any rights under this Agreement or any of the
other Credit Documents (the participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation.
          (b) Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its
Commitment and/or its outstanding Loans to its (i) parent company so long as
such parent company is solvent and/or any affiliate of such Lender which is at
least 50% owned by such Lender or its parent company (so long as such affiliate
is solvent) or (ii) in the case of any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is managed or advised
by the same investment advisor of such Lender or by an Affiliate of such
investment advisor (so long as such fund is solvent) or (iii) to one or more
Lenders or (y) assign with the consent of the Borrower (which consent shall not
be unreasonably withheld or delayed and shall not be required if any Event of
Default is then in existence) all, or if less than all, a portion equal to at
least $5,000,000

90



--------------------------------------------------------------------------------



 



in the aggregate for the assigning Lender or assigning Lenders, of such
Commitments and outstanding principal amount of Loans hereunder to one or more
Eligible Transferees (treating any fund that invests in bank loans and any other
fund that invests in bank loans and is managed or advised by the same investment
advisor of such fund or by an Affiliate of such investment advisor as a single
Eligible Transferee), each of which assignees shall become a party to this
Agreement as a Lender by execution of an Assignment and Assumption Agreement,
provided that (i) at such time Schedule I shall be deemed modified to reflect
the Commitments (and/or outstanding Loans, as the case may be) of such new
Lender and of the existing Lenders, (ii) upon the surrender of the relevant
Notes assigned by the Lender, new Notes will be issued, at the Borrower’s
expense, to such new Lender and to the assigning Lender upon the request of such
new Lender or assigning Lender, such new Notes to be in conformity with the
requirements of Section 2.05 (with appropriate modifications) to the extent
needed to reflect the revised Commitments (and/or outstanding Loans, as the case
may be), (iii) the consent of the Administrative Agent shall be required in
connection with any assignment of Revolving Loan Commitments pursuant to
preceding clause (y) and the consent of the Issuing Lender shall be required in
connection with any assignment of Revolving Loan Commitments pursuant to
preceding clauses (x) and (y) (in each case, which consent shall not be
unreasonably withheld or delayed), and (iv) the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,000. To the extent
of any assignment pursuant to this Section 14.04(b), the assigning Lender shall
be relieved of its obligations hereunder with respect to its assigned
Commitments and outstanding Loans. At the time of each assignment pursuant to
this Section 14.04(b) to a Person which is not already a Lender hereunder, the
respective assignee Lender shall, to the extent legally entitled to do so,
comply with Section 5.04(b). To the extent that an assignment of all or any
portion of a Lender’s Commitments and related outstanding Obligations pursuant
to Section 2.12 or this Section 14.04(b) would, at the time of such assignment,
result in increased costs under Section 2.09 or 2.10 from those being charged by
the respective assigning Lender prior to such assignment, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower, in
accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective assignment).
          (c) Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or the Borrower), any Lender which is a fund may pledge all
or any portion of its Loans and Notes to its trustee or to a collateral agent
providing credit or credit support to such Lender in support of its obligations
to such trustee, such collateral agent or a holder of such obligations, as the
case may be. No pledge pursuant to this clause (c) shall release the transferor
Lender from any of its obligations hereunder.
          14.05 No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent or any Lender or any holder of any Note in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent or any Lender or the holder of any Note shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right,

91



--------------------------------------------------------------------------------



 



power or privilege hereunder or under any other Credit Document preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. The rights, powers and remedies herein or in
any other Credit Document expressly provided are cumulative and not exclusive of
any rights, powers or remedies which the Administrative Agent or any Lender or
the holder of any Note would otherwise have. No notice to or demand on any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Administrative Agent or any Lender or the holder of any Note to
any other or further action in any circumstances without notice or demand.
          14.06 Payments Pro Rata. (a) Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, it shall distribute such payment to the Lenders (other than any
Lender that has consented in writing to waive its pro rata share of any such
payment) pro rata based upon their respective shares, if any, of the Obligations
with respect to which such payment was received.
          (b) Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans, Commitment Commission, Tranche A Yield Enhancement or Tranche B
Yield Enhancement of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
          (c) Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 14.06(a) and (b) (i) shall be subject to
the express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders
and (ii) shall not be construed to apply to any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans.
          14.07 Calculations; Computations. (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles consistently applied
throughout the periods involved (except as set forth in the notes thereto or as
otherwise disclosed in writing by the Borrower to the Lenders). Unless otherwise
noted, all references in this Agreement to “GAAP” or “generally accepted
accounting principles” shall mean generally accepted accounting principles as in
effect in the United States of America as may be modified from time to time.

92



--------------------------------------------------------------------------------



 



          (b) All computations of interest, Commitment Commission, Tranche A
Yield Enhancement and Tranche B Yield Enhancement hereunder shall be made on the
basis of a year of 360 days for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
or Commitment Commission are payable.
          14.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL; APPOINTMENT OF PROCESS AGENT. (a) THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER
SHALL, EXCEPT AS OTHERWISE PROVIDED IN CERTAIN OF THE VESSEL MORTGAGES, BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN
THE COUNTY OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PERSON AT ITS
ADDRESS SET FORTH IN SECTION 14.03, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER
JURISDICTION. EACH CREDIT PARTY HEREBY IRREVOCABLY DESIGNATES, APPOINTS,
AUTHORIZES AND EMPOWERS CT CORPORATION SERVICE COMPANY, WITH OFFICES AT 1180
AVENUE OF THE AMERICAS, SUITE 210, NEW YORK, NY 10036, AS ITS DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE AND ACCEPT FOR AND ON ITS BEHALF, AND IN RESPECT
OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND
DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. IF FOR ANY
REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS
SUCH, THE CREDIT PARTIES AGREE TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT
IN NEW YORK, NEW YORK ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE REQUIRED TERM
LENDERS; PROVIDED THAT ANY FAILURE ON THE PART OF THE CREDIT PARTIES TO COMPLY
WITH THE FOREGOING PROVISIONS OF THIS SENTENCE SHALL NOT IN ANY WAY PREJUDICE OR
LIMIT THE SERVICE OF PROCESS OR SUMMONS IN ANY OTHER MANNER DESCRIBED ABOVE IN
THIS SECTION 14.08 OR OTHERWISE PERMITTED BY LAW. IF AT ANY TIME DURING WHICH
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT REMAINS IN EFFECT, ANY CREDIT PARTY
DOES NOT MAINTAIN A REGULARLY FUNCTIONING OFFICE IN NEW YORK CITY, SUCH CREDIT
PARTY WILL DULY APPOINT, AND AT ALL TIMES MAINTAIN, AN AGENT IN NEW YORK CITY
FOR THE SERVICE OF

93



--------------------------------------------------------------------------------



 



PROCESS OR SUMMONS, AND WILL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS
WRITTEN NOTICE OF THE IDENTITY AND ADDRESS OF SUCH AGENT FOR SERVICE OF PROCESS
OR SUMMONS; PROVIDED THAT ANY FAILURE ON THE PART OF ANY CREDIT PARTY TO COMPLY
WITH THE FOREGOING PROVISIONS OF THIS SENTENCE SHALL NOT IN ANY WAY PREJUDICE OR
LIMIT THE SERVICE OF PROCESS OR SUMMONS IN ANY OTHER MANNER DESCRIBED ABOVE IN
THIS SECTION 14.08 OR OTHERWISE PERMITTED BY LAW.
          (b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          14.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
          14.10 Effectiveness. This Agreement shall become effective on the date
on which (i) each of the Holdco Guarantors, the Borrower, the Administrative
Agent and each of the Lenders, who are initially parties hereto shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered the same to the Administrative Agent or, in the case of the
Lenders, shall have given to the Administrative Agent telephonic (confirmed in
writing), written or facsimile notice (actually received) at such office that
the same has been signed and mailed to it and (ii) the Third Amendment becomes
effective in accordance with its terms.
          14.11 Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
          14.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any
other Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party thereto, the Required
Revolving Lenders and the Required Term Lenders (although additional parties may
be added to (and annexes may be modified to reflect

94



--------------------------------------------------------------------------------



 



such additions), and any of the Parent, the Holdco Guarantors or the Subsidiary
Guarantors may be released from its respective Guaranty and the Security
Documents in accordance with the provisions hereof and thereof without the
consent of the other Credit Parties party thereto, the Required Revolving
Lenders or the Required Term Lenders), provided that no such change, waiver,
discharge or termination shall, without the consent of each Lender (other than a
Defaulting Lender with Obligations being directly affected in the case of
following clause (i)) and in the case of the following clause (vi), to the
extent (in the case of the following clause (vi)) that any such Lender would be
required to make a Loan in excess of its pro rata portion provided for in this
Agreement or would receive a payment or prepayment of Loans or a commitment
reduction that (in any case) is less than its pro rata portion provided for in
this Agreement, in each case, as a result of any such amendment, modification or
waiver referred to in the following clause (vi)), (i) extend the final scheduled
maturity of any Loan or Note, extend or increase the Commitment of any Lender,
extend the timing for or reduce the principal of any Scheduled Commitment
Reduction, or reduce the rate or extend the time of payment of interest on any
Loan or Note or Commitment Commission or Tranche A Yield Enhancement or Tranche
B Yield Enhancement (except (x) in connection with the waiver of applicability
of any post-default increase in interest rates and (y) any amendment or
modification to the financial definitions in this Agreement shall not constitute
a reduction in the rate of interest for purposes of this clause (i)), or reduce
the principal amount thereof (except to the extent repaid in cash), (ii) release
all or substantially all of the Collateral (except as expressly provided in the
Credit Documents), (iii) amend, modify or waive any provision of this
Section 14.12, (iv) reduce the percentage specified in the definition of
Required Lenders, Required Revolving Lenders or Required Term Lenders (it being
understood that, with the consent of the Required Revolving Lenders and the
Required Term Lenders, additional extensions of credit pursuant to this
Agreement may be included in the determination of the Required Lenders, Required
Revolving Lenders and Required Term Lenders on substantially the same basis as
the extensions of Loans and Commitments are included on the Third Amendment
Effective Date), (v) consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement, (vi) amend, modify or
waive Section 2.06 or amend, modify or waive any other provision in this
Agreement to the extent providing for payments or prepayments of Loans or
reductions in Commitments, in each case, to be applied pro rata among the
Lenders entitled to such payments or prepayments of Loans or reductions in
Commitments or Tranche A Yield Enhancement or Tranche B Yield Enhancement (it
being understood that the provision of additional extensions of credit pursuant
to this Agreement, or the waiver of any mandatory commitment reduction or any
mandatory prepayment of Loans by the Required Lenders, Required Revolving
Lenders or Required Term Lenders shall not constitute an amendment, modification
or waiver for purposes of this clause (vi), or (vii) release all or
substantially all of the Subsidiary Guarantors from a Subsidiaries Guaranty
(except as expressly provided in the Credit Documents); provided, further, that
no such change, waiver, discharge or termination shall (u) increase the
Commitments of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the Commitments shall not constitute an increase of the Commitment
of any Lender, and that an increase in the available portion of any Commitment
of any Lender shall not constitute an increase in the Commitment of such
Lender), (v) without the consent of each Agent, amend, modify or waive any
provision of Section 12 as same applies to such Agent or any other provision as
same relates to the rights or obligations of such Agent or (w) without

95



--------------------------------------------------------------------------------



 



the consent of the Collateral Agent, amend, modify or waive any provision
relating to the rights or obligations of the Collateral Agent.
          (b) If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 14.12(a),
the consent of the Required Revolving Lenders and Required Term Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then the Borrower shall have the right, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clauses (A) or (B) below, to either (A) replace each such
non-consenting Lender or Lenders (or, at the option of the Borrower if the
respective Lender’s consent is required with respect to less than all Loans (or
related Commitments), to replace only the respective Commitments and/or Loans of
the respective non-consenting Lender which gave rise to the need to obtain such
Lender’s individual consent) with one or more Replacement Lenders pursuant to
Section 2.12 so long as at the time of such replacement, each such Replacement
Lender consents to the proposed change, waiver, discharge or termination or
(B) terminate such non-consenting Lender’s Commitment (if such Lender’s consent
is required as a result of its Commitment), and/or repay outstanding Loans and
terminate any outstanding Commitments of such Lender which gave rise to the need
to obtain such Lender’s consent, in accordance with Sections 5.02(b) and/or
5.01(iv), provided that, unless the Commitments are terminated, and Loans
repaid, pursuant to preceding clause (B) are immediately replaced in full at
such time through the addition of new Lenders or the increase of the Commitments
and/or outstanding Loans of existing Lenders (who in each case must specifically
consent thereto), provided, further, that in any event the Borrower shall not
have the right to replace a Lender, terminate its Commitment or repay its Loans
solely as a result of the exercise of such Lender’s rights (and the withholding
of any required consent by such Lender) pursuant to the second proviso to
Section 14.12(a).
          14.13 Survival. All indemnities set forth herein including, without
limitation, in Sections 2.09, 2.10, 5.04 and 14.01 shall, subject to Section
14.15 (to the extent applicable), survive the execution, delivery and
termination of this Agreement and the Notes and the making and repayment of the
Loans.
          14.14 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 14.14 would, at the time of such
transfer, result in increased costs under Section 2.09, 2.10 or 5.04 from those
being charged by the respective Lender prior to such transfer, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective transfer).
          14.15 Limitation on Additional Amounts, etc. Notwithstanding anything
to the contrary contained in Sections 2.09, 2.10 or 5.04 of this Agreement,
unless a Lender gives notice to the Borrower that it is obligated to pay an
amount under any such Section within one year after the later of (x) the date
the Lender incurs the respective increased costs, Taxes, loss, expense or
liability, reduction in amounts received or receivable or reduction in return on
capital or (y) the date such Lender has actual knowledge of its incurrence of
the respective increased

96



--------------------------------------------------------------------------------



 



costs, Taxes, loss, expense or liability, reductions in amounts received or
receivable or reduction in return on capital, then such Lender shall only be
entitled to be compensated for such amount by the Borrower pursuant to said
Sections 2.09, 2.10 or 5.04 as the case may be, to the extent the costs, Taxes,
loss, expense or liability, reduction in amounts received or receivable or
reduction in return on capital are incurred or suffered on or after the date
which occurs one year prior to such Lender giving notice to the Borrower that it
is obligated to pay the respective amounts pursuant to said Sections 2.09, 2.10
or 5.04, as the case may be. This Section 14.15 shall have no applicability to
any Section of this Agreement other than said Sections 2.09, 2.10 or 5.04.
          14.16 Confidentiality. (a) Subject to the provisions of clause (b) of
this Section 14.16, each Lender agrees that it will use its commercially
reasonable efforts not to disclose without the prior consent of the Borrower
(other than to its employees, auditors, advisors or counsel or to another Lender
if the Lender or such Lender’s holding or parent company or board of trustees in
its sole discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 14.16 to the same extent as such Lender) any information with respect to
the Borrower or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document, provided that any
Lender may disclose any such information (a) as has become generally available
to the public other than by virtue of a breach of this Section 14.16(a) by the
respective Lender, (b) as may be required in any report, statement or testimony
submitted to any municipal, state or Federal regulatory body having or claiming
to have jurisdiction over such Lender or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (c) as may be required in
respect to any summons or subpoena or in connection with any litigation, (d) in
order to comply with any law, order, regulation or ruling applicable to such
Lender, (e) to the Administrative Agent, the Collateral Agent or any Lender and
(f) to any prospective or actual transferee or participant in connection with
any contemplated transfer or participation of any of the Notes or Commitments or
any interest therein by such Lender, provided that such prospective transferee
expressly agrees to be bound by the confidentiality provisions contained in this
Section 14.16.
          (b) The Borrower hereby acknowledges and agrees that each Lender may
share with any of its affiliates any information related to the Borrower or any
of its Subsidiaries (including, without limitation, any nonpublic customer
information regarding the creditworthiness of the Borrower or its Subsidiaries),
provided such Persons shall be subject to the provisions of this Section 14.16
to the same extent as such Lender.
          14.17 Register. The Borrower hereby designates the Administrative
Agent to serve as the Borrower’s agent, solely for purposes of this
Section 14.17, to maintain a register (the “Register”) on which it will record
the Commitments from time to time of each of the Lenders, the Loans made by each
of the Lenders and each repayment and prepayment in respect of the principal
amount of the Loans of each Lender. Failure to make any such recordation, or any
error in such recordation shall not affect the Borrower’s obligations in respect
of such Loans. With respect to any Lender, the transfer of the Commitments of
such Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all

97



--------------------------------------------------------------------------------



 



amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor. The registration of an assignment or transfer of
all or part of any Commitments and Loans shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 14.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note
evidencing such Loan, and thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the assigning or transferor Lender and/or
the new Lender. The Borrower agrees to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 14.17, except
to the extent caused by the Administrative Agent’s own gross negligence or
willful misconduct.
          14.18 Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder or
under any of the Notes in the currency expressed to be payable herein or under
the Notes (the “specified currency”) into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s New York office on the
Business Day preceding that on which final judgment is given. The obligations of
the Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder or under any Note shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal banking procedures purchase the specified currency with such other
currency; if the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds the sum originally due to any Lender or the Administrative Agent, as the
case may be, in the specified currency, such Lender or the Administrative Agent,
as the case may be, agrees to remit such excess to the Borrower.
          14.19 Language. All correspondence, including, without limitation, all
notices, reports and/or certificates, delivered by any Credit Party to the
Administrative Agent, the Collateral Agent or any Lender shall, unless otherwise
agreed by the respective recipients thereof, be submitted in the English
language or, to the extent the original of such document is not in the English
language, such document shall be delivered with a certified English translation
thereof.
          14.20 Waiver of Immunity. The Borrower, in respect of itself, each
other Credit Party, its and their process agents, and its and their properties
and revenues, hereby irrevocably agrees that, to the extent that the Borrower,
any other Credit Party or any of its or their properties

98



--------------------------------------------------------------------------------



 



has or may hereafter acquire any right of immunity from any legal proceedings,
whether in the United States, Norway, Bahamas, England, the Republic of Vanuatu,
Malta, Cyprus or elsewhere, to enforce or collect upon the Obligations of the
Borrower or any other Credit Party related to or arising from the transactions
contemplated by any of the Credit Documents, including, without limitation,
immunity from service of process, immunity from jurisdiction or judgment of any
court or tribunal, immunity from execution of a judgment, and immunity of any of
its property from attachment prior to any entry of judgment, or from attachment
in aid of execution upon a judgment, the Borrower, for itself and on behalf of
the other Credit Parties, hereby expressly waives, to the fullest extent
permissible under applicable law, any such immunity, and agrees not to assert
any such right or claim in any such proceeding, whether in the United States or
elsewhere.
          14.21 USA PATRIOT Act Notice. Each Lender hereby notifies each Credit
Party that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub.: 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is
required to obtain, verify, and record information that identifies each Credit
Party, which information includes the name of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the PATRIOT Act, and each Credit Party agrees to provide such
information from time to time to any Lender.
          14.22 OTHER LIENS ON COLLATERAL; TERMS OF COLLATERAL AGENCY AND
INTERCREDITOR AGREEMENT; ETC. (i) EACH SECURED CREDITOR UNDERSTANDS,
ACKNOWLEDGES AND AGREES THAT LIENS SHALL BE CREATED ON THE COLLATERAL IN FAVOR
OF THE HOLDERS OF SENIOR NOTES PURSUANT TO THE SECURITY DOCUMENTS, WHICH LIENS
SHALL BE EQUAL IN PRIORITY TO THE LIENS CREATED PURSUANT TO THE SECURITY
DOCUMENTS IN FAVOR OF THE LENDERS IN ACCORDANCE WITH THE TERMS OF THE COLLATERAL
AGENCY AND INTERCREDITOR AGREEMENT. THE COLLATERAL AGENCY AND INTERCREDITOR
AGREEMENT ALSO HAS OTHER PROVISIONS WHICH ARE BINDING UPON THE LENDERS. PURSUANT
TO THE EXPRESS TERMS OF SECTION 7.19 OF THE COLLATERAL AGENCY AND INTERCREDITOR
AGREEMENT, IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE COLLATERAL
AGENCY AND INTERCREDITOR AGREEMENT AND ANY OF THE SECURITY DOCUMENTS, THE
PROVISIONS OF THE COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.
          (ii) EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO
ENTER INTO THE COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT ON BEHALF OF EACH
LENDER, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED
ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE COLLATERAL AGENCY AND
INTERCREDITOR AGREEMENT.
          (iii) THE PROVISIONS OF THIS SECTION 14.22 ARE NOT INTENDED TO
SUMMARIZE ALL RELEVANT PROVISIONS OF THE COLLATERAL AGENCY AND INTERCREDITOR
AGREEMENT, THE FORM OF WHICH IS ATTACHED AS AN EXHIBIT TO THIS AGREEMENT.
REFERENCE MUST BE MADE TO THE

99



--------------------------------------------------------------------------------



 



COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND
CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND
REVIEW OF THE COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT AND THE TERMS AND
PROVISIONS THEREOF, AND NO AGENT (AND NONE OF ITS AFFILIATES) MAKES ANY
REPRESENTATION TO ANY SECURED CREDITOR AS TO THE SUFFICIENCY OR ADVISABILITY OF
THE PROVISIONS CONTAINED IN THE COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT.
* * *

100



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

            TRICO SHIPPING AS
      By:   /s/ Gerald A. Gray       Name:   Gerald A. Gray       Title:   Chief
Executive Officer       TRICO MARINE CAYMAN, L.P.

By: Trico Holdco LLC, General Partner
      By:   /s/ Rishi A. Varma       Name:           Title:           TRICO
HOLDCO LLC
      By:   /s/ Rishi A. Varma       Name:         Title:           TRICO SUPPLY
AS
      By:   /s/ Rishi A. Varma       Name:         Title:           DEEPOCEAN
SHIPPING III AS
      By:   /s/ Rishi A. Varma       Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            DEEPOCEAN SHIPPING II AS
      By:   /s/ Rishi A. Varma        Name:           Title:           DEEPOCEAN
SHIPPING AS
      By:   /s/ Gerald A. Gray        Name:   Gerald A. Gray        Title:  
Chief Executive Officer        DEEPOCEAN AS
      By:   /s/ Rishi A. Varma        Name:           Title:           TRICO
SUPPLY (UK) LIMITED
      By:   /s/ Gerald A. Gray        Name:   Gerald A. Gray        Title:  
Chief Executive Officer        ALBYN MARINE LIMITED
      By:   /s/ Rishi A. Varma        Name:           Title:           CTC
MARINE PROJECTS LIMITED
      By:   /s/ Rishi A. Varma        Name:           Title:           DEEPOCEAN
BRASIL SERVICOS LTDA.
      By:   /s/ Tomás Salazar        Name:   Tomás Salazar        Title:  
Manager   

 



--------------------------------------------------------------------------------



 



         

            DEEPOCEAN MARITIME AS
      By:   /s/ Rishi A. Varma        Name:           Title:           DEEPOCEAN
MANAGEMENT AS
      By:   /s/ Rishi A. Varma        Name:           Title:           DEEPOCEAN
DE MEXICO S. DE R.L. DE C.V.
      By:   /s/ Rishi A. Varma        Name:           Title:           CTC
MARINE NORWAY AS
      By:   /s/ Rishi A. Varma        Name:           Title:           CTC
MARINE PROJECTS (GUERNSEY) LIMITED
      By:   /s/ Gerald A. Gray        Name:   Gerald A. Gray        Title:  
Director        DEEPOCEAN SUBSEA SERVICES LIMITED
      By:   /s/ Gerald A. Gray        Name:   Gerald A. Gray        Title:  
Chief Executive Officer        DEEPOCEAN BV
      By:   /s/ Mads Bardsen        Name:   Mads Bardsen        Title:      

 



--------------------------------------------------------------------------------



 



         

            DEEPOCEAN UK LTD.
      By:   /s/ Gerald A. Gray        Name:   Gerald A. Gray        Title:  
Chief Executive Officer       SERVICIOS PROFESIONALES DE APOYO ESPECIALIZADO, S.
DE R.L. DE C.V.
      By:   /s/ Rishi A. Varma        Name:           Title:           SERVICIOS
DE SOPORTE PROFESIONAL ADMINISTRATIVO, S. DE R.L. DE C.V.
      By:   /s/ Rishi A. Varma        Name:           Title:           TRICO
SUBSEA AS
      By:   /s/ Rishi A. Varma        Name:           Title:           TRICO
SUBSEA HOLDING AS
      By:   /s/ Rishi A. Varma        Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Administrative Agent
and as a Revolving Lender
      By:   /s/ Colleen Durkin       Name:   Colleen Durkin       Title:   First
Vice President             By:   /s/ Hans Chr. Kjelsrud         Name:   Hans
Chr. Kjelsrud       Title:   Executive Vice President  

 



--------------------------------------------------------------------------------



 



         

            UNICREDIT BANK AG,
as a Revolving Lender
      By:   /s/ Susanne Spanholtz        Name:   Susanne Spanholtz       
Title:   Department Director              By:   /s/ Stephan Somitsch       
Name:   Stephan Somitsch        Title:   VP   

 



--------------------------------------------------------------------------------



 



         

            SPECIAL VALUE CONTINUATION PARTNERS, LP, as a Term Lender

TENNENBAUM OPPORTUNITIES PARTNERS V, LP, as a Term Lender

TENNENBAUM DIP OPPORTUNITY FUND, LLC, as a Term Lender
      By:   Tennenbaum Capital Partners, LLC, Investment Manager of each of the
above companies        By:   /s/ David Hollander         Name:   David Hollander
      Title:   Partner    

 



--------------------------------------------------------------------------------



 



ANNEX B
CERTAIN AMENDED EXHIBITS
[see attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTE

$                       New York, New York [Revolving][Tranche [A][B] Term] Loan
                       , 20        

          FOR VALUE RECEIVED, Trico Shipping AS, a limited company organized
under the laws of Norway, (the “Borrower”), hereby promises to pay to [NAME OF
LENDER] or its registered assigns (the “Lender”), in lawful money of the United
States of America in immediately available funds, at the Payment Office
initially located at the office of Nordea Bank Finland plc, New York Branch (the
“Administrative Agent”) located at 437 Madison Avenue, New York, New York 10022
on the [Revolving Loan][Term Loan] Maturity Date the principal sum of
[                     DOLLARS ($                )] or, if less, the unpaid
principal amount of all [Revolving][Tranche [A][B] Term] Loans made by the
Lender pursuant to the Credit Agreement (as hereinafter defined), payable at
such times and in such amounts as are specified in the Credit Agreement. Except
as otherwise defined herein, all capitalized terms used herein and defined in
the Credit Agreement shall be used herein as defined therein.
          The Borrower also promises to pay interest on the unpaid principal
amount of each [Revolving][Tranche [A][B] Term] Loan made by the Lender in like
money at said office from the date hereof until paid at the rates and at the
times provided in Section 2.07 of the Credit Agreement.
          This Note is one of the Notes referred to in the Credit Agreement,
dated as of October 30, 2009, among the Borrower, Trico Marine Cayman, LP, Trico
Holdco, LLC, Trico Supply AS, the Subsidiary Guarantors, the lenders from time
to time party thereto (including the Lender) and the Administrative Agent (as
amended by that certain First Amendment and Waiver to Credit Agreement dated as
of March 15, 2010, that certain Second Amendment to Credit Agreement and
Forbearance Agreement dated as of June 17, 2010 and as may be further amended,
restated, modified and/or supplemented from time to time, the “Credit
Agreement”) and is entitled to the benefits thereof and of the other Credit
Documents. This Note is secured by the Security Documents and is entitled to the
benefits of the Guaranties. As provided in the Credit Agreement, this Note is
subject to voluntary prepayment and mandatory repayment prior to the [Revolving
Loan][Term Loan] Maturity Date, in whole or in part[, and Revolving Loans may be
converted from or more types of Revolving Loans into a Revolving Borrowing (so
long as of the same tranche) of another type of loan (as set forth in the Credit
Agreement)].
          In case an Event of Default shall occur and be continuing, the
principal of and accrued interest on this Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.
          The Borrower hereby waives presentment, demand, protest or notice of
any kind in connection with this Note.
[Signature page to follow]

 



--------------------------------------------------------------------------------



 



Exhibit B
Page 2
          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

            TRICO SHIPPING AS
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF NOTICE OF BORROWING
[Date]
Nordea Bank Finland plc,
   New York Branch,
   as Administrative Agent (the “Administrative
   Agent”) for the Lenders party to the Credit
   Agreement referred to below
437 Madison Avenue, 21st Floor
New York, New York 10022

Attention:   Loan Administration Department
Facsimile: (212) 421-4420

Ladies and Gentlemen:
          The undersigned, Trico Shipping AS, a limited company organized under
the laws of Norway (“Trico Shipping”), as Borrower, refers to the Credit
Agreement, dated as of October 30, 2009 (as amended by that certain First
Amendment and Waiver to Credit Agreement dated as of March 15, 2010, that
certain Second Amendment to Credit Agreement and Forbearance Agreement dated as
of June 17, 2010 and as may be further amended, restated, modified and/or
supplemented from time to time, the “Credit Agreement,” the capitalized terms
defined therein being used herein as therein defined), among Trico Shipping, as
Borrower, Trico Marine Cayman, LP, Trico Holdco, LLC, Trico Supply AS, the
Subsidiary Guarantors, the lenders from time to time party thereto (each, a
“Lender” and collectively, the “Lenders”), and you, as Administrative Agent for
such Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.03
of the Credit Agreement, that the undersigned hereby requests a [Revolving
Loan][Tranche [A][B] Term Loan] Borrowing under the Credit Agreement, and in
that connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.03 of the Credit Agreement:
(i) The Business Day of the Proposed Borrowing is [           , 200_]. 1
(ii) The aggregate principal amount of the Proposed Borrowing is $[     ].
(iii) The Proposed Borrowing is a [Revolving Loan][Tranche [A][B] Term Loan]
Borrowing.
(iv) [The initial Interest Period for the Proposed Borrowing is       months.]
 

1   Shall be a Business Day at least three Business Days prior to the date of
such Proposed Borrowing after the date hereof if such Proposed Borrowing is a
Revolving Loan Borrowing or a Tranche A Term Loan Borrowing or at least ten
Business Days prior to the date of such Proposed Borrowing after the date hereof
if such Proposed Borrowing is a Tranche B Term Loan Borrowing, provided that any
such notice shall be deemed to have been given on a certain day only if given
before 11:00 A.M. (New York time) on such day.

 



--------------------------------------------------------------------------------



 



(v) The Loans to be made pursuant to the Proposed Borrowing shall be incurred by
Trico Shipping.
(vi) The proceeds of the [Revolving][Tranche [A][B] Term] Loans are to be
deposited in [account name], [account number] at [name of deposit bank].
     The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the date of the Proposed Borrowing:
     (A) the representations and warranties contained in the Credit Agreement
and in the other Credit Documents are and will be true and correct in all
material respects, before and after giving effect to the Proposed Borrowing, as
though made on such date, unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date; and
     (B) no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof.

            Very truly yours,


TRICO SHIPPING AS, as Borrower
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT C
ASSIGNMENT AND ASSUMPTION AGREEMENT
DATE: [                    ]
          Reference is made to the Credit Agreement described in Item 2 of Annex
I annexed hereto (as amended by that certain First Amendment and Waiver to
Credit Agreement dated as of March 15, 2010, that certain Second Amendment to
Credit Agreement and Forbearance Agreement dated as of June 17, 2010 and as may
hereafter be further amended, modified or supplemented from time to time, the
“Credit Agreement”). Unless defined in Annex I attached hereto, capitalized
terms defined in the Credit Agreement are used herein as therein defined.
(the “Assignor”) and                                        (the “Assignee”)
hereby agree as follows:
          1. The Assignor hereby sells and assigns to the Assignee without
recourse and without representation or warranty (other than as expressly
provided herein), and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to all of the Assignor’s rights and obligations
under the Credit Agreement as of the date hereof which represents the percentage
interest specified in Item 4 of Annex I attached hereto (the “Assigned Share”)
of all of the Assignor’s outstanding rights and obligations under the Credit
Agreement indicated in Item 4 of such Annex I, including, without limitation, in
the case of any assignment of all or any portion of the Assignor’s
[Revolving][Tranche [A][B] Term Loan] Commitment, all rights and obligations
with respect to the Assigned Share of the [Total Revolving Commitment][Total
Tranche [A][B] Term Loan] Commitment and of all outstanding [Revolving][Tranche
[A][B] Term] Loans.
          2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any liens or security interests; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or the other Credit Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or the other Credit Documents or any other instrument or document
furnished pursuant thereto; and (iii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or any of its Subsidiaries or the performance or observance by the
Borrower or any of its Subsidiaries of any of their respective obligations under
the Credit Agreement or the other Credit Documents or any other instrument or
document furnished pursuant thereto.
          3. The Assignee (i) confirms that it is an Eligible Transferee;
(ii) confirms that it has received a copy of the Credit Agreement and the other
Credit Documents, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption Agreement; (iii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iv) appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement and the other Credit Documents
as are delegated to the Administrative Agent and the Collateral Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
[and] (v) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender[; and (vi) attaches the forms prescribed

 



--------------------------------------------------------------------------------



 



Exhibit C
Page 3
by the Internal Revenue Service of the United States certifying as to the
Assignee’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Credit Agreement or such other documents as are necessary to indicate that
all such payments are subject to such rates at a rate reduced by an applicable
tax treaty].1
          4. Following the execution of this Assignment and Assumption Agreement
by the Assignor and the Assignee, an executed original hereof (together with all
attachments) will be delivered to the Administrative Agent. The effective date
of this Assignment and Assumption Agreement shall be the date of execution
hereof by the Assignor, the Assignee and the consent hereof by the
Administrative Agent and (if applicable) each Issuing Lender which consents will
not be unreasonably withheld), the recordation by the Administrative Agent of
the assignment effected hereby in the Register and the receipt by the
Administrative Agent of the applicable administrative fee referred to in Section
13.04(b) of the Credit Agreement, unless otherwise specified in Item 5 of Annex
I attached hereto (the “Settlement Date”).
          5. Upon the delivery of a fully executed original hereof to the
Administrative Agent, as of the Settlement Date, (i) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption Agreement, have the rights and obligations of a Lender thereunder and
under the other Credit Documents and (ii) the Assignor shall, to the extent
provided in this Assignment and Assumption Agreement, relinquish its rights and
be released from its obligations under the Credit Agreement and the other Credit
Documents.
          6. It is agreed that upon the effectiveness hereof, the Assignee shall
be entitled to [(x)] all interest on the Assigned Share of the
[Revolving][Tranche [A][B] Term] Loans at the rates specified in Item 6 of Annex
I attached hereto[, (y) all Commitment Commission on the Assigned Share of the
Revolving Loan Commitment at the rate specified in Item 7 of Annex I attached
hereto, and (z) all Letter of Credit Fees on the Assignee’s participation in all
Letters of Credit at the rate specified in Item 8 of Annex I attached hereto,]
which[, in each case,] accrue on and after the Settlement Date, such interest
[and Commitment Commission] to be paid by the Administrative Agent directly to
the Assignee. It is further agreed that all payments of principal made by the
Borrower on the Assigned Share of the [Revolving][Tranche [A][B] Term] Loans
which occur on and after the Settlement Date will be paid directly by the
Administrative Agent to the Assignee. Upon the Settlement Date, the Assignee
shall pay to the Assignor an amount specified by the Assignor in writing which
represents the Assigned Share of the principal amount of the respective
[Revolving][Tranche [A][B] Term] Loans made by the Assignor pursuant to the
Credit Agreement which are outstanding on the Settlement Date, net of any
closing costs, and which are being assigned hereunder. The Assignor and the
Assignee shall make all appropriate adjustments in payments under the Credit
Agreement for periods prior to the Settlement Date directly between themselves.
          7. THIS ASSIGNMENT AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
* * *
 

1   Insert if the Assignee is organized under the laws of a jurisdiction outside
the United States.

 



--------------------------------------------------------------------------------



 



Exhibit C
Page 4
          IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution also being made
on Annex I attached hereto.

            [NAME OF ASSIGNOR],
as Assignor
      By:           Name:           Title:           [NAME OF ASSIGNEE],
as Assignee
      By:           Name:           Title:        

          Acknowledged and Agreed:


NORDEA BANK FINLAND PLC,
NEW YORK BRANCH, as Administrative Agent
      By:           Name:           Title:                 By:           Name:  
        Title:        

 



--------------------------------------------------------------------------------



 



         

ANNEX I
TO           
ANNEX FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

1.   The Borrower: Trico Shipping AS (the “Borrower”).   2.   Name and Date of
Credit Agreement:       Credit Agreement, dated as of October 30, 2009, among
Trico Shipping AS, as Borrower, Trico Marine Cayman, LP, Trico Holdco, LLC,
Trico Supply AS, the Subsidiary Guarantors, the lenders from time to time party
thereto and Nordea Bank Finland plc, New York Branch, as Administrative Agent
(as amended by that certain First Amendment and Waiver to Credit Agreement dated
as of March 15, 2010, that certain Second Amendment to Credit Agreement and
Forbearance Agreement dated as of June 17, 2010 and as may be further amended,
restated, modified and/or supplemented from time to time, the “Credit
Agreement”).   3.   Date of Assignment and Assumption Agreement:   4   Amounts
(as of date of item #3 above):

                      Principal Outstanding of   [Revolving Loan]     [Tranche
[A][B] Term]   [Tranche [A][B] Term Loan]     [Revolving] Loans   Commitment
 
               
a. Aggregate Amount for all Lenders
  $ __________     $ __________  
b. Assigned Share
    _____ %     _____ %
c. Amount of Assigned Share
  $ __________     $ __________  

5.   Settlement Date:   6.   Rate of Interest
to the Assignee:                    As set forth in Section 2.07 of the Credit
Agreement.   [7.   Commitment
Commission
to the Assignee:                    As set forth in Section 3.01(a) of the
Credit Agreement.]   [8.   Letter of Credit Fees: To the extent required by
Section 3.01(b) of the Credit Agreement.]

 



--------------------------------------------------------------------------------



 



Annex I
to Exhibit C

9.   Notice:

___________________________________
___________________________________
___________________________________
Attention:

Telephone No.:

Facsimile No.:

10.   Payment Instructions:

ABA No.:

Account No.:

Attention:

Reference:

 



--------------------------------------------------------------------------------



 



ANNEX C
EXHIBIT O TO AMENDED CREDIT AGREEMENT
[see attached]

 



--------------------------------------------------------------------------------



 



ANNEX D
SCHEDULES TO AMENDED CREDIT AGREEMENT
[see attached]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
REVOLVING LOAN COMMITMENTS

          Revolving Lender   Revolving Loan
Commitment  
Nordea Bank Finland plc, New York Branch
  $ 7,954,545.44  
UniCredit Bank AG
  $ 7,045,454.56  
 
     
Total:
  $ 15,000,000.00  
 
     

TRANCHE A TERM LOAN COMMITMENTS

          Tranche A Term Lender   Tranche A
Term Loan
Commitment  
Special Value Continuation Partners, LP
  $ 6,554,581.84  
Tennenbaum Opportunities Partners V, LP
  $ 18,445,418.16  
Tennenbaum DIP Opportunity Fund, LLC
  $ 25,000,000.00  
 
     
Total:
  $ 50,000,000.00  
 
     

TRANCHE B TERM LOAN COMMITMENTS

          Tranche B Term Lender   Tranche B
Term Loan
Commitment  
Special Value Continuation Partners, LP
  $ 1,966,374.55  
Tennenbaum Opportunities Partners V, LP
  $ 5,533,625.45  
Tennenbaum DIP Opportunity Fund, LLC
  $ 7,500,000.00  
 
     
Total:
  $ 15,000,000.00  
 
     

 



--------------------------------------------------------------------------------



 



SCHEDULE II
LENDER ADDRESSES
Nordea Bank Finland plc, New York Branch
437 Madison Avenue, 21st Floor
New York, New York 10022
USA
Attention: Loan Administration
Telephone: (212) 318-9632
Facsimile: (212) 421-4420
UniCredit Bank AG
Alter Wall 22
20457 Hamburg
Germany
Attention: Stephan Somitsch
Telephone: +49 (40) 3692-4625
Facsimile: +49 (4) 3692-2272
Special Value Continuation Partners, LP
c/o Tennenbaum Capital Partners, LLC
2951 28th St, Suite 1000
Santa Monica, CA 90405
Attn: Howard Levkowitz and Liz Greenwood
Tel. No.: (310) 556-1000
Fax No.: (310) 899-4950
Tennenbaum Opportunities Partners V, LP
c/o Tennenbaum Capital Partners, LLC
2951 28th St, Suite 1000
Santa Monica, CA 90405
Attn: Howard Levkowitz and Liz Greenwood
Tel. No.: (310) 556-1000
Fax No.: (310) 899-4950
Tennenbaum DIP Opportunity Fund, LLC
c/o Tennenbaum Capital Partners, LLC
2951 28th St, Suite 1000
Santa Monica, CA 90405
Attn: Howard Levkowitz and Liz Greenwood
Tel. No.: (310) 556-1000
Fax No.: (310) 899-4950

 



--------------------------------------------------------------------------------



 



SCHEDULE III
APPROVED CLASSIFICATION SOCIETIES
American Bureau of Shipping
Det Norske Veritas
Lloyd’s Register
Bureau Veritas
Nippon Kaiji Kyokai
Germanischer Lloyd AG
or such other first-class vessel classification society which is a member of
International Association of Classification Societies Ltd. that the
Administrative Agent has, with the consent of the Required Revolving Lenders and
the Required Term Lenders, approved in writing.

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
ERISA
1. Trico Supply AS Norwegian Pension Plan 8236
2. Trico Supply AS Norwegian Pension Plan 3740

 



--------------------------------------------------------------------------------



 



SCHEDULE V
SUBSIDIARIES

                  Jurisdiction of Legal Name of Subsidiary   Direct Owner(s) &
Percentage Ownership   Organization
DeepOcean AS
  Trico Supply AS (100%)   Norway
Trico Supply (UK) Limited
  Trico Supply AS (100%)   England and Wales
Albyn Marine Limited
  Trico Supply (UK) Limited (100%)   Scotland
CTC Marine Projects Limited
  DeepOcean AS (100%)   UK
DeepOcean Brasil Servicios Ltda.
  DeepOcean AS (100%)   Brazil
DeepOcean Maritime AS
  DeepOcean AS (100%)   Norway
DeepOcean Management AS
  DeepOcean AS (100%)   Norway
DeepOcean de Mexico S. de R.L. de C.V.
  DeepOcean AS (99%)
DeepOcean Management AS (1%)   Mexico
CTC Marine Norway AS
  CTC Marine Projects Ltd. (100%)   Norway
CTC Marine Projects (Guernsey) Limited
  CTC Marine Projects Ltd. (100%)   Guernsey
DeepOcean Subsea Services Limited
  DeepOcean Maritime AS (100%)   UK
DeepOcean BV
  DeepOcean Maritime AS (100%)   The Netherlands
Servicios Profesionales de Apoyo Especializado S. de R.L. de C.V.
  DeepOcean de Mexico S. de R.L. de C.V. (99%)
DeepOcean Management AS (1%)   Mexico
Servicios de Soporte Profesional Administrativo S. de R.L. de C.V.
  DeepOcean de Mexico S. de R.L. de C.V. (99%)
DeepOcean Management AS (1%)   Mexico
DeepOcean UK Ltd.
  DeepOcean Subsea Services Ltd. (100%)   UK
Trico Shipping AS
  Trico Supply AS (100%)   Norway
Trico Subsea Holding AS
  Trico Shipping AS (100%)   Norway
DeepOcean Shipping III AS
  Trico Shipping AS (100%)   Norway

 



--------------------------------------------------------------------------------



 



SCHEDULE V

                  Jurisdiction of Legal Name of Subsidiary   Direct Owner(s) &
Percentage Ownership   Organization
DeepOcean Shipping II AS
  Trico Shipping AS (100%)   Norway
DeepOcean Shipping AS
  Trico Shipping AS (100%)   Norway
Trico Subsea AS
  Trico Subsea Holding AS (100%)   Norway
Trico Subsea Cayman, Ltd.
  Trico Supply AS (100%)   Cayman Islands
CTC Marine SDN BHD
  CTC Marine Projects Limited (100%)   Malaysia
DeepOcean Subsea Services Nigeria Limited
  Trico Supply AS (99%)
DeepOcean AS (1%)   Nigeria

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
EXISTING INDEBTEDNESS

          Indebtedness   Amounts  
CTC motor vehicle loans.
  £ 96,630.51  

 



--------------------------------------------------------------------------------



 



SCHEDULE VII
LEGAL NAME; TYPE OF ORGANIZATION AND
WHETHER A REGISTERED ORGANIZATION;
JURISDICTION OF ORGANIZATION; ETC. 1

                                      Organizational         Registered      
Identification     Type of   Organization   Jurisdiction of   Number
Borrower/Guarantor   Organization   (Y/N)   Organization   (if applicable)
Trico Subsea AS
  Limited Company   Yes   Norway     989 941 372  
Trico Supply AS
  Limited Company   Yes   Norway     976 853 938  
Trico Shipping AS
  Limited Company   Yes   Norway     976 854 020  
Trico Subsea Holding AS
  Limited Company   Yes   Norway     990 653 305  
DeepOcean AS
  Limited Company   Yes   Norway     980 772 805  
Trico Supply (UK) Limited
  Limited Company   Yes   UK     1275998  
Albyn Marine Limited
  Limited Company   Yes   Scotland   SC172765
CTC Marine Projects Limited
  Limited Company   Yes   UK     2835294  
DeepOcean Brasil Servicios Ltda.
  Limited Company   Yes   Brazil   CNPJ/MF
08.932.03/001-
92
DeepOcean Maritime AS
  Limited Company   Yes   Norway     948 230 798  
DeepOcean Management AS
  Limited Company   Yes   Norway     987 538 880  
DeepOcean de Mexico S. de R.L. de C.V.
  Limited Company   Yes   Mexico     8500*3  

 

[1   None of the entities listed on this Schedule VII are “registered
organization”.]

 



--------------------------------------------------------------------------------



 



SCHEDULE VII
Page 2

                                      Organizational         Registered      
Identification     Type of   Organization   Jurisdiction of   Number
Borrower/Guarantor   Organization   (Y/N)   Organization   (if applicable)
CTC Marine Norway AS
  Limited Company   Yes   Norway     982 603 382  
CTC Marine Projects (Guernsey) Limited
  Limited Company   Yes   Guernsey     46530  
DeepOcean Subsea Services Limited
  Limited Company   Yes   UK     5056858  
DeepOcean B.V.
  Limited Company   Yes   The Netherlands     37090676  
Servicios Profesionales de Apoyo Especializado, S. de R.L. de C.V.
  Limited Company   Yes   Mexico     8722*3  
Servicios de Soporte Administrativo S. de R.L. de C.V.
  Limited Company   Yes   Mexico     8723*3  
DeepOcean UK Ltd.
  Limited Company   Yes   Scotland   SC240196
DeepOcean Shipping III AS
  Limited Company   Yes   Norway     977 289 483  
DeepOcean Shipping II AS
  Limited Company   Yes   Norway     992 035 870  
DeepOcean Shipping AS
  Limited Company   Yes   Norway     979 456 107  

 



--------------------------------------------------------------------------------



 



SCHEDULE VIII
TRANSACTIONS WITH AFFILIATES
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE IX
SUBSIDIARY GUARANTORS
Entities listed on Schedule V, other than Trico Shipping AS, Trico Subsea
Cayman, Ltd., CTC Marine SDN BHD and DeepOcean Subsea Services Nigeria Limited.

 



--------------------------------------------------------------------------------



 



SCHEDULE X
SECURITY DOCUMENTS

1.   First Amendment dated as of June 29, 2010 to Collateral Agency and
Intercreditor Agreement dated as of October 30, 2009.   2.   First Amendment to
Pledge and Security Agreement dated June 29, 2010.

 



--------------------------------------------------------------------------------



 



SCHEDULE XI
MORTGAGED VESSELS

                                          Jurisdiction of         Registered    
      Registration and #   Name   Owner   Number   Flag
1.
  M/V Northern Canyon   Trico Shipping AS     8000711     British
2.
  M/V Deep Endeavour   Deep Ocean Shipping II AS     9203306     Isle of Man
3.
  M/V Atlantic Challenger   DeepOcean Shipping AS     8607311     Isle of Man
4.
  M/V Northern Commander   Trico Shipping AS     8501098     Norwegian
5.
  M/V Northern Crusader   Trico Shipping AS     9005364     Norwegian
6.
  M/V Northern Princess   Trico Shipping AS     1576     Vanuatu; Brazil
7.
  M/V Northern Queen   Trico Shipping AS     705528     British
8.
  M/V Northern River   DeepOcean Shipping AS     9179323     Norwegian
9.
  M/V Northern Supporter   Trico Shipping AS     728683     British
10.
  M/V Northern Wave   Trico Shipping AS     9255141     Norwegian
11.
  M/V Trico Sabre   Trico Subsea AS     8001643     Bahamian
12.
  M/V Trico Star   Trico Subsea AS     8001715     Bahamian
13.
  M/V Arbol Grande   DeepOcean Shipping III     9264867     Spain

 



--------------------------------------------------------------------------------



 



SCHEDULE XII
Required Insurance
     (a) The Shipowner, at its own expense, or with respect to part (a)(iii) of
the Insurance Provisions the Mortgagee at the expense of the Shipowner, will
keep the Vessel insured with insurers and protection and indemnity clubs or
associations of internationally recognized responsibility, and placed in such
markets, on such terms and conditions, and through brokers, in each case
reasonably satisfactory to the Mortgagee and under forms of policies approved by
the Mortgagee against the risks indicated below and such other risks as the
Mortgagee may specify from time to time:
     (i) Marine and war risk, including London Blocking and Trapping Addendum
and Lost Vessel Clause, hull and machinery insurance on an agreed value in an
amount in U.S. dollars equal to, except as otherwise approved or required in
writing by the Mortgagee, the greater of (x) the then full commercial value of
the Vessel and (y) an amount which, when aggregated with such insured value of
the other Mortgaged Vessels (if the other Mortgaged Vessels are then subject to
a mortgage in favor of the Mortgagee under the Credit Agreement, and have not
suffered an Event of Loss), is equal to 110% of the then current Total
Commitment.
     (ii) Marine and war risk protection and indemnity insurance or equivalent
insurance (including coverage against liability for passengers, fines and
penalties arising out of the operation of the Vessel, insurance against
liability arising out of pollution, spillage or leakage, and workmen’s
compensation or longshoremen’s and harbor workers’ insurance as shall be
required by applicable law) in such amounts approved by the Mortgagee; provided,
however that insurance against liability under law or international convention
arising out of pollution, spillage or leakage shall be in an amount not less
than the greater of:
     (y) the maximum amount available of $1,000,000,000, as that amount may from
time to time change, from the International Group of Protection and Indemnity
Associations or alternatively such sources of pollution, spillage or leakage
coverage as are commercially available in any absence of such coverage by the
International Group as shall be carried by prudent shipowners for similar
vessels engaged in similar trades plus amounts available from customary excess
insurers of such risks as excess amounts shall be carried by prudent shipowners
for similar vessels engaged in similar trades; and
     (z) the amounts required by the laws or regulations of the United States of
America or any applicable jurisdiction in which the Vessel may be trading from
time to time.
     (iii) Mortgagee’s interest insurance (including extended mortgagee
interest-additional perils-pollution) coverage satisfactory to the Mortgagee in
an amount which, when aggregated with such insured value of the other Mortgaged
Vessels (if the other Mortgaged Vessels are then subject to a mortgage in favor
of the Mortgagee under the Credit Agreement, and have not suffered an Event of
Loss), is equal to 110% of the then



--------------------------------------------------------------------------------



 



Schedule XII
Page 3

applicable Total Commitment; all such mortgagee’s interest insurance cover shall
in the Mortgagee’s discretion be obtained directly by the Mortgagee and the
Shipowner shall on demand pay all costs of such cover.
     (iv) While the Vessel is idle or laid up, at the option of the Shipowner
and in lieu of the above-mentioned marine and war risk hull insurance, port risk
insurance insuring the Vessel against the usual risks encountered by like
vessels under similar circumstances.
     (b) The marine and commercial war-risk insurance required by the Insurance
Provisions shall have deductibles and franchises no higher than the following:
(i) Hull and Machinery — U.S. $115,000 for all hull claims and U.S. $150,000 for
all machinery claims each accident or occurrence and (ii) Protection and
Indemnity — U.S. $50,000 for cargo claims, U.S. $35,000 for crew claims, U.S.
$10,000 passenger claims and U.S. $15,000 all other claims, in each case each
accident or occurrence.
     All insurance maintained hereunder shall be primary insurance without right
of contribution against any other insurance maintained by the Mortgagee. Each
policy of marine and war risk hull and machinery insurance with respect to the
Vessel shall provide that the Mortgagee shall be a named insured and a loss
payee. Each entry in a marine and war risk protection indemnity club with
respect to the Vessel shall note the interest of the Mortgagee. The Mortgagee
and its successors and assigns shall not be responsible for any premiums, club
calls, assessments or any other obligations or for the representations and
warranties made therein by the Shipowner or any other person.
     (c) The Shipowner will furnish the Mortgagee from time to time on request,
and in any event at least annually, a detailed report signed by a firm of marine
insurance brokers acceptable to the Mortgagee with respect to P & I entry, the
hull and machinery and war risk insurance carried and maintained on the Vessel,
together with their opinion as to the adequacy thereof and its compliance with
the provisions of this Mortgage. At the Shipowner’s expense the Shipowner will
cause such insurance broker and the P & I club or association providing P & I
insurance referred to in part (a)(ii) of the Insurance Provisions, to agree to
advise the Mortgagee by telex or telecopier confirmed by letter of any
expiration, termination, alteration or cancellation of any policy, any default
in the payment of any premium and of any other act or omission on the part of
the Shipowner of which it has knowledge and which might invalidate or render
unenforceable, in whole or in part, any insurance on the Vessel, and to provide
an opportunity of paying any such unpaid premium or call, such right being
exercisable by the Mortgagee on a vessel by vessel and not on a fleet basis. In
addition, the Shipowner shall promptly provide the Mortgagee with any
information which the Mortgagee reasonably requests for the purpose of obtaining
or preparing any report from an independent marine insurance consultant as to
the adequacy of the insurances effected or proposed to be effected in accordance
with this Mortgage as of the date hereof or in connection with any renewal
thereof, and the Shipowner shall upon demand indemnify the Mortgagee in respect
of all reasonable fees and other expenses incurred by or for the account of the
Mortgagee in connection with any such report; provided the Mortgagee shall be
entitled to such indemnity only for one such report during any period of twelve
months.



--------------------------------------------------------------------------------



 



Schedule XII
Page 4

     The underwriters or brokers shall furnish the Mortgagee with a letter or
letters of undertaking to the effect that:
     (i) they will hold the instruments of insurance, and the benefit of the
insurances thereunder, to the order of the Mortgagee in accordance with the
terms of the loss payable clause referred to in the relevant Assignment of
Insurances for the Vessel; and
     (ii) they will have endorsed on each and every policy as and when the same
is issued the loss payable clause and the notice of assignment referred to in
the relevant Assignment of Insurances for the Vessel; and
     (iii) they will not set off against any sum recoverable in respect of a
claim against the Vessel under the said underwriters or brokers or any other
person in respect of any other vessel nor cancel the said insurances by reason
of non-payment of such premiums or other amounts.
     All policies of insurance required hereby shall provide for not less than
14 days prior written notice to be received by the Mortgagee of the termination
or cancellation of the insurance evidenced thereby. All policies of insurance
maintained pursuant to these Insurance Provisions for risks covered by insurance
other than that provided by a P & I Club shall contain provisions waiving
underwriters’ rights of subrogation thereunder against any assured named in such
policy and any assignee of said assured. The Shipowner has assigned to the
Mortgagee its rights under any policies of insurance in respect of the Vessel.
The Shipowner agrees that, unless the insurances by their terms provide that
they cannot cease (by reason of nonrenewal or otherwise) without the Mortgagee
being informed and having the right to continue the insurance by paying any
premiums not paid by the Shipowner, receipts showing payment of premiums for
required insurance and also of demands from the Vessel’s P & I underwriters
shall be in the hands of the Mortgagee at least two (2) days before the risk in
question commences.
     (d) Unless the Mortgagee shall otherwise agree, all amounts of whatsoever
nature payable under any insurance must be payable to the Mortgagee for
distribution first to itself and thereafter to the Shipowner or others as their
interests may appear. Nevertheless, until otherwise required by the Mortgagee by
notice to the underwriters upon the occurrence and continuance of an Event of
Default, (i) amounts payable under any insurance on the Vessel with respect to
protection and indemnity risks may be paid directly to the Shipowner to
reimburse it for any loss, damage or expense incurred by it and covered by such
insurance or to the person to whom any liability covered by such insurance has
been incurred, and (ii) amounts payable under any insurance with respect to the
Vessel involving any damage to the Vessel, may be paid by underwriters directly
for the repair, salvage or other charges involved or, if the Shipowner shall
have first fully repaired the damage or paid all of the salvage or other
charges, may be paid to the Shipowner as reimbursement therefor; provided,
however, that if such amounts (including any franchise or deductible) are in
excess of U.S. $1,000,000, the underwriters shall not make such payment without
first obtaining the written consent thereto of the Mortgagee.



--------------------------------------------------------------------------------



 



Schedule XII
Page 5

     (e) All amounts paid to the Mortgagee in respect of any insurance on the
Vessel shall be disposed of as follows (after deduction of the expenses of the
Mortgagee in collecting such amounts):
     (i) any amount which might have been paid at the time, in accordance with
the provisions of paragraph (d) above, directly to the Shipowner or others shall
be paid by the Mortgagee to, or as directed by, the Shipowner;
     (ii) all amounts paid to the Mortgagee in respect of an Event of Loss of
the Vessel shall be applied by the Mortgagee to the payment of the Indebtedness
hereby secured pursuant to Section 4.02(a) of the Credit Agreement;
     (iii) all other amounts paid to the Mortgagee in respect of any insurance
on the Vessel may, in the Mortgagee’s sole discretion, be held and applied to
the prepayment of the Indebtedness hereby secured or to making of needed repairs
or other work on the Vessel, or to the payment of other claims incurred by the
Shipowner relating to the Vessel, or may be paid to the Shipowner or whosoever
may be entitled thereto.
     (f) In the event that any claim or lien is asserted against the Vessel for
loss, damage or expense which is covered by insurance required hereunder and it
is necessary for the Shipowner to obtain a bond or supply other security to
prevent arrest of the Vessel or to release the Vessel from arrest on account of
such claim or lien, the Mortgagee, on request of the Shipowner, may, in the sole
discretion of the Mortgagee, assign to any person, firm or corporation executing
a surety or guarantee bond or other agreement to save or release the Vessel from
such arrest, all right, title and interest of the Mortgagee in and to said
insurance covering said loss, damage or expense, as collateral security to
indemnify against liability under said bond or other agreement.
     (g) The Shipowner shall deliver to the Mortgagee copies and, whenever so
requested by the Mortgagee, the originals of all certificates of entry, cover
notes, binders, evidences of insurance and policies and all endorsements and
riders amendatory thereof in respect of insurance maintained under this Vessel
Mortgage for the purpose of inspection or safekeeping, or, alternatively,
satisfactory letters of undertaking from the broker holding the same. The
Mortgagee shall be under no duty or obligation to verify the adequacy or
existence of any such insurance or any such policies, endorsement or riders.
     (h) The Shipowner agrees that it will not execute or permit or willingly
allow to be done any act by which any insurance may be suspended, impaired or
cancelled, and that it will not permit or allow the Vessel to undertake any
voyage or run any risk or transport any cargo which may not be permitted by the
policies in force, without having previously notified the Mortgagee in writing
and insured the Vessel by additional coverage to extend to such voyages, risks,
passengers or cargoes.
     (i) In case any underwriter proposes to pay less on any claim than the
amount thereof, the Shipowner shall forthwith inform the Mortgagee, and if an
Event of Default has



--------------------------------------------------------------------------------



 



Schedule XII
Page 6

occurred and is continuing, the Mortgagee shall have the exclusive right to
negotiate and agree to any compromise.
     (j) The Shipowner will comply with and satisfy all of the provisions of any
applicable law, convention, regulation, proclamation or order concerning
financial responsibility for liabilities imposed on the Shipowner or the Vessel
with respect to pollution by any state or nation or political subdivision
thereof and will maintain all certificates or other evidence of financial
responsibility as may be required by any such law, convention, regulation,
proclamation or order with respect to the trade in which the Vessel is from time
to time engaged and the cargo carried by it except where its failure to comply
with the foregoing could not, individually or in the aggregate, be expected to
have a Material Adverse Effect.



--------------------------------------------------------------------------------



 



 

SCHEDULE XIII
POST-THIRD AMENDMENT EFFECTIVE DATE DELIVERABLES
Part A

1.   The Borrower shall deliver to the Administrative Agent and the Lenders the
following opinions addressing substantially the same matters as set forth in the
respective Exhibits to the Credit Agreement:

  a.   from Vinson & Elkins L.L.P., special counsel to each Credit Party, a
favorable opinion reasonably satisfactory in form and substance to the
Administrative Agent and the New Lenders and addressed to the Administrative
Agent and each of the Lenders and dated the Third Amendment Effective Date
covering such matters incident to the transactions contemplated herein as the
Administrative Agent or the New Lenders may reasonably request;     b.   from
Higgs & Johnson, Bahamian maritime counsel to each Credit Party, a favorable
opinion reasonably satisfactory in form and substance to the Administrative
Agent and the New Lenders and addressed to the Administrative Agent and each of
the Lenders and dated the Third Amendment Effective Date covering the matters
incident to the transactions contemplated herein as the Administrative Agent or
the New Lenders may reasonably request;     c.   from Sue Kean, General Counsel
to the Parent a favorable opinion reasonably satisfactory in form and substance
to the Administrative Agent and the New Lenders and addressed to the
Administrative Agent and each of the Lenders and dated the Third Amendment
Effective Date covering the matters incident to the transactions contemplated
herein as the Administrative Agent or the New Lenders may reasonably request;  
  d.   from Cains, Isle of Man maritime counsel to each Credit Party, a
favorable opinion reasonably satisfactory in form and substance to the
Administrative Agent and the New Lenders and addressed to the Administrative
Agent and each of the Lenders and dated the Third Amendment Effective Date
covering the matters incident to the transactions contemplated herein as the
Administrative Agent or the New Lenders may reasonably request;     e.   from
Bugge, Arentz-Hansen & Rasmussen, Norwegian counsel to each Credit Party, a
favorable opinion reasonably satisfactory in form and substance to the
Administrative Agent and the New Lenders and addressed to the Administrative
Agent and each of the Lenders and dated the Third Amendment Effective Date
covering the matters incident to the transactions contemplated herein as the
Administrative Agent or the New Lenders may reasonably request;     f.   from
Mackinnons, English and Wales counsel to each Credit Party, favorable opinion
reasonably satisfactory in form and substance to the Administrative Agent and
the New Lenders and addressed to the Administrative Agent and each of the
Lenders and dated the Third Amendment Effective Date covering the matters



--------------------------------------------------------------------------------



 



 

      incident to the transactions contemplated herein as the Administrative
Agent or the New Lenders may reasonably request;     g.   from Seward & Kissel
LLP, Vanuatu maritime counsel to each Credit Party, a favorable opinion
reasonably satisfactory in form and substance to the Administrative Agent and
the Term Lenders and addressed to the Administrative Agent and each of the
Lenders and dated the Third Amendment Effective Date covering the matters
incident to the transactions contemplated herein as the Administrative Agent or
the Term Lenders may reasonably request;     h.   from Mackinnons, Scottish
counsel to the each Credit Party, favorable opinion reasonably satisfactory in
form and substance to the Administrative Agent and the Term Lenders and
addressed to the Administrative Agent and each of the Lenders and dated the
Third Amendment Effective Date covering the matters incident to the transactions
contemplated herein as the Administrative Agent or the Term Lenders may
reasonably request;     i.   from TozziniFreire Advogados, Brazilian counsel to
each Credit Party, a favorable opinion reasonably satisfactory in form and
substance to the Administrative Agent and the Term Lenders and addressed to the
Administrative Agent and each of the Lenders and dated the Third Amendment
Effective Date covering the matters incident to the transactions contemplated
herein as the Administrative Agent or the Term Lenders may reasonably request;  
  j.   from Maples and Calder, Cayman Islands counsel to each Credit Party, a
favorable opinion reasonably satisfactory in form and substance to the
Administrative Agent and the Term Lenders and addressed to the Administrative
Agent and each of the Lenders and dated the Third Amendment Effective Date
covering the matters incident to the transactions contemplated herein as the
Administrative Agent or the Term Lenders may reasonably request;     k.   from
Carey Olsen, Guernsey counsel to each Credit Party, a favorable opinion
reasonably satisfactory in form and substance to the Administrative Agent and
the Term Lenders and addressed to the Administrative Agent and each of the
Lenders and dated the Third Amendment Effective Date covering the matters
incident to the transactions contemplated herein as the Administrative Agent or
the Term Lenders may reasonably request;     l.   from Nauta Dutilh, Dutch
counsel to each Credit Party, a favorable opinion reasonably satisfactory in
form and substance to the Administrative Agent and the Term Lenders and
addressed to the Administrative Agent and each of the Lenders and dated the
Third Amendment Effective Date covering the matters incident to the transactions
contemplated herein as the Administrative Agent or the Term Lenders may
reasonably request;     m.   from Uria Menendez, Spanish maritime counsel to
each Credit Party, a favorable opinion reasonably satisfactory in form and
substance to the Administrative Agent



--------------------------------------------------------------------------------



 



 

      and the Term Lenders and addressed to the Administrative Agent and each of
the Lenders and dated the Third Amendment Effective Date covering the matters
incident to the transactions contemplated herein as the Administrative Agent or
the Term Lenders may reasonably request; and     n.   from Pinedo Abogados,
Mexican counsel to each Credit Party, a favorable opinion reasonably
satisfactory in form and substance to the Administrative Agent and the Term
Lenders and addressed to the Administrative Agent and each of the Lenders and
dated the Third Amendment Effective Date covering the matters incident to the
transactions contemplated herein as the Administrative Agent or the Term Lenders
may reasonably request.

2.   UCC-3 Amendments naming each of the Credit Parties as debtors and the
Collateral Agent as secured party, in each case, amended to reflect the
transactions contemplated by the Third Amendment.   3.   UCC-1 Financing
Statements naming each of the following entities as debtors and the Collateral
Agent as secured party to be filed in the District of Columbia:

  a.   CTC Marine Projects (Guernsey) Limited;     b.   Servicos Profesionales
de Apoyo Especializado, S. de R.L de C.V.; and     c.   Servicos de Soporte
Profesional Administrativo, S. de R.L. de C.V.

4.   The Parent and each of the Credit Parties, as applicable, shall have duly
authorized, executed and delivered each of the following documents and
amendments to the Security Documents (and the related instruments referred to
therein):

  a.   Brazil

  i.   First Amendment to the Quota Pledge Agreement;     ii.   First Amendment
to the Bank Accounts Pledge Agreement;     iii.   First Amendment to the
Receivables Pledge Agreement; and     iv.   Resolutions of the Quotaholders of
DeepOcean Brasil regarding the signature of the transaction documents, in its
Portuguese and English versions.

  b.   Vanuatu

  i.   Trico Shipping AS Power of Attorney;     ii.   Wilmington Trust FSB Power
of Attorney;     iii.   Amendment to Mortgage;



--------------------------------------------------------------------------------



 



 

  iv.   Memorandum of Particulars;     v.   Letter to Master; and     vi.  
Vanuatu Legal Opinion.

  c.   Spain

  i.   Amendment to Mortgage re Árbol Grande

Part B

1.   Amended Credit Agreement missing signature pages:

  a.   TRICO Shipping AS     b.   Deep Ocean Shipping AS     c.   TRICO Supply
(UK) Limited     d.   DeepOcean Brasil Servicos LTDA.     e.   CTC Marine
Projects (Guernsey) Limited     f.   DeepOcean Subsea Services Limited     g.  
DeepOcean BV     h.   DeepOcean UK Ltd.

2.   Amendment to Pledge and Security Agreement missing signature pages:

  a.   TRICO Shipping AS     b.   DeepOcean Shipping AS     c.   TRICO Supply
(UK) Limited     d.   Albyn Marine Limited     e.   CTC Marine Projects Limited
    f.   DeepOcean Brasil Servicos LTDA.     g.   DeepOcean de Mexico, S. de
R.L. de C.V.     h.   CTC Marine Projects (Guernsey) Limited



--------------------------------------------------------------------------------



 



 

  i.   DeepOcean Subsea Services Limited     j.   DeepOcean BV     k.  
DeepOcean UK LTD.     l.   Servicios Profesionales de Apoyo Especializado, S. de
R.L. de C.V.     m.   Servicios de Soporte Profesional Administrativo, S. de
R.L. de C.V.

3.   Amendment to Collateral Agency and Intercreditor Agreement missing
signature pages:

  a.   TRICO Shipping AS     b.   TRICO Supply AS     c.   TRICO Marine
Services, Inc.     d.   TRICO Marine Cayman, L.P.     e.   TRICO Holdco, LLC    
f.   DeepOcean Shipping AS     g.   DeepOcean Shipping II AS     h.   DeepOcean
Shipping III AS     i.   TRICO Subsea Holding AS     j.   TRICO Supply
(UK) Limited     k.   DeepOcean AS     l.   DeepOcean Brasil Servicos LTDA.    
m.   DeepOcean Maritime AS     n.   DeepOcean Subsea Services Limited     o.  
DeepOcean UK LTD.     p.   DeepOcean BV     q.   DeepOcean Management AS     r.
  DeepOcean de Mexico, S. de R.L. de C.V.     s.   TRICO Supply (UK) Limited





--------------------------------------------------------------------------------



 



 



  t.   Albyn Marine Limited     u.   Servicios de Soporte Profesional
Administrativo, S. de R.L. de C.V.     v.   Servicios Profesionales de Apoyo
Especializado, S. de R.L. de C.V.     w.   CTC Marine Projects Limited     x.  
CTC Marine Norway AS     y.   CTC Guernsey Limited     z.   Deutsche Bank
National Trust Company     aa.   Nordea Bank Finland Plc, New York Branch    
bb.   Wilmington Trust FSB

4.   Secretary Certificates missing signature pages:

  a.   DeepOcean Brasil Servicos LTDA.     b.   DeepOcean de Mexico, S. de R.L.
de C.V.     c.   Servicios Profesionales de Apoyo Especializado, S. de R.L. de
C.V.     d.   Servicios de Soporte Profesional Administrativo, S. de R.L. de
C.V.     e.   DeepOcean AS     f.   DeepOcean B.V.

5.   Missing Resolutions:

  a.   Trico Shipping AS     b.   Trico Marine Cayman, L.P.     c.   Trico
Holdco LLC     d.   Trico Marine Services, Inc.     e.   Trico Supply
(UK) Limited     f.   Albyn Marine Limited     g.   CTC Marine Projects Limited
    h.   DeepOcean Brasil Servicos LTDA.



--------------------------------------------------------------------------------



 



 

  i.   DeepOcean de Mexico, S. de R.L. de C.V.     j.   CTC Marine Projects
(Guernsey) Limited     k.   DeepOcean Subsea Services Limited     l.   DeepOcean
BV     m.   DeepOcean UK Limited     n.   Servicios Profesionales de Apoyo
Especializado, S. de R.L. de C.V.     o.   Servicios de Soporte Profesional
Administrativo, S. de R.L. de C.V.

6.   Release of Norwegian Opinion   7.   Trico In-House Opinion   8.   Borrower
Closing Certificate



--------------------------------------------------------------------------------



 



 



SCHEDULE XIV
EXISTING INVESTMENTS
Equity Interests in Trico Subsea Cayman, Ltd., CTC Marine SDN BHD and DeepOcean
Subsea Services Nigeria Limited.
.



--------------------------------------------------------------------------------



 



 

ANNEX E
FORM OF SECRETARY’S CERTIFICATE
[see attached]

 



--------------------------------------------------------------------------------



 



TRICO MARINE SERVICES, INC.
TRICO SHIPPING AS
TRICO HOLDCO LLC
TRICO MARINE CAYMAN, L.P.
TRICO SUPPLY AS
TRICO SUBSEA AS
TRICO SUBSEA HOLDING AS
DEEP OCEAN SHIPPING AS
DEEPOCEAN SHIPPING II AS
DEEPOCEAN SHIPPING III AS
DEEPOCEAN AS
TRICO SUPPLY (UK) LIMITED
ALBYN MARINE LIMITED
CTC MARINE PROJECTS LIMITED
CTC MARINE NORWAY AS
CTC MARINE PROJECTS (GUERNSEY) LIMITED
DEEPOCEAN BRASIL SERVICOS LTDA.
DEEPOCEAN MARITIME AS
DEEPOCEAN SUBSEA SERVICES LIMITED
DEEPOCEAN B.V.
DEEPOCEAN UK LTD.
DEEPOCEAN MANAGEMENT AS
DEEPOCEAN DE MEXICO S. DE R.L. DE C.V.
SERVICIOS PROFESIONALES DE APOYO ESPECIALIZADO, S. DE R.L. DE C.V.
SERVICIOS DE SOPORTE PROFESIONAL ADMINISTRATIVO, S. DE R.L. DE C.V.
OFFICER’S CERTIFICATE
     Reference is made to that certain Third Amendment to Credit Agreement and
Forbearance Agreement (the “Third Amendment”), dated June 29, 2010, among Trico
Shipping AS (the “Borrower”), Trico Holdco LLC, Trico Marine Cayman, L.P., Trico
Supply AS, Trico Subsea AS, Deep Ocean Shipping AS, DeepOcean Shipping II AS,
DeepOcean Shipping III AS, DeepOcean AS, Trico Supply (UK) Limited, Albyn Marine
Limited, CTC Marine Projects Limited., CTC Marine Norway AS, CTC Marine Projects
(Guernsey) Limited, DeepOcean Brasil Servicos Ltda., DeepOcean Maritime AS,
DeepOcean Subsea Services Limited, DeepOcean BV, DeepOcean UK Ltd., DeepOcean
Management AS, DeepOcean de Mexico S. de R.L. de C.V., Servicios Profesionales
de Apoyo Especializado, S. de R.L. de C.V. and Servicios de Soporte Profesional
Administrativos, S. de R.L. de C.V. (together with Trico Marine Services, Inc.,
the “Certificate Parties” and each a “Certificate Party”), as guarantors, and
Nordea Bank Finland Plc, New York Branch, as the administrative agent.
Capitalized terms used but not defined herein have the meanings stated in the
Third Amendment. The undersigned, Gerald Alistair Gray, Tomás Salazar and Mads
Ragnar Bårdsen, the duly authorized officers of each of the Certificate Parties
holding the offices set forth on the signature page hereto, hereby certify as
follows:

 



--------------------------------------------------------------------------------



 



     1. With respect to each Certificate Party, attached hereto as Exhibit A are
(a) true, correct and complete copies of the certificate or articles of
incorporation, certificate of formation or certificate of limited partnership
(or similar formation documents), including all amendments thereto (the “Charter
Documents”) of such Certificate Party and (b) true, correct and complete copies
of the bylaws, limited liability company agreement or limited partnership
agreement (or similar organizational documents) (the “Organizational Documents”)
of such Certificate Party, in each case in translated form whenever possible.
All such Organizational Documents have been in full force and effect since the
date the Resolutions (as defined below) were adopted. As of the date of this
Certificate, (i) the Charter Documents have not been amended or modified, no
other charter or similar documents have been filed with any relevant official
with respect to any such Certificate Party and no amendment or modification of
the Charter Documents has been authorized by or on behalf of any such
Certificate Party, and (ii) the Organizational Documents with respect to each
such Certificate Party have not been amended, modified or repealed and remain in
full force and effect.
     2. To the extent available, attached hereto as Exhibit B are true and
complete copies of certificates of good standing, authority and/or qualification
to do business (or similar certificate) issued by the appropriate authorities of
the jurisdiction in which the Certificate Parties are registered.
     3. Attached hereto as Exhibit C are true, correct and complete copies of
the resolutions duly authorized and adopted by the requisite authorizing body on
behalf of each Certificate Party on June 25, 2010, authorizing the execution and
delivery by such Certificate Party of the Loan Documents and the amendments and
other documents, certificates and instruments to be entered into in connection
therewith (the “Resolutions”).
     4. There has been no change in the Resolutions since the date the
Resolutions were adopted, and the Resolutions are within the power of the
Requisite Group to pass on behalf of each Certificate Party as provided in the
applicable Filed Charter Documents and Organizational Documents.
     5. The persons listed on Exhibit D hereto are, on the date hereof, the duly
elected or appointed, and are duly qualified as, officers of the Certificate
Parties listed therein, holding the office or offices set forth opposite his
name, and authorized to execute and deliver on behalf of each Certificate Party
the Loan Documents and any certificate or other document to be delivered by such
Certificate Party pursuant thereto. Each such person will, until replaced by
another officer or officers duly authorized for that purpose by the applicable
Certificate Party, act as such Certificate Party’s representative for the
purposes of signing documents and giving notices and other communications in
connection with the Loan Documents and the transactions contemplated thereby,
and the signature set forth opposite his or her name is a true and correct
specimen or original of his or her signature.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Certificate this
__________ day of June, 2010.

      TRICO MARINE SERVICES, INC.         TRICO HOLDCO LLC

      By: Trico Marine Services, Inc., its Sole Member

      TRICO MARINE CAYMAN, L.P.

      By: Trico Holdco LLC, its General Partner

      By: Trico Marine Services, Inc., its Sole Member

                  By:           Gerald Alistair Gray        Vice President
(Trico UK)     

      ALBYN MARINE LIMITED
CTC MARINE PROJECTS (GUERNSEY) LIMITED
CTC MARINE PROJECTS LIMITED

                  By:           Gerald Alistair Gray        Director     

      CTC MARINE NORWAY AS
DEEPOCEAN MANAGEMENT AS
DEEPOCEAN MARITIME AS
DEEP OCEAN SHIPPING AS
DEEPOCEAN SHIPPING II AS
DEEPOCEAN SHIPPING III AS
DEEPOCEAN SUBSEA SERVICES LIMITED
DEEPOCEAN UK LTD.
TRICO SHIPPING AS
TRICO SUBSEA AS
TRICO SUBSEA HOLDING AS
TRICO SUPPLY AS
TRICO SUPPLY (UK) LIMITED

                  By:           Gerald Alistair Gray        Chief Executive
Officer     

[Signatures to continue on following page]

 



--------------------------------------------------------------------------------



 



      DEEPOCEAN BRASIL SERVICOS LTDA.
DEEPOCEAN DE MEXICO S. DE R.L. DE C.V.
SERVICIOS PROFESIONALES DE APOYO ESPECIALIZADO, S. DE R.L. DE C.V.
SERVICIOS DE SOPORTE PROFESIONAL ADMINISTRATIVO, S. DE R.L. DE C.V.

                  By:           Tomás Salazar        General Manager     

[Signatures to continue on following page]

 



--------------------------------------------------------------------------------



 



      DEEPOCEAN AS
DEEPOCEAN B.V.

                  By:           Mads Ragnar Bårdsen        Director   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT D
INCUMBENCY OF OFFICERS

              Name   Office Held   Entity   Signature
Geoffrey A. Jones
  Director   CTC Marine Projects Limited    
 
      DeepOcean Subsea Services Limited    
 
      DeepOcean UK Limited    
 
      Trico Supply (UK) Limited    
 
           
 
  Manager   DeepOcean de Mexico, S. de R.L. de C.V.    
 
      Servicios Profesionales de Apoyo Especializado, S. de R.L. de C.V.    
 
      Servicios de Soporte Profesional Administrativos, S. de R.L. de C.V.    
 
           
 
  Chief Financial Officer and Treasurer   Trico Holdco LLC    
 
           
 
  Senior Vice President, Chief Financial Officer and Chief Accounting Officer  
Trico Marine Services, Inc.    

EXHIBIT D TO OFFICER CERTIFICATE

 



--------------------------------------------------------------------------------



 



              Name   Office Held   Entity   Signature
Rishi A. Varma
  Director   CTC Marine Projects (Guernsey) Limited    
 
      CTC Marine Norway AS    
 
      DeepOcean Management AS    
 
      DeepOcean Maritime AS    
 
      Deep Ocean Shipping AS    
 
      DeepOcean Shipping II AS    
 
      DeepOcean Shipping III AS    
 
      Trico Shipping AS    
 
      Trico Subsea AS    
 
      Trico Subsea Holding AS    
 
      Trico Supply AS    
 
           
 
  Manager   DeepOcean de Mexico, S. de R.L. de C.V.    
 
      Servicios Profesionales de Apoyo Especializado, S. de R.L. de C.V.    
 
      Servicios de Soporte Profesional Administrativos, S. de R.L. de C.V.    
 
           
 
  President and Secretary   Trico Holdco LLC    
 
           
 
  President and Chief Operating Officer   Trico Marine Services, Inc.    
 
           
 
  Secretary   CTC Marine Projects Limited    
 
      DeepOcean Subsea Services Limited    

EXHIBIT D TO OFFICER CERTIFICATE

 



--------------------------------------------------------------------------------



 



              Name   Office Held   Entity   Signature
 
      DeepOcean UK Limited    

EXHIBIT D TO OFFICER CERTIFICATE

 



--------------------------------------------------------------------------------



 



              Name   Office Held   Entity   Signature
Gerald Alistair Gray
  Vice President (Trico UK)   Trico Marine Services, Inc.    
 
           
 
  Director   Albyn Marine Limited    
 
      CTC Marine Projects
(Guernsey) Limited    
 
      CTC Marine Norway AS    
 
      CTC Marine Projects Limited    
 
           
 
  Chief Executive Officer   DeepOcean Management AS    
 
      DeepOcean Maritime AS    
 
      Deep Ocean Shipping AS  
 
 
      DeepOcean Shipping II AS    
 
      DeepOcean Shipping III AS    
 
      DeepOcean Subsea Services
Limited    
 
      DeepOcean UK Limited    
 
      Trico Shipping AS    
 
      Trico Subsea AS    
 
      Trico Subsea Holding AS    
 
      Trico Supply AS    
 
      Trico Supply (UK) Limited    

EXHIBIT D TO OFFICER CERTIFICATE

 



--------------------------------------------------------------------------------



 



              Name   Office Held   Entity   Signature
Tomás Salazar
  Vice President of the Americas and West Africa   Trico Marine Services, Inc.  
 
 
           
 
  Manager   DeepOcean Brasil Servicos Ltda.    
 
      DeepOcean de Mexico, S. de R.L. de C.V.  
 
 
      Servicios Profesionales de Apoyo Especializado, S. de R.L. de C.V.    
 
      Servicios de Soporte Profesional Administrativos, S. de R.L. de C.V.    

EXHIBIT D TO OFFICER CERTIFICATE

 



--------------------------------------------------------------------------------



 



              Name   Office Held   Entity   Signature
Mads Ragnar
  Director   CTC Marine Projects    
Bårdsen 
      (Guernsey) Limited    
 
      CTC Marine Norway AS    
 
      DeepOcean B.V.    
 
      DeepOcean Management AS    
 
      DeepOcean Maritime AS    
 
      DeepOcean Shipping II AS    
 
      DeepOcean Shipping III AS    
 
      Trico Subsea AS    
 
      Trico Subsea Holding AS    
 
      Trico Supply AS  
 
 
           
 
  Managing Director (DeepOcean)   Trico Marine Services, Inc.    
 
           
 
  Managing Director   DeepOcean AS    
 
           
 
  Chairman   DeepOcean Shipping AS    
 
      Trico Shipping AS    

EXHIBIT D TO OFFICER CERTIFICATE

 